 



Exhibit 10.56
CREDIT AGREEMENT
     THIS CREDIT AGREEMENT (this “Agreement”) made as of the 1st day of May,
2006, by and among:
     NATIONAL CONSUMER COOPERATIVE BANK, a corporation chartered by Act of
Congress of the United States which conducts business under the trade name
National Cooperative Bank (the “Borrower”);
     Each lender from time to time a party to this Agreement (individually, a
“Bank” and, collectively, the “Banks”); and
     SUNTRUST BANK, as Administrative Agent for the Banks (in such capacity,
together with its successors in such capacity, the “Agent”), as Issuing Bank and
as Swing Line Lender.
WITNESSETH:
     WHEREAS, the Borrower has requested that the Banks establish a $350,000,000
revolving credit facility for the Borrower, and the Banks have agreed to
establish such credit facility on the terms and conditions of this Agreement;
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the Borrower, the Banks, the Issuing Bank, the Swing Line
Lender and the Agent agree as follows:
     ARTICLE 1 DEFINITIONS; EFFECTIVE DATE.
     (a) As used in this Agreement, the following terms shall have the following
meanings:
     “Affected Lender” shall have the meaning set forth in Section 2.25 hereof.
     “Additional Costs” shall have the meaning set forth in Section 2.20 hereof.
     “Affected Loans” shall have the meaning set forth in Section 2.23 hereof.
     “Affiliate” shall mean, as to any Person, any other Person which directly
or indirectly controls, or is under common control with, or is controlled by,
such Person. As used in this definition, “control” (including, with its
correlative meanings, “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise), provided
that, in any event: (i) any Person which owns directly or indirectly securities
having more than 5% of the ordinary voting power for the election of directors
or other governing body of a corporation or 5% or more of the partnership or
other ownership interests of any other Person (other than as a limited partner
of such other Person) will be deemed to control such corporation or other
Person; and (ii) each

 



--------------------------------------------------------------------------------



 



shareholder, director and officer of the Borrower shall be deemed to be an
Affiliate of the Borrower.
     “Aggregate Revolving Commitments” shall mean the sum of the Revolving
Commitments of all Banks at any time outstanding. On the Effective Date, the
Aggregate Revolving Commitments equal $350,000,000.
     “Agreement” shall mean this Credit Agreement as the same may from time to
time be supplemented, amended or modified.
     “Applicable Lending Office” shall mean, with respect to each Bank, the
Lending Office designated below its name on the signature pages hereto or in the
Assignment and Acceptance pursuant to which it became a Bank hereunder, or such
other office of such Bank or of an affiliate of such Bank as such Bank may from
time to time specify to the Agent and the Borrower as the office at which its
Loans of such type are to be made and maintained.
     “Applicable Margin” shall mean, as of any date, with respect to LIBOR Loans
outstanding on any date, (a) at all times during which any Ratings are in
effect, a percentage per annum set forth on the pricing grid contained in Part I
of Schedule 1 based upon the Ratings in effect as of the date of determination
and (b) at all times during which no Ratings are in effect, percentage per annum
determined by reference to the ratio of the Borrower’s Consolidated Debt to
Consolidated Adjusted Net Worth (as calculated in accordance with
Section 6.9(c)) in effect on the date of determination as set forth on the
pricing grid contained in Part II of Schedule 1. A change in the Applicable
Margin resulting from a change in the Ratings shall be effective on the day on
which either Rating Agency changes its Ratings and shall continue until the day
prior to a further change becomes effective. Any change in the Applicable Margin
resulting from a change in the ratio of the Borrower’s Consolidated Debt to
Consolidated Adjusted Net Worth shall be effective on the third day after which
the Borrower is required to deliver the financial statements required by
Sections 5.1 and 5.2 and the compliance certificate required by Section 5.5;
provided further, that if at any time the Borrower shall have failed to deliver
such financial statements and such certificate (after giving effect to the
applicable cure period provided in Section 8.3), the Applicable Margin shall be
at Level V until such time as such financial statements and certificate are
delivered, at which time the Applicable Margin shall be determined as provided
above. Notwithstanding the foregoing, the Applicable Margin from the Effective
Date until the first financial statement and compliance certificate are required
to be delivered shall be a Level III.
     “Applicable Percentage” shall mean, with respect to the Commitment Fee as
of any date, (a) at all times during which any Ratings are in effect, a
percentage per annum set forth on the pricing grid contained in Part I of
Schedule 1 based upon the Ratings in effect as of the date of determination and
(b) at all times during which no Ratings are in effect, percentage per annum
determined by reference to the ratio of the Borrower’s Consolidated Debt to
Consolidated Adjusted Net Worth (as calculated in accordance with
Section 6.9(c)) in effect on the date of determination as set forth on the
pricing grid contained in Part II of Schedule 1. A change in the Applicable
Percentage resulting from a change in the Ratings shall be effective on the day
on which either Rating Agency changes its Ratings and shall continue until the
day prior to a further change becomes effective. Any change in the Applicable
Percentage resulting from a change in

2



--------------------------------------------------------------------------------



 



the ratio of the Borrower’s Consolidated Debt to Consolidated Adjusted Net Worth
shall be effective on the third day after which the Borrower is required to
deliver the financial statements required by Sections 5.1 and 5.2 and the
compliance certificate required by Section 5.5; provided further, that if at any
time the Borrower shall have failed to deliver such financial statements and
such certificate (after giving effect to the applicable cure period provided in
Section 8.3), the Applicable Percentage shall be at Level V until such time as
such financial statements and certificate are delivered, at which time the
Applicable Percentage shall be determined as provided above. Notwithstanding the
foregoing, the Applicable Percentage from the Effective Date until the first
financial statement and compliance certificate are required to be delivered
shall be a Level III.
     “Asset Sale” shall mean any one or series of related transactions in which
the Borrower or its Subsidiaries conveys, transfers, assigns, sells, leases,
licenses or otherwise disposes of, directly or indirectly, any of its
properties, businesses or assets (including, without limitation, the sale or
issuance of Capital Stock of any Subsidiary) whether owned on the Effective Date
or thereafter acquired.
     “Asset Securitization” shall mean, with respect to any Person, a
transaction involving the sale or transfer of receivables by such Person to a
special purpose corporation or grantor trust or similar entity (an “SPV”)
established solely for the purpose of purchasing such receivables from the
Borrower or any Subsidiary for Cash in an amount equal to the Fair Market Value
thereof; provided, however, that the Borrower or any Subsidiary may
(A) establish and maintain a reserve account containing Cash or Securities as a
credit enhancement in respect of any such sale, or (B) purchase or retain a
subordinated interest in such receivables being sold.
     “Asset Securitization Recourse Liability” shall mean, with respect to any
Person, the maximum amount of such Person’s liability (whether matured or
contingent) under any agreement, note or other instrument in connection with any
one or more Asset Securitizations in which such Person has agreed to repurchase
receivables or other assets, to provide direct or indirect credit support
(whether through cash payments, the establishment of reserve accounts containing
cash or Securities, an agreement to reimburse a provider of a letter of credit
for any draws thereunder, the purchase or retention of a subordinated interest
in such receivables or other assets, or other similar arrangements), or in which
such Person may be otherwise liable for all or a portion of any SPV’s
obligations under Securities issued in connection with such Asset
Securitizations.
     “Assignment and Acceptance” shall mean an assignment and acceptance
agreement entered into by a Bank and an assignee, and, to the extent required,
the Borrower and the Agent, in accordance with Section 10.14 and in
substantially the form of Exhibit B hereto.
     “Attributable Indebtedness” shall mean, on any date, (a) in respect of any
capital lease of any Person, the capitalized amount thereof that would appear on
a balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.

3



--------------------------------------------------------------------------------



 



     “Availability Period” shall mean the period from the Effective Date to the
Commitment Termination Date.
     “Base Rate” shall mean the higher of (i) the rate which SunTrust Bank
announces from time to time as its prime lending rate, as in effect from time to
time, and (ii) the Federal Funds rate, as in effect from time to time, plus
one-half of one percent (1/2%) per annum (any changes in such rates to be
effective as of the date of any change in such rate). The SunTrust Bank prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer. SunTrust Bank may make commercial
loans or other loans at rates of interest at, above, or below the SunTrust Bank
prime lending rate.
     “Base Rate Loan” shall mean Loans the interest on which is determined on
the basis of rates referred to in the definition of “Base Rate” in this
Article 1.
     “Borrowing Notice” shall have the meaning set forth in Section 2.3 hereof.
     “Business Day” shall mean any day other than Saturday, Sunday or other day
on which commercial banks in New York City and Atlanta, Georgia are authorized
or required to close under the laws of the State of New York and Georgia and, if
the applicable day relates to a LIBOR Loan, or an Interest Period for a LIBOR
Loan, the day on which dealings in dollar Deposits are also carried on in the
London interbank market and banks are open for business in London.
     “Capital Stock” shall mean any and all shares, interests, participations or
other equivalents (however designated) of capital stock of a corporation, any
and all equivalent ownership interests in a Person (other than a corporation)
and any and all warrants, rights or options to purchase or acquire any of the
foregoing.
     “Capitalized Lease” shall mean any lease the obligation for Rentals with
respect to which is required to be capitalized on a balance sheet of the lessee
in accordance with GAAP.
     “Cash” shall mean, as to any Person, such Person’s cash and cash
equivalents, as defined in accordance with GAAP consistently applied.
     “Casualty Event” shall mean, with respect to any Property (including any
interest in Property) of the Borrower and its Subsidiaries, any loss or
destruction of, damage to, or condemnation or other taking of, such Property for
which the Borrower or its Subsidiaries receives insurance proceeds, proceeds of
a condemnation award or other compensation.
     “Change in Control” shall mean (a) with respect to the Borrower, the
occurrence of one or more of the following events: (i) any sale, lease, exchange
or other transfer (in a single transaction or a series of related transactions)
of all or substantially all of the assets of the Borrower to any Person or
“group” (within the meaning of the Securities Exchange Act of 1934 and the rules
of the Securities and Exchange Commission thereunder in effect on the date
hereof) or (ii) the acquisition of ownership, directly or indirectly,
beneficially or of record, by any Person or “group” (within the meaning of the
Securities Exchange Act of 1934 and the rules of the Securities and Exchange
Commission thereunder as in effect on the date hereof) of twenty five percent
(25%) or more of the outstanding shares of the voting stock of the Borrower or
(b) the

4



--------------------------------------------------------------------------------



 



Borrower shall own, directly or indirectly, less than eighty percent (80%) of
the voting stock of any Financial Institution Subsidiary.
     “Class A Notes” shall mean the class A notes issued by the Borrower to the
Secretary of the Treasury on behalf of the United States pursuant to
Section 116(a)(3)(A) (12 U.S.C. Section 3026(a)(3)(A)) of the National Consumer
Cooperative Bank Act, as amended, 12 U.S.C. Section 3001, ET SEQ. (the “Bank
Act”) on the Final Government Equity Redemption Date (the “Redemption Date”) in
full and complete redemption of the class A stock of the Borrower held by the
Secretary of the Treasury on such Redemption Date and replacement notes for such
class A notes in a principal amount(s) not greater than those notes being
replaced and containing identical terms of subordination as the class A notes,
as provided in the Amended and Restated Financing Agreement dated as of
November 26, 2003 between the Borrower and the Department of the Treasury, to
which the Class A Notes are subject. The terms “class A notes”, “Final
Government Equity Redemption Date”, and “class A stock” are defined in the Bank
Act, which definitions are incorporated by this reference as if fully set forth
herein.
     “Class B Stock” shall mean “class B stock” the terms of which are defined
in 12 U.S.C. Section 3014 as in effect on the date hereof.
     “Class B1 Common Stock” shall mean the series of Class B Stock comprising
Class B Stock purchased for cash after June 28, 1984.
     “Code” shall mean the Internal Revenue Code of 1986, as amended, or any
successor statute.
     “Commitment Fee” shall have the meaning set forth in Section 2.4 hereof.
     “Commitment Termination Date” shall mean April 29, 2011, or such earlier
date on which the Loans may become due and payable pursuant to Article 8 hereof
or on which the Revolving Commitments are terminated pursuant to Section 2.2.
     “Compliance Certificate” shall mean a certificate executed by the
president, chief financial officer or treasurer of the Borrower to the effect
that, as of the effective date of the certificate, no Default or Event of
Default under this Agreement exists or would exist after action intended to be
taken by the Borrower, as described in such certificate, including, without
limitation, that the covenants set forth in Section 6.9 would not be breached
after giving effect to such action, together with a calculation in reasonable
detail, and in form and substance satisfactory to the Agent, of such compliance.
     “Confidential Information” means financial statements, agreements, reports,
certificates and other information that the Borrower, or any of its agents,
furnishes to the Agent or any Bank in writing designated as confidential (but
including, regardless of whether or not so designated, any information relating
to (i) the economic and legal (including contractual) arrangements between (a)
the Borrower and (b) its customers and (ii) acquisition and other investment
opportunities available to the Borrower), but does not include any such
information that is or becomes generally available to the public other than as a
result of a breach by the Agent or any Bank of its obligations hereunder or that
is or becomes available to the Agent or such Bank from

5



--------------------------------------------------------------------------------



 



a source other than the Borrower that is not, to the best of the Agent’s or such
Bank’s knowledge, acting in violation of a confidentiality agreement with the
Borrower.
     “Consolidated Adjusted Net Income” shall mean, for any fiscal period of the
Borrower, net earnings or net loss (determined on a consolidated basis) of the
Borrower and its Subsidiaries after income taxes for such period, but excluding
from the determination of such earnings the following items (together with the
income tax effect, if any, applicable thereto): (i) the proceeds of any life
insurance policy; (ii) any gain or loss arising from the sale of capital assets;
(iii) any gain arising from any reappraisal, revaluation or write-up of assets
(other than gains arising from reappraisals, revaluations or write-ups of any
loans held by the Borrower or its Subsidiaries to the extent required by GAAP);
(iv) any gain arising from transactions of a non-recurring or non-operating and
material nature or arising from sales or other dispositions relating to the
discontinuance of operations; (v) earnings of any Subsidiary accrued prior to
the date it became a Subsidiary; (vi) earnings of any corporation, substantially
all the assets of which have been acquired in any manner, realized by such other
corporation prior to the date of such acquisition; (vii) net earnings of any
business entity (other than a Subsidiary) in which the Borrower or any
Subsidiary has an ownership interest unless such net earnings shall have
actually been received by the Borrower or such Subsidiary in the form of cash
distributions, (viii) any portion of the net earnings of any Subsidiary which
for any reason is unavailable for payment of dividends to the Borrower or any
other Subsidiary, (ix) the earnings of any Person to which assets of the
Borrower shall have been sold, transferred or disposed of, or into which the
Borrower shall have merged, prior to the date of such transaction, (x) any gain
arising from the acquisition of any securities of the Borrower or any of its
Subsidiaries, and (xi) any amortization of deferred or other credit representing
the excess of the equity in any Subsidiary at the date of acquisition thereof
over the amount invested in such Subsidiary.
     “Consolidated Adjusted Net Worth” shall mean, at any time, with respect to
the Borrower and its Subsidiaries (determined on a consolidated basis), the
amount of Capital Stock plus (or minus in the case of a deficit), the capital
surplus and earned surplus of the Borrower and its Subsidiaries, less (without
duplication) the sum of the net book value, after deducting any reserves
applicable thereto, of all items of the following character which are included
in the assets of the Borrower and its Subsidiaries:
          (i) all deferred charges and prepaid expenses other than prepaid taxes
and prepaid insurance premiums;
          (ii) treasury stock;
          (iii) unamortized debt discount and expense and unamortized stock
discount and expense;
          (iv) goodwill, the excess of the cost of assets acquired over the book
value of such assets on the books of the transferor, the excess of the cost of
investments in any Person (including any Subsidiary) over the value of such
investments on the books of such Person at the time of making such investments,
organizational or experimental expense, patents, trademarks, copyrights, trade
names and other intangibles;

6



--------------------------------------------------------------------------------



 



          (v) all receivables (other than Eurodollar deposits) owing by Persons
whose principal place of business or principal assets are located in any
jurisdiction other than the United States of America or Canada; and
          (vi) any increment resulting from any reappraisal, revaluation or
write-up of capital assets subsequent to December 31, 2005.
If the Borrower or any of its Subsidiaries shall have any Investments which are
not permitted under this Agreement, such Investments shall be excluded from the
calculation of Consolidated Adjusted Net Worth.
     “Consolidated Debt” shall mean, as at any date of determination thereof,
the aggregate amount of all Indebtedness of the Borrower and its Subsidiaries
(including, without limitation, the aggregate stated amount all Letters of
Credit and the aggregate principal amount of all Swing Line Loans) plus, without
duplication, the aggregate amount of the obligations of the Borrower and its
Subsidiaries set forth below, at such time:
          (a) the principal amount of all recourse and non-recourse interest
bearing obligations of the Borrower or any Subsidiary including, without
limitation, any such obligations bearing an implicit rate of interest, such as
Capitalized Leases, and interest bearing obligations secured by any Lien upon
Property owned by the Borrower or any Subsidiary, even though such Person has
not assumed or become liable for the payment of such obligations and any trust
preferred securities;
          (b) the aggregate amount of all demand and term deposits made by any
Person with the Borrower or any Subsidiary (including, without limitation,
certificates of deposit issued by the Borrower or any Subsidiary); and
          (c) the face amount of all letters of credit issued by the Borrower or
any Subsidiary and all bankers’ acceptances accepted by the Borrower or any
Subsidiary.
     “Consolidated Earnings Available for Fixed Charges” for any period shall
mean the sum of: (i) Consolidated Adjusted Net Income for such period; plus
(ii) to the extent deducted in determining Consolidated Adjusted Net Income for
such period, (a) all provisions for any Federal, state or other income taxes
made by the Borrower and its Subsidiaries during such period, and (b)
Consolidated Fixed Charges during such period plus (iii) contributions made by
the Borrower to Development Corp.
     “Consolidated Fixed Charges” with respect to the Borrower and its
Subsidiaries on a consolidated basis for any period shall mean the sum of:
(i) all interest and all amortization of Indebtedness (other than amortization
of required periodic payments under the Class A Notes), amortized discount and
expense on all Indebtedness for borrowed money of the Borrower and its
Subsidiaries, plus (ii) all Rentals payable during such period by the Borrower
and its Subsidiaries.
     “Consolidated Net Earnings” shall mean, for any period, the net income or
loss of the Borrower and its Subsidiaries, as applicable (determined on a
consolidated basis for such Persons at such time), for such period, as
determined in accordance with GAAP in effect at such time.

7



--------------------------------------------------------------------------------



 



     “Controlled Group” shall mean all members of a controlled group of
corporations and all trades or businesses (whether or not incorporated) under
common control which, together with the Borrower, are treated as a single
employer under Section 414(b), 414(c) or 414(m) of the Internal Revenue Code of
1986, as amended, and Section 4001(a)(2) of ERISA.
     “Debt Instrument” shall have the meaning set forth in Section 8.5 hereof.
     “Debt Issuance” means any sale or issuance of Indebtedness by the Borrower
or its Subsidiaries other than Indebtedness permitted pursuant to Section 7.1
hereof.
     “Default” shall mean an event which with notice or lapse of time or both
would constitute an Event of Default.
     “Development Corp.” shall mean NCB Development Corporation, a District of
Columbia non-profit corporation established pursuant to 12 U.S.C.
Section 3051(b).
     “Dollars” and the symbol “$” shall mean lawful money of the United States
of America.
     “Effective Date” shall mean the date on which all of the conditions
precedent set forth in Section 4.1 hereof shall have been satisfied.
     “Eligible Derivatives” shall mean derivative Securities which are sold in
the ordinary course of the business of the Borrower and its Subsidiaries for the
purpose of hedging or otherwise managing portfolio risk.
     “Equity Issuance” shall mean the sale or issuance by the Borrower or its
Subsidiaries of any Capital Stock, other than any sale or issuance solely to the
Borrower or any of its wholly-owned Subsidiaries.
     “Excluded Taxes” shall mean with respect to the Agent, any Bank or any
other recipient of any payment to be made by or on account of any obligation of
the Borrower hereunder, (a) income or franchise taxes imposed on (or measured
by) its net income by the United States of America, or by the jurisdiction under
the laws of which such recipient is organized or in which its principal office
is located or, in the case of any Bank, in which its Applicable Lending Office
is located, (b) any branch profits taxes imposed by the United States of America
or any similar tax imposed by any other jurisdiction in which the Borrower is
located and (c) in the case of a Foreign Lender (other than an assignee pursuant
to a request by the Borrower under Section 2.25), any withholding tax that is
imposed on amounts payable to such Foreign Lender at the time such Foreign
Lender becomes a party to this Agreement (or designates a new Applicable Lending
Office) or is attributable to such Foreign Lender’s failure to comply with
Section 2.27(e), except to the extent that such Foreign Lender (or its assignor,
if any) was entitled, at the time of designation of a new Applicable Lending
Office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.27(a).
     “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
it may be amended from time to time, and the regulations thereunder.

8



--------------------------------------------------------------------------------



 



     “Event of Default” shall have the meaning set forth in Article 8 hereof.
     “Existing Loan Agreement” shall mean that certain Fourth Amended and
Restated Loan Agreement dated as of February 12, 2002, as amended, by and among
the Borrower, the banks signatory thereto, and Bank of America, N.A. (as
successor to Fleet National Bank), as administrative agent.
     “Fair Market Value” shall mean, at any time with respect to any Property,
the sale value of such Property that would be realized in an arm’s-length sale
at such time between an informed and willing buyer and an informed and willing
seller, under no compulsion to buy or sell, respectively.
     “Federal Funds Rate” shall mean, for any day, an interest rate per annum
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published for such day (or, if such day is not a
Business Day, for the immediately preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m.
(Atlanta, Georgia time) on such day on such transactions received by the Agent
from three Federal funds brokers of recognized standing selected by the Agent in
its sole discretion.
     “Financial Institution Subsidiary” shall mean each of (a) the Thrift, and
(b) each other Subsidiary hereafter formed or acquired that is a regulated
financial institution.
     “Financial Statements” shall mean (a) the consolidated balance sheet and
related consolidated statements of income, changes in members’ equity and cash
flows for the Borrower and its Subsidiaries for the fiscal year ended
December 31, 2005, all as audited by KPMG LLP and (b) the consolidated balance
sheet and related consolidated statements of income, changes in shareholders
equity and cash flows for the Thrift for the fiscal year ended December 31,
2005, all as audited by KPMG LLP.
     “Foreign Lender” shall mean any Bank that is organized under the laws of a
jurisdiction other than that of the Borrower. For purposes of this definition,
the United States of America or any State thereof or the District of Columbia
shall constitute one jurisdiction.
     “GAAP” shall mean generally accepted accounting principles in the United
States of America, applied on a consistent basis, and subject to the terms of
clause (b) of Article I hereof.
     “Grace Period” shall have the meaning set forth in Section 8.1 hereof.
     “Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of government.
     “Indebtedness” with respect to any Person shall mean, without duplication,
all (i) liabilities or obligations, direct and contingent, which in accordance
with GAAP would be

9



--------------------------------------------------------------------------------



 



included in determining total liabilities as shown on the liability side of a
balance sheet of such Person at the date as of which Indebtedness is to be
determined, including, without limitation, contingent liabilities which, in
accordance with such principles, would be set forth in a specific Dollar amount
on the liability side of such balance sheet; (ii) liabilities or obligations of
others for which such Person is directly or indirectly liable, by way of
guaranty (whether by direct guaranty, suretyship, discount, endorsement,
take-or-pay agreement, agreement to purchase or advance or keep in funds or
other agreement having the effect of a guaranty) or otherwise; (iii) liabilities
or obligations secured by liens on any assets of such Person, whether or not
such liabilities or obligations shall have been assumed by it; (iv) liabilities
or obligations of such Person, direct or contingent, with respect to letters of
credit issued for the account of such Person and banker’s acceptances credited
for such Person; (v) obligations in the form of demand and term deposit accounts
maintained by such Person; (vi) Asset Securitization Recourse Liabilities to the
extent, but only to the extent, that such obligations have matured; (vii) net
obligations (measured on a mark to market basis) under any Swap Contract; and
(viii) capital leases to the extent classified as a liability on the balance
sheet in accordance with GAAP and Synthetic Lease Obligations (the amount of any
capital lease or Synthetic Lease Obligation as of any date shall be deemed to be
the amount of Attributable Indebtedness in respect thereof as of such date).
     “Indemnified Taxes” shall mean Taxes other than Excluded Taxes.
     “Interest Period” shall mean, with respect to any LIBOR Loan, each period
commencing on the date such Loan is made or converted from a Loan or Loans of
another type, or the last day of the next preceding Interest Period with respect
to such Loan, and ending on the day that is the first, second, third or sixth
calendar month thereafter, as the Borrower may select as provided in Section 2.3
hereof, except that each such Interest Period which commences on the last London
Business Day of a calendar month (or on any day for which there is no
numerically corresponding day in the appropriate subsequent calendar month)
shall end on the last London Business Day of the appropriate subsequent calendar
month.
Notwithstanding the foregoing: (i) each Interest Period which would otherwise
end on a day which is not a Business Day shall end on the next succeeding
Business Day (or, in the case of an Interest Period for LIBOR Loans, if such
next succeeding London Business Day falls in the next succeeding calendar month,
on the next preceding London Business Day); (ii) no more than fifteen
(15) Interest Periods for LIBOR Loans shall be in effect at the same time;
(iii) any Interest Period which commences before the Commitment Termination Date
shall end no later than the Commitment Termination Date; and
(iv) notwithstanding clause (iii) above, no Interest Period shall have a
duration of less than one month. In the event that the Borrower fails to select
the duration of any Interest Period for any Loan within the time period and
otherwise as provided in Section 2.3 hereof, such Loan will be automatically
converted into a Base Rate Loan on the last day of the preceding Interest Period
for such Loan.
     “Investment” shall mean in any Person by the Borrower:
          (a) the amount paid or committed to be paid, or the value of Property
or services contributed or committed to be contributed, by the Borrower for or
in connection with the acquisition by the Borrower of any stock, bonds, notes,
debentures, partnership or other ownership interests or other securities of such
Person; and

10



--------------------------------------------------------------------------------



 



          (b) the amount of any advance, loan or extension of credit to, or
guaranty or other similar obligation with respect to any Indebtedness of, such
Person by the Borrower and (without duplication) any amount committed to be
advanced, loaned, or extended to, or the payment of which is committed to be
assured by a guaranty or similar obligation for the benefit of, such Person by
the Borrower.
     “IRS” shall mean the Internal Revenue Service.
     “Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of
Letters of Credit pursuant to Section 2.26.
     “LC Commitment” shall mean that portion of the Revolving Commitments that
may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $50,000,000.
     “LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to
a Letter of Credit.
     “LC Documents” shall mean the Letters of Credit and all applications,
agreements and instruments relating to the Letters of Credit.
     “LC Exposure” shall mean, at any time, the sum of (i) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (ii) the
aggregate amount of all LC Disbursements that have not been reimbursed by or on
behalf of the Borrower at such time. The LC Exposure of any Bank shall be its
Pro Rata Share of the total LC Exposure at such time.
     “Letter of Credit” shall mean any letter of credit issued pursuant to
Section 2.26 by the Issuing Bank for the account of the Borrower.
     "LIBOR ” shall mean, for any applicable Interest Period with respect to a
LIBOR Loan, the rate per annum that is equal to the quotient of:
     (i) the rate per annum for deposits in Dollars for a period equal to such
Interest Period on that page of the Telerate, Reuters or Bloomberg reporting
services (whichever one is then currently being used by the Agent for quotations
in Dollars) which displays the British Bankers’ Association Interest Settlement
Rates for deposits in Dollars as of 11:00 a.m. (London, England time) on the day
that is two Business Days prior to the first day of the Interest Period, or if
such page or service shall cease to be available, such other page or such other
service (as the case may be) for the purpose of displaying British Bankers’
Association Interest Settlement Rates for Dollars as the Agent, in its
discretion, shall select; provided, that if the Agent determines that the
relevant foregoing sources are unavailable for the relevant Interest Period,
LIBOR shall mean the rate of interest determined by the Agent to be the average
(rounded upward, if necessary, to the nearest 1/100th of 1%) of the rates per
annum at which deposits in Dollars are offered to the Agent two (2) Business
Days preceding the first day of such Interest Period by leading banks in the
London interbank market as of 10:00 a. m. (Atlanta, Georgia time) for delivery
on the first day of such Interest Period and for the number of days comprised
therein, divided by

11



--------------------------------------------------------------------------------



 



     (ii) a percentage equal to 1.00 minus the maximum reserve percentages
(including any emergency, supplemental, special or other marginal reserves)
expressed as a decimal (rounded upward to the next 1/100th of 1%) in effect on
any day to which the Agent or any Bank is subject with respect to any LIBOR Loan
pursuant to regulations issued by the Board of Governors of the Federal Reserve
System with respect to eurocurrency funding (currently referred to as
“eurocurrency liabilities” under Regulation D). This percentage will be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.
     “LIBOR Loans” shall mean Loans the interest on which is determined on the
basis of rates referred to in the definition of “LIBOR” in this Article 1.
     “Lien” shall mean any mortgage, deed of trust, pledge, security interest,
encumbrance, lien or charge of any kind (including any agreement to give any of
the foregoing), any conditional sale or other title retention agreement, any
lease in the nature of any of the foregoing, and the filing of or agreement to
give any financing statement under the Uniform Commercial Code of any
jurisdiction.
     “Loan” and “Loans” shall mean all Revolving Loans and Swing Line Loans, in
the aggregate or any of them, as the context shall require.
     “Loan Documents” shall mean this Agreement, the Notes, and all other
documents executed and delivered in connection herewith or therewith, including
all amendments, modifications and supplements of or to all such documents.
     “London Business Day” shall mean a Business Day on which dealings in Dollar
deposits are carried out in the London interbank market.
     “Majority Banks” shall mean, at any time, Banks holding more than 50% of
the Aggregate Revolving Commitments at such time or, if the Revolving
Commitments have been terminated or otherwise reduced to $0 at such time, Banks
holding more than (a) 50% of all Loans outstanding at such time plus (b) 50% of
the LC Exposure of all Banks.
     “Material Adverse Effect” shall mean, with respect to any event, act,
condition or occurrence of whatever nature (including any adverse determination
in any litigation, arbitration, or governmental investigation or proceeding),
whether singularly or in conjunction with any other event or events, act or
acts, condition or conditions, occurrence or occurrences whether or not related,
a material adverse change in, or a material adverse effect on, (i) the business,
results of operations, financial condition, assets, or liabilities of the
Borrower and its Subsidiaries taken as a whole, (ii) the ability of the Borrower
to perform any of its obligations under the Loan Documents, (iii) the rights and
remedies of the Agent and the Banks under any of the Loan Documents or (iv) the
legality, validity or enforceability of any of the Loan Documents.
     “Moody’s” shall mean Moody’s Investors Service, Inc., a Delaware
corporation, and any successor thereto.
     “NCB Capital” shall mean NCB Capital Corporation, a Delaware corporation.

12



--------------------------------------------------------------------------------



 



     “NCCB Senior Obligations” shall mean, at any date of determination thereof,
with respect to the Borrower, the sum of:
          (a) the aggregate unpaid principal amount of Senior Debt, plus
          (b) the aggregate amount of all Capitalized Leases, plus
          (c) Restricted Guarantees computed on the basis of total outstanding
contingent liability, plus
          (d) Asset Securitization Recourse Liabilities of the Borrower (meeting
the conditions set forth in either clause (i) or clause (ii) below):
               (i) to the extent, but only to the extent, that such obligations
arise from the Borrower’s obligation to repurchase receivables or other assets
as a result of a default in payment by the obligor thereunder or any other
default in performance by such obligor under any agreement related to such
receivables; or
               (ii) if the Borrower shall maintain a reserve account containing
Cash or Securities in respect of any such obligations or shall retain or
purchase a subordinated interest therein, to the extent, but only to the extent,
of the amount of such reserve account or subordinated interest.
     “Net Cash Debt Issuance Proceeds” shall mean, with respect to any Debt
Issuance, the excess of the gross cash proceeds received by such Person for such
Debt Issuance after deduction of all reasonable transaction expenses (including,
without limitation, reasonable legal and accounting fees, underwriting discounts
and commissions) actually incurred in connection with such Debt Issuance.
     “Net Cash Equity Issuance Proceeds” shall mean, with respect to any Equity
Issuance, the excess of the gross cash proceeds received by such Person for such
Equity Issuance after deduction of all reasonable transaction expenses
(including, without limitation, reasonable legal and accounting fees,
underwriting discounts and commissions) actually incurred in connection with
such Equity Issuance.
     “Net Cash Sale Proceeds” shall mean the net cash proceeds received by a
Person in respect of any Asset Sale, less all out-of-pocket fees, commissions
and other expenses actually incurred in connection with such Asset Sale,
including the amount of any transfer or documentary taxes required to be paid by
such Person in connection with such Asset Sale.
     “New Type Loans” shall have the meaning set forth in Section 2.23 hereof.
     “Nonperforming Assets” shall mean the sum of (a) Nonperforming Loans,
(b) nonaccrual investment securities, (c) real estate acquired in satisfaction
of debts previously contracted and (d) other real estate owned, in each case, as
determined and disclosed in same manner as the reports provided pursuant to
Section 5.3 of the Existing Loan Agreement.

13



--------------------------------------------------------------------------------



 



     “Nonperforming Loans” shall mean the sum of (a) nonaccrual loans and lease
financing receivables, (b) loans and lease financing receivables that are
contractually past due ninety (90) days or more as to interest or principal and
are still accruing interest and (c) loans for which the terms have been modified
due to a deterioration in the financial position of the borrower, in each case,
as determined and disclosed in the same manner as the reports provided pursuant
to Section 5.3 of the Existing Loan Agreement.
     “Note” and “Notes” shall mean, individually, each of the Revolving Notes
and the Swing Line Note, and collectively, all of them.
     “Other Taxes” shall mean any and all present and future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies arising from any payment made hereunder or from the execution, delivery
or enforcement of, or otherwise with respect to, this Agreement or any other
Loan Documents.
     “Payor” shall have the meaning set forth in Section 2.18 hereof.
     “PBGC” shall have the meaning set forth in Section 3.17 hereof.
     “Permitted Liens” shall mean (i) pledges or deposits by the Borrower under
workers’ compensation laws, unemployment insurance laws, social security laws,
or similar legislation, or good faith deposits in connection with bids, tenders,
contracts (other than for the payment of Indebtedness of the Borrower), or
leases to which the Borrower is a party, or deposits to secure public or
statutory obligations of the Borrower or deposits of cash or U.S. Government
Bonds to secure surety, appeal, performance or other similar bonds to which the
Borrower is a party, or deposits as security for contested taxes or import
duties or for the payment of rent; (ii) Liens imposed by law, such as carriers’,
warehousemen’s, materialmen’s and mechanics’ liens, or Liens arising out of
judgments or awards against the Borrower with respect to which the Borrower at
the time shall currently be prosecuting an appeal or proceedings for review;
(iii) Liens for taxes not yet subject to penalties for non-payment and Liens for
taxes the payment of which is being contested as permitted by Section 6.6
hereof; and (iv) Liens incidental to the conduct of the business of the Borrower
or to the ownership of its Property which were not incurred in connection with
Indebtedness of the Borrower, all of which Liens do not in the aggregate
materially detract from the value of the properties to which they relate or
materially impair their use in the operation of the business of the Borrower.
     “Person” shall mean an individual, a corporation, a partnership, a joint
venture, limited liability company, a trust or unincorporated organization, a
joint stock company or other similar organization, a government or any political
subdivision thereof, a court, or any other legal entity, whether acting in an
undivided fiduciary or other capacity.
     “Plan” shall mean at any time an employee pension benefit plan which is
covered by Title IV of ERISA or subject to the minimum funding standards under
Section 412 of the Code and is either (i) maintained by the Borrower or any
member of the Controlled Group for employees of the Borrower, or by the Borrower
for any other member of such Controlled Group or (ii) maintained pursuant to a
collective bargaining agreement or any other arrangement under which more than
one employer makes contributions and to which the Borrower or any member

14



--------------------------------------------------------------------------------



 



of the Controlled Group is then making or accruing an obligation to make
contributions or has within the preceding five plan years made contributions.
     “Post-Default Rate” shall mean (i) in respect of any Loans not paid when
due (whether at stated maturity, by acceleration or otherwise), a rate per annum
during the period commencing on the due date until such Loans are paid in full
equal to (after as well as before judgment) (a) if such Loans are Base Rate
Loans, 2% above the Base Rate as in effect from time to time for Base Rate
Loans, or (b) if such Loans are LIBOR Loans, 2% above the rate of interest in
effect thereon at the time of such default until the end of the then current
Interest Period therefor and, thereafter, 2% above the Base Rate as in effect
from time to time for Base Rate Loans; and (ii) in respect of other amounts
payable by the Borrower hereunder (other than interest) not paid when due
(whether at stated maturity, by acceleration or otherwise), a rate per annum
during the period commencing on the due date until such other amounts are paid
in full equal to (after as well as before judgment) 2% above the Base Rate as in
effect from time to time for Base Rate Loans.
     “Pro Rata Share” shall mean, with respect to any Bank at any time, a
percentage, the numerator of which shall be the sum of such Bank’s Revolving
Commitment and the denominator of which shall be the Aggregate Revolving
Commitments; or if the Revolving Commitments have been terminated, have expired
or are otherwise reduced to $0, or if the Loans have been declared to be due and
payable pursuant to Article 8, a percentage, the numerator of which shall be the
sum of such Bank’s Revolving Credit Exposure and the denominator of which shall
be the sum of the aggregate Revolving Credit Exposure of all Banks.
     “Property” shall mean any interest in any kind of property or asset,
whether real, personal or mixed, or tangible or intangible.
     “Qualified Assets” shall mean as at any date of determination thereof, the
sum of the following items (a), (b) and (c) owned by a Person:
          (a) the principal amount of all promissory notes and other interest
bearing obligations acquired by such Person in the ordinary course of its
business less (i) reserves for credit losses applicable thereto, and
(ii) unearned income;
          (b) Cash on hand and in banks; and
          (c) Investments other than “Restricted Investments” (as such term is
defined in the Senior Note Agreements as in effect on the date hereof).
     “Quarterly Dates” shall mean the last day of each December, March, June and
September, the first of which shall be the first such day after the date of this
Agreement, provided that, if any such date is not a Business Day or a London
Business Day, the relevant Quarterly Date shall be the next succeeding Business
Day (for Base Rate Loans or payments of the Commitment Fee) or London Business
Day (for LIBOR Loans) (or, in the case of LIBOR Loans, if the next succeeding
London Business Day falls in the next succeeding calendar month, then the next
preceding London Business Day).
     “Quarterly Fiscal Dates” shall mean the last day of the Borrower’s fiscal
quarters.

15



--------------------------------------------------------------------------------



 



     “Ratings” shall mean the ratings from time to time established by one or
more Rating Agencies for senior, unsecured, non-credit enhanced long-term debt
securities of the Borrower (whether or not any such debt securities are then
outstanding).
     “Ratings Agencies” shall mean Moody’s and S&P.
     “Regulation D” shall mean Regulation D of the Board of Governors of the
Federal Reserve System, as the same may be amended or supplemented from time to
time.
     “Regulatory Change” shall mean, as to any Bank, any change after the date
of this Agreement in United States federal, state or foreign laws or regulations
(including Regulation D) or the adoption or making after such date of any
interpretations, directives or requests applying to a class of banks including
such Bank of or under any United States federal, state, or foreign laws or
regulations (whether or not having the force of law) by any court or
governmental or monetary authority charged with the interpretation or
administration thereof.
     “Rentals” shall mean and include all fixed rentals (including as such all
payments which the lessee is obligated to make to the lessor on termination of
the lease or surrender of the Property) payable by the Borrower, as lessee or
sublessee under a lease of Property, but shall be exclusive of any amounts
required to be paid by the Borrower (whether or not designated as rents or
additional rents) on account of maintenance, repairs, insurance, taxes and
similar charges. Fixed rents under any so-called “percentage leases” shall be
computed solely on the basis of the minimum rents, if any, required to be paid
by the lessee regardless of sales volume or gross revenues.
     “Replacement Notice” shall have the meaning set forth in Section 2.25
hereof.
     “Required Payment” shall have the meaning set forth in Section 2.18 hereof.
     “Restricted Guarantees” at any time means all “guarantees” (as defined in
Section 7.3 hereof) by the Borrower of obligations of others that constitute sum
certain obligations at the time such Guarantees are incurred.
     “Retained Earnings” shall mean the consolidated retained earnings account
(whether allocated or unallocated) of the Borrower and its Subsidiaries
determined as of any date in accordance with GAAP consistent with those applied
in the preparation of the Borrower’s consolidated statement of financial
condition for the fiscal year ended December 31, 2005.
     “Return on Average Assets” shall mean, with respect to the Thrift for any
Quarterly Fiscal Date, a percentage determined by dividing (a) the sum of the
“net income” of the Thrift (as stated in TFR Report Schedule SO, Line S091) for
such Quarterly Fiscal Date and the three preceding Quarterly Fiscal Dates by
(b) the average of the “total assets” of the Thrift (as stated in TFR Report
Schedule SO, Line SI870) for such four Quarterly Fiscal Dates.
     “Revolving Credit Exposure” shall mean, with respect to any Bank at any
time, the sum of the outstanding principal amount of such Bank’s Revolving Loans
plus such Bank’s LC Exposure plus such Bank’s Swing Line Exposure.

16



--------------------------------------------------------------------------------



 



     “Revolving Commitment” shall mean, with respect to each Bank, the
obligation of such Bank to make Revolving Loans and to participate in Letters of
Credit and Swing Line Loans to the Borrower in an aggregate principal amount not
exceeding the amount set forth with respect to such Bank on the signature pages
to this Agreement, or in the case of a Person becoming a Bank after the
Effective Date, the amount of the assigned “Revolving Commitment” as provided in
an Assignment and Acceptance executed by such Person as an assignee, as the same
may be changed pursuant to the terms hereof.
     “Revolving Loan” shall mean a loan by a Bank to the Borrower under its
Revolving Commitment (other than a Swing Line Loan), which may either be a Base
Rate Loan or LIBOR Loan.
     “Revolving Note” shall mean a promissory note of the Borrower payable to
the order of a Bank in the principal amount of the Revolving Commitment, in
substantially the form of Exhibit A-1.
     “S&P” shall mean Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc., and any successor thereto.
     “Securities Act” shall mean the Securities Act of 1933, as amended.
     “Security” shall have the meaning ascribed thereto in Section 2(1) of the
Securities Act; provided, however, that Asset Securitization Recourse
Liabilities shall not constitute “Securities” except (i) to the extent that such
obligations arise from the Borrower’s obligation to repurchase receivables or
other assets as a result of a default in payment by the obligor thereunder or
any other default in performance by such obligor under any agreement related to
such receivables or (ii) if the Borrower shall maintain a reserve account
containing Cash or Securities in respect of any such obligations or shall retain
or purchase a subordinated interest therein to the extent of the amount of such
reserve account or subordinated interest.
     “Selected Banks” shall mean the Banks which are signatories to this
Agreement and the fifty largest commercial banks which either are United States
national banking associations or are chartered under the laws of a state of the
United States and which have ratings by Fitch Ratings Ltd. no lower than B/C.
     “Senior Debt” shall mean all Indebtedness of the Borrower for borrowed
money that is not expressed to be subordinate or junior to any other
Indebtedness, including, without limitation, under this Agreement or the Senior
Note Agreements.
     “Senior Notes” shall mean the Senior Notes issued by the Borrower under the
terms and conditions of the Senior Note Agreements.
     “Senior Note Agreements” shall mean, collectively, (i) Note Purchase
Agreement, dated as of January 8, 2003, in respect of the Borrower’s 5.52%
Senior Notes due January 8, 2009 and (ii) Note Purchase and Uncommitted Master
Shelf Agreement, dated as of December 28, 2001, in respect of (A) the Borrower’s
6.99% Senior Notes due December 28, 2006, (B) the Borrower’s 5.6% Senior Notes
due December 28, 2010, and (C) up to $65,000,000 of Shelf

17



--------------------------------------------------------------------------------



 



Notes authorized to be issued thereunder, in each case, as amended, extended,
restated, refunded, refinanced or otherwise supplemented or modified from time
to time.
     “SPV” shall have the meaning assigned to such term in the definition of
“Asset Securitization” in this Article 1 and shall include any Subsidiary of the
Borrower having powers limited to the holding of regular or residual interests
arising out of Asset Securitizations.
     “Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, as well as any
other corporation, partnership, joint venture, limited liability company,
association or other entity of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power, or in the case of a partnership, more than 50% of the general partnership
interests are, as of such date, owned, controlled or held by the parent. Unless
otherwise indicated, all references to “Subsidiary” hereunder shall mean a
Subsidiary of the Borrower.
     “Subordinated Debt” shall mean any Indebtedness of the Borrower or any of
its Subsidiaries, including the Class A Notes, that is (i) expressly
subordinated to the Indebtedness and other obligations arising under the Loan
Documents and (ii) permitted to be incurred or outstanding pursuant to the terms
hereof.
     “SunTrust” shall mean SunTrust Bank, having an office at 303 Peachtree
Street, NE, Atlanta, Georgia 30308.
     “Swap Contract” shall mean (a) any and all rate swap transactions, basis
swaps, credit derivative transactions, forward rate transactions, commodity
swaps, commodity options, forward commodity contracts, equity or equity index
swaps or options, bond or bond price or bond index swaps or options or forward
bond or forward bond price or forward bond index transactions, interest rate
options, forward foreign exchange transactions, cap transactions, floor
transactions, collar transactions, currency swap transactions, cross-currency
rate swap transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
     “Swing Line Loan Limit” shall mean $30,000,000 as the same may be reduced
pursuant to Section 2.2 hereof.
     “Swing Line Exposure” shall mean, with respect to each Bank, the principal
amount of the Swing Line Loans as to which such Bank is legally obligated either
to make a Revolving

18



--------------------------------------------------------------------------------



 



Loan or to purchase a participation in accordance with Section 2.1(b) which
shall equal such Bank’s Pro Rata Share of all outstanding Swing Line Loans.
     “Swing Line Loan(s)” shall mean Loans made by SunTrust, in its capacity as
Swing Line Lender, pursuant to subsection 2.1(b) hereof.
     “Swing Line Lender” shall mean SunTrust in its individual capacity as
lender of Swing Line Loans under this Agreement.
     “Swing Line Note” shall mean a promissory note of the Borrower payable to
the order of the Swing Line Lender in the principal amount of the Swing Line
Loan Limit, in substantially the form of Exhibit A-2.
     “Synthetic Lease Obligation” shall mean the monetary obligation of a Person
under (a) a so-called synthetic, off-balance sheet or tax retention lease, or
(b) an agreement for the use or possession of Property creating obligations that
do not appear on the balance sheet of such Person but which, upon the insolvency
or bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
     “Tangible Assets” shall mean, for the Thrift as of any date, tangible
assets as defined under the applicable reporting regulations promulgated by the
Office of Thrift Supervision.
     “Tangible Equity” shall mean, for the Thrift as of any date, tangible
equity as defined under the applicable reporting regulations promulgated by the
Office of Thrift Supervision.
     “Thrift” shall mean NCB, FSB, a federally chartered savings bank located in
Hillsboro, Ohio.
     “Total Loans” shall mean, with respect to the Borrower, the line item
“Loans and lease financing” set forth on the consolidated balance sheet of the
Borrower.
          (b) Unless otherwise defined or specified herein, all accounting terms
used herein shall be interpreted, all accounting determinations hereunder shall
be made, and all financial statements required to be delivered hereunder shall
be prepared, in accordance with GAAP as in effect from time to time, applied on
a basis consistent (except for such changes approved by the Borrower’s
independent public accountants) with the Financial Statements; provided, that if
the Borrower notifies the Agent that the Borrower wishes to amend any covenant
in Section 6.9 hereof to eliminate the effect of any change in GAAP on the
operation of such covenant (or if the Agent notifies the Borrower that the
Majority Banks wish to amend Section 6.9 hereof for such purpose), then the
Borrower’s compliance with such covenant shall be determined on the basis of
GAAP in effect immediately before the relevant change in GAAP became effective,
until either such notice is withdrawn or such covenant is amended in a manner
satisfactory to the Borrower and the Majority Banks.
          (c) This Agreement shall become effective on the Effective Date.

19



--------------------------------------------------------------------------------



 



     ARTICLE 2 COMMITMENTS AND LOANS.
     SECTION 2.1 LOANS.
          (a) REVOLVING LOANS. Subject to the terms and conditions set forth
herein, each Bank hereby severally agrees to make Revolving Loans to the
Borrower from time to time during the Availability Period in an aggregate
principal amount at any time that will not result in (i) such Bank’s aggregate
Revolving Credit Exposure exceeding such Bank’s Revolving Commitment or (ii) the
sum of the aggregate Revolving Credit Exposures of all Banks exceeding the
Aggregate Revolving Commitments. During the Availability Period, the Borrower
may borrow, prepay (as provided in Section 2.9 hereof) and reborrow the
Revolving Loans in accordance with the terms and conditions of this Agreement;
provided, that the Borrower may not borrow or reborrow should there exist a
Default or Event of Default.
          (b) SWING LINE LOANS.
               (i) SWING LINE LOANS. Subject to the terms and conditions hereof
and relying on the representations and warranties herein set forth, upon the
Borrower’s request, and subject to the terms and conditions of this Agreement
and so long as the Swing Line Lender does not have actual notice that there
exists an Event of Default or Default, the Swing Line Lender may, in its sole
discretion, on and after the Effective Date to but excluding the Commitment
Termination Date, provide to the Borrower a Swing Line Loan Limit of up to
Thirty Million Dollars ($30,000,000.00); provided, that the Swing Line Lender
shall not in any event be permitted to make any Swing Line Loan if, after giving
effect thereto (A) the Revolving Credit Exposure of all Banks at any time
exceeds the Aggregate Revolving Commitment, or (B) the aggregate outstanding
principal balance of Swing Line Loans would exceed the Swing Line Commitment.
The Swing Line Lender shall not at any time be obligated to make any Swing Line
Loans. Within such limits of time and amount and subject to the other provisions
of this Agreement, the Borrower may borrow, repay in whole or in part, and
reborrow under the Swing Line Loan Limit. Indebtedness of the Borrower under the
Swing Line Loan Limit shall be evidenced by the Swing Line Note.
               (ii) REQUESTS FOR SWING LINE LOANS. Each request for a Swing Line
Loan shall be made in accordance with the provisions of subsection 2.3(b)
hereof. On the terms and subject to the conditions of this Agreement, each Swing
Line Loan shall be disbursed on the Business Day on which the request therefor
was timely made, in same day funds by funding the Borrower’s demand deposit
account maintained with the Swing Line Lender, or such other deposit account as
may be designated in writing by the Borrower to the Swing Line Lender or the
Agent.
               (iii) INTEREST. Each Swing Line Loan shall bear interest at a
rate per annum (which rate may be a variable rate) offered by the Swing Line
Lender and accepted by the Borrower, but in any event shall be no greater than
the Base Rate minus 0.75%. Interest on the Swing Line Loans shall be due and
payable to the Swing Line Lender for its own account, on the date such Swing
Line Loan is paid pursuant to clauses (iv), (v) or (vi) immediately below, and
upon demand therefor, if made earlier, provided that notwithstanding any
provision of this Agreement, each Swing Line Loan shall bear interest for a
minimum of one (1) day.

20



--------------------------------------------------------------------------------



 



               (iv) PRINCIPAL PAYMENTS. The principal and interest outstanding
under the Swing Line Loan Limit shall be due and payable (a) on demand made at
any time upon one Business Day’s prior notice to the Borrower furnished at or
before 2:00 p.m., Atlanta, Georgia time, and (b) in any event on the Commitment
Termination Date, provided that if no Event of Default or Default shall have
occurred and be continuing at the time of such demand, immediately upon such
demand, the Borrower shall be deemed to have submitted a request for a Revolving
Loan in an amount necessary to repay the amount demanded, and the provisions of
this Agreement concerning advance notice, the minimum principal amounts and
integral multiples thereof required for borrowings of Revolving Loans shall not
apply to Revolving Loans made pursuant to this subsection 2.1(b)(iv).
               (v) REPAYMENT. The Borrower may, from time to time on any
Business Day, make a voluntary repayment in whole or in part, of the outstanding
principal amount of any Swing Line Loan, without incurring any premium or
penalty, provided that (a) each such voluntary repayment shall require prior
written notice given to the Swing Line Lender no later than 3:30 p.m., Atlanta,
Georgia time, on the date on which the Borrower intends to make a voluntary
repayment, (b) each such voluntary repayment shall be in a minimum amount of One
Million Dollars ($1,000,000.00) or an integral multiple thereof (or, if less,
the aggregate outstanding principal amount of all Swing Line Loans then
outstanding) and (c) each such voluntary repayment is accompanied by all accrued
and unpaid interest on all outstanding Swing Line Loans.
               (vi) REVOLVING LOANS. The Swing Line Lender may at any time and
from time to time, notwithstanding any Event of Default or Default hereunder,
request each Bank to make a Revolving Loan in the form of a Base Rate Loan in
the amount of such Bank’s Pro Rata Share of the Swing Line Loans then
outstanding (together with interest thereon) and each Bank shall thereupon, by
2:00 p.m. (Atlanta, Georgia time) on the next Business Day following such
request, advance such sum directly to the Swing Line Lender and the provisions
of this Agreement concerning the minimum principal amounts in integral multiples
thereof required for borrowings of Revolving Loans shall not apply to Revolving
Loans made pursuant to this subsection 2.1(b).
               (vii) PURCHASE OF PARTICIPATIONS. The Swing Line Lender
irrevocably agrees to grant and hereby grants to each other Bank, and to induce
the Swing Line Lender to extend the Swing Line Loans to the Borrower, each such
other Bank irrevocably agrees, immediately upon the making of a Swing Line Loan
and without further action of the Swing Line Lender required, to accept and
purchase and hereby accepts and purchases from the Swing Line Lender, on the
terms and conditions herein stated, for such Bank’s own account and risk, an
undivided interest equal to such Bank’s ratable share (according to its
Revolving Commitment) in the Swing Line Lender’s obligations and rights under
each Swing Line Loan. Each Bank irrevocably and unconditionally agrees to pay to
the Swing Line Lender, by 2:00 p.m. (Atlanta, Georgia time) on the next Business
Day after demand is made therefor, without any further action required of the
Swing Line Lender, at the principal office of the Swing Line Lender, an amount
equal to such Bank’s ratable share of each Swing Line Loan, together with
interest on such amount, as herein required. The obligation of each Bank to so
reimburse the Swing Line Lender shall be absolute and unconditional and shall
not be affected by the occurrence of an Event of Default or Default or any other
occurrence or event. Any such

21



--------------------------------------------------------------------------------



 



reimbursement shall not relieve or otherwise impair the obligation of the
Borrower to reimburse the Swing Line Lender for the amount of any advance made
by the Swing Line Lender under the Swing Line Loan Limit, together with the
applicable interest thereon. The Borrower hereby specifically acknowledges and
agrees that in the event the Borrower fails to perform in accordance with the
terms of this Agreement as it relates to such Swing Line Loan Limit, each Bank
shall have a claim against the Borrower, to the extent of such Bank’s funding of
its ratable share of any Swing Line Loans.
               (viii) BANKS’ REIMBURSEMENT OF SWING LINE LENDER. If any amount
required to be paid by any Bank to the Swing Line Lender pursuant to clause
(vii) above in respect to any portion of any advance made by the Swing Line
Lender under the Swing Line Loan Limit is paid to the Swing Line Lender within
three (3) Business Days after the date such payment is due, such Bank shall pay
to the Swing Line Lender on demand an amount equal to the product of such
amount, times the daily average Federal Funds Rate during the period from and
including the date such payment is required to the date on which such payment is
immediately available to the Swing Line Lender times a fraction the numerator of
which is the number of days that elapse during such period and the denominator
of which is 360. If any such amount required to be paid by any Bank pursuant to
clause (vii) above is not in fact made available to the Swing Line Lender by
such Bank within three (3) Business Days after the date such payment is due, the
Swing Line Lender shall be entitled to recover from such Bank, on demand, such
amount with interest thereon calculated from such due date at the rate per annum
then applicable to Base Rate Loans hereunder. A certificate of the Swing Line
Lender submitted to any Bank with respect to any amounts owing under this clause
(viii) shall be conclusive in the absence of manifest error. Until such time as
the Banks fund their ratable shares of the Swing Line Loans, the Swing Line
Lender shall keep for its own account all interest accrued on advances made in
connection therewith.
               (ix) REDISTRIBUTION TO BANKS. Whenever, at any time after the
Swing Line Lender has received from any Bank its ratable share of any Swing Line
Loan in accordance with clauses (vii) and (viii) above, the Swing Line Lender
receives any payment under a Swing Line Loan (whether directly from the Borrower
or otherwise) or any payment of interest on account thereof, the Swing Line
Lender will promptly distribute to such Bank its ratable share thereof;
provided, however, that in the event that any such payment received by the Swing
Line Lender shall be required to be returned by the Swing Line Lender, such Bank
shall return to the Swing Line Lender the portion thereof previously distributed
by the Swing Line Lender to it in the time set forth.
               (x) UNCONDITIONAL OBLIGATIONS; LIMITATION ON LIABILITY. The
Borrower’s obligations and each Bank’s obligations under this subsection 2.1(b)
shall be absolute and unconditional under any and all circumstances and
irrespective of any set-off, counterclaim or defense to payment which the
Borrower or any Bank may have or have had against the Swing Line Lender. The
Borrower and each Bank also agree that the Swing Line Lender shall not be
responsible for, and the Borrower’s obligations and Banks’ obligations hereunder
shall not be affected by, among other things, the form, validity, sufficiency,
accuracy, genuineness or legal effect of documents or of any endorsements
thereon, if believed to be accurate by the Swing Line Lender, even though such
documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any other party.

22



--------------------------------------------------------------------------------



 



The Swing Line Lender shall not be liable for any error, omission, interruption,
or delay in transmission, dispatch, or delivery of any message or advice,
however transmitted, in connection with any Swing Line Loan, except for errors
or omissions caused by the Swing Line Lender’s own gross negligence or willful
misconduct (as found in a final, non-appealable judgment by a court of competent
jurisdiction). The Borrower and each Bank agrees that any action taken or
omitted by the Swing Line Lender under or in connection with any Swing Line
Loan, if done in the absence of gross negligence or willful misconduct (as found
in a final, non-appealable judgment by a court of competent jurisdiction) shall
be binding on the Borrower and each Bank and shall not result in any liability
of the Swing Line Lender to the Borrower or any Bank.
     SECTION 2.2 TERMINATION OR REDUCTIONS OF AGGREGATE REVOLVING COMMITMENTS.
     The Borrower shall be entitled to terminate or reduce the Aggregate
Revolving Commitments provided that the Borrower shall give notice of such
termination or reduction to the Banks as provided in Section 2.3 hereof and that
any partial reduction of the Aggregate Revolving Commitments shall be in an
aggregate amount equal to One Million Dollars ($1,000,000.00) or in integral
multiples of Five Hundred Thousand Dollars ($500,000.00) in excess thereof. Any
such reduction shall be permanent and irrevocable. Any termination or reduction
of the Aggregate Revolving Commitments made pursuant to this Section 2.2,
Section 2.3 or Article 8 hereof which reduces the Aggregate Revolving
Commitments below the then current amount of the Swing Line Loan Limit and the
LC Commitment shall result in an automatic corresponding reduction of the Swing
Line Loan Limit and the LC Commitment to the amount of the Aggregate Revolving
Commitment, as so reduced, without any further action on the part of the Swing
Line Lender or Issuing Bank, as applicable.
     SECTION 2.3 NOTICES RELATING TO LOANS AND SWING LINE LOANS.
          (a) The Borrower shall give the Agent notice of each borrowing,
reborrowing, conversion and prepayment of each Loan and of the duration of each
Interest Period applicable to each LIBOR Loan and each termination or reduction
of the Aggregate Revolving Commitments (in each case, a “Borrowing Notice”), as
follows:
               (i) In the case of the borrowing or reborrowing or repayment of a
Base Rate Loan (other than a Swing Line Loan which is governed by subsection
(b) hereof), the Borrower shall give notice (by facsimile, electronic mail or by
telephone confirmed in writing promptly thereafter) to the Agent no later than
1:30 p.m., Atlanta, Georgia time, on the date of such borrowing, reborrowing or
repayment. Each Borrowing Notice requesting a borrowing of a Base Rate Loan
shall be in substantially the form of Exhibit C-1 attached hereto.
               (ii) In the case of the borrowing or reborrowing or repayment of
a LIBOR Loan, the Borrower shall give notice (by facsimile, electronic mail or
by telephone confirmed in writing promptly thereafter) to the Agent no later
than 11:00 a.m., Atlanta, Georgia time, three (3) London Business Days prior to
such borrowing, reborrowing or repayment of the proposed Loan hereunder. Each
Borrowing Notice requesting a borrowing of a LIBOR Loan shall be in
substantially the form of Exhibit C-1 attached hereto.

23



--------------------------------------------------------------------------------



 



               (iii) In the case of each notice of conversion of Loans of one
type into Loans of another type, prepayment and in the case of the termination
and each reduction of the Aggregate Revolving Commitments, the Borrower shall
give notice (by facsimile or by telephone confirmed in writing promptly
thereafter) to the Agent no later than 11:00 a.m., Atlanta, Georgia time, three
(3) Business Days prior to the date of the proposed conversion, prepayment,
termination or reduction of Aggregate Revolving Commitments.
     Without in any way limiting the Borrower’s obligation to confirm in writing
any telephonic notice, the Agent may act without liability upon the basis of a
telephonic notice believed by the Agent in good faith to be from the Chief
Financial Officer, Treasurer or Assistant Treasurer of the Borrower or any
employee of the Borrower designated in writing to the Agent by the Chief
Financial Officer or Treasurer of the Borrower prior to the receipt of written
confirmation. In each such case, the Borrower hereby waives the right to dispute
the Agent’s record of the terms of such telephonic notice. Each such notice of
borrowing, reborrowing, conversion or prepayment shall specify the amount
(subject to Section 2.1 hereof) and type of the Loans to be borrowed, converted
or prepaid (and, in the case of a conversion, the type of Loans to result from
such conversion), the duration of each Interest Period applicable to each LIBOR
Loan, the date of borrowing, reborrowing, conversion or prepayment (which shall
be a Business Day in the case of each borrowing, reborrowing, conversion,
prepayment of Base Rate Loans and a London Business Day in the case of each
borrowing, conversion or prepayment of LIBOR Loans). Each such notice of the
duration of an Interest Period shall specify the Loans to which such Interest
Period is to relate. Each such notice shall also direct the Agent to disburse
the proceeds of such Loan by wire transfer or otherwise, but in any event, in
immediately available funds, by depositing such proceeds in an account of the
Borrower, designated by the Borrower, and maintained with the Agent, or such
other deposit account as may be designated in writing by the Borrower to the
Agent. Any such Loans so made shall be conclusively presumed to have been made
to or for the benefit of the Borrower when deposited to any account of the
Borrower with the Agent even though Persons, other than those authorized to
borrow on behalf of the Borrower, may have authority to draw against such
account. The Agent shall notify the Banks of the content of each such notice
promptly after its receipt thereof.
          (b) In the case of the borrowing or reborrowing of a Swing Line Loan,
the Borrower shall give notice (by facsimile, electronic mail or by telephone
confirmed in writing promptly thereafter) to the Swing Line Lender no later than
3:30 p.m., Atlanta, Georgia time, on the date of such borrowing. Each Borrowing
Notice requesting a borrowing of a Swing Line Loan shall be in substantially the
form of Exhibit C-2 attached hereto.
     SECTION 2.4 FEES.
          (a) The Borrower shall pay to the Agent for the account of each Bank a
commitment fee (the “Commitment Fee”), which shall accrue at the Applicable
Percentage (determined daily in accordance with Schedule 1) on the average daily
amount of the unused Revolving Commitment of such Bank during the Availability
Period; provided, that if such Bank continues to have any Revolving Credit
Exposure after the Commitment Termination Date, then the Commitment Fee shall
continue to accrue on the daily amount of such Revolving Credit Exposure from
and after the Commitment Termination Date to the date that all of such Bank’s
Revolving Credit Exposure has been paid in full. Accrued Commitment Fees shall
be payable in

24



--------------------------------------------------------------------------------



 



arrears on the Quarterly Dates and on the Commitment Termination Date,
commencing on the first such date after the Effective Date; provided further,
that any Commitment Fees accruing after the Commitment Termination Date shall be
payable on demand. For purposes of computing the Commitment Fee, the stated
amount of all Letters of Credit shall be deemed to be used, and all Swing Line
Loans shall be deemed not to be used, under the Aggregate Revolving Commitments.
          (b) The Borrower agrees to pay (i) to the Agent, for the account of
each Bank, a letter of credit fee with respect to its participation in each
Letter of Credit, which shall accrue at the Applicable Margin for LIBOR Loans
then in effect on the average daily amount of such Bank’s LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) attributable
to such Letter of Credit during the period from and including the date of
issuance of such Letter of Credit to and including the date on which such Letter
expires or is drawn in full (including without limitation any LC Exposure that
remains outstanding after the Commitment Termination Date) and (ii) to the
Issuing Bank for its own account a fronting fee, which shall accrue at the rate
of 0.125% per annum on the average daily amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) during the
Availability Period (or until the date that such Letter of Credit is irrevocably
cancelled, whichever is later), as well as the Issuing Bank’s standard fees with
respect to amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Accrued letter of credit fees shall be payable in
arrears on the Quarterly Dates and on the Commitment Termination Date,
commencing on the first such date after the Effective Date; provided further,
that any Letter of Credit fees accruing after the Commitment Termination Date
shall be payable on demand.
          (c) All computations of interest and fees hereunder shall be made on
the basis of a year of 360 days for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable (to the extent computed on the basis of days
elapsed). Each determination by the Agent of an interest amount or fee hereunder
shall be made in good faith and, except for manifest error, shall be final,
conclusive and binding for all purposes.
     SECTION 2.5 LENDING OFFICES.
     The Loans of each type made by each Bank shall be made and maintained at
such Bank’s Applicable Lending Office for Loans of such type. The Swing Line
Loans made by the Swing Line Lender shall be made and maintained at the Swing
Line Lender’s Applicable Lending Office.
     SECTION 2.6 SEVERAL OBLIGATIONS.
     The failure of any Bank to make any Loan to be made by it on the date
specified therefor shall not relieve the other Banks of their respective
obligations to make their Loans on such date, but no Bank shall be responsible
for the failure of the other Banks to make Loans to be made by such other Banks.

25



--------------------------------------------------------------------------------



 



     SECTION 2.7 BORROWINGS.
     The Borrower shall give the Agent notice of each borrowing hereunder as
provided in Section 2.3 hereof. Not later than 3:00 p.m. (Atlanta, Georgia time)
on the date specified for each borrowing hereunder (other than a borrowing in
respect of a Swing Line Loan which is governed by subsection 2.1(b) hereof),
each Bank shall transfer to the Agent, by wire transfer or otherwise, but in any
event in immediately available funds, the amount of the Loan to be made by it on
such date, and the Agent, upon its receipt thereof, shall disburse such sum in
accordance with the directions of the Borrower contained in the Borrowing Notice
relating to such Loan.
     SECTION 2.8 CONVERSIONS OF LOANS.
     The Borrower shall have the right to convert Loans of one type into Loans
of another type from time to time, provided that: (i) the Borrower shall give
the Agent notice of each such conversion as provided in Section 2.3 hereof;
(ii) except as otherwise required herein, LIBOR Loans may be converted only on
the last day of an Interest Period for such Loans; and (iii) except as required
by Sections 2.23 or 2.24 hereof, no Base Rate Loan may be converted into a LIBOR
Loan if on the proposed date of conversion a Default or an Event of Default
exists. Notwithstanding the foregoing, Swing Line Loans may not be converted
into LIBOR Loans. The Agent shall use its best efforts to notify the Borrower of
the effectiveness of such conversion, and the new interest rate to which the
converted Loans are subject, as soon as practicable after the conversion;
provided, however, that any failure to give such notice shall not affect the
Borrower’s obligations, or the Agent’s or the Banks’ rights and remedies,
hereunder in any way whatsoever.
     SECTION 2.9 PAYMENTS AND PREPAYMENTS.
          (a) PAYMENTS.
     Unless required to be paid earlier in accordance with the terms and
conditions hereof, the Borrower shall pay to (i) the Agent for the account of
the Banks, the unpaid principal balance of all Revolving Loans on the Commitment
Termination Date and (ii) the Swing Line Lender, the unpaid principal balance of
all Swing Line Loans on the Commitment Termination Date.
          (b) OPTIONAL PREPAYMENTS.
               (i) The Borrower shall have the right to prepay the Loans from
time to time in whole or in part, provided that the Borrower shall give the
Agent notice of each such prepayment as provided in Section 2.3 hereof.
               (ii) All prepayments of the Loans shall be made together with
payment of all interest accrued on the amount prepaid, without premium or
penalty, but subject to Section 2.24 hereof.
               (iii) Notwithstanding the foregoing, the prepayment of Swing Line
Loans shall be governed by subsection 2.1(b) hereof.
          (c) MANDATORY PREPAYMENTS.

26



--------------------------------------------------------------------------------



 



     Within three (3) Business Days of the receipt by the Borrower or any
Subsidiary of:
               (i) Net Cash Sale Proceeds from Asset Sales (other than Net Cash
Sale Proceeds from (1) Asset Securitizations, (2) sales of loans in the ordinary
course of business consistent with past practice, (3) the sale or other
disposition for fair market value of obsolete or worn out equipment or other
assets not necessary for operations disposed of in the ordinary course of
business and (4) Asset Sales up to an aggregate amount not to exceed $500,000);
               (ii) Net Cash Equity Issuance Proceeds of the Borrower or any
Subsidiary (other than Net Cash Equity Issuance Proceeds that are subject to
mandatory repayment pursuant to any requirements governing the Class A Notes);
               (iii) Net Cash Debt Issuance Proceeds of the Borrower or any
Subsidiary (other than Net Cash Debt Issuance Proceeds that are subject to
mandatory repayment pursuant to any requirements governing the Class A Notes);
or
               (iv) cash proceeds in excess of $10,000,000 in the aggregate in
any fiscal year received from Casualty Events by the Borrower or any of its
Subsidiaries which have not been reinvested by the Borrower or such Subsidiary,
as applicable, within 365 days of receipt of such proceeds in the repair or
replacement of the property so damaged, destroyed or taken (provided, however,
if an Event of Default has occurred and is continuing, such proceeds shall,
unless the Majority Banks consent otherwise, be immediately paid to the Agent);
          the Borrower shall, or shall cause its Subsidiaries, to pay to the
Agent for the respective accounts of the Banks an amount equal to one hundred
percent (100%) of such proceeds, to be applied in the manner set forth in clause
(d) immediately below.
     Further, if at any time the aggregate Revolving Credit Exposure of all
Banks exceeds the Aggregate Revolving Commitments in effect at such time
(whether resulting from a voluntary reduction of Aggregate Revolving Commitments
pursuant to Section 2.2 hereof or otherwise), the Borrower shall immediately pay
to the Agent for the respective accounts of the Banks the amount of such excess.
          (d) APPLICATION OF MANDATORY PREPAYMENTS.
               (i) Each prepayment required by clause (c) immediately above
shall be applied on a pro rata basis to reduce the outstanding amounts under the
Revolving Commitments of each Bank without a permanent reduction in the
Revolving Commitments of the Banks unless, at the time of such prepayment, an
Event of Default shall have occurred and be continuing, in which case (without
limiting the provisions of Article 8 hereof) there shall be a pro rata permanent
reduction in the Revolving Commitment of each Bank corresponding to the amount
of each such prepayment.
               (ii) The prepayment obligation under clause (c) immediately above
shall be (A) subject to any applicable law, rule, regulation or judicial or
regulatory process; and (B) adjusted on a pro rata basis where required by the
terms of the existing Senior Note Agreements.

27



--------------------------------------------------------------------------------



 



     SECTION 2.10 USE OF PROCEEDS OF LOANS.
     The Borrower will use the proceeds of all Loans to refinance Indebtedness
of the Borrower from time to time (including, without limitation, the
Indebtedness under the Existing Loan Agreement and the Borrower’s medium term
note and commercial paper programs), to finance working capital needs and for
other general corporate purposes of the Borrower and its Subsidiaries.
     SECTION 2.11 INCREASE OF AGGREGATE REVOLVING COMMITMENTS.
     With the prior written consent of the Agent, the Borrower shall have the
right at any time and from time to time during the term of this Agreement to
request increases in the Aggregate Revolving Commitments and/or the addition of
a term loan facility to this Agreement (provided that after giving effect to any
increases in the Aggregate Revolving Commitments and/or the addition of a term
loan facility pursuant to this Section, the Aggregate Revolving Commitments plus
aggregate principal amount of such term loan facility will not exceed
$500,000,000). Notwithstanding anything herein or otherwise to the contrary, no
Bank shall be required to increase its Revolving Commitment or provide any term
loans (or any commitment to provide term loans). All of the terms, provisions
and conditions of any proposed term loan facility are subject to the written
consent of the Agent and the Majority Banks. At the time the Agent has delivered
its written consent to the Borrower under this Section 2.11, the Agent shall
also send notice of such consent to the Banks. Each Bank shall notify the Agent
within ten (10) Business Days of receipt of such notice whether or not it agrees
to increase its Revolving Commitment and, if so, whether by an amount equal to,
greater than, or less than its Pro Rata Share of such requested increase. Any
Bank not responding within such time period shall be deemed to have declined to
increase its Revolving Commitment. The Agent shall notify the Borrower and each
Bank of the Banks’ responses to each request made hereunder. In addition, the
Agent shall promptly notify the Borrower and the Banks of the final allocation
of such increase and the effective date of such increase. If a new Bank becomes
a party to this Agreement, or if any existing Bank agrees to increase its
Revolving Commitment, such Bank shall on the date it becomes a Bank hereunder
(or increases its Revolving Commitment, in the case of an existing Bank) (and as
a condition thereto) purchase from the other Banks its Revolving Commitment
percentage (or in the case of an existing Bank, the increase in the amount of
its Revolving Commitment, in each case as determined after giving effect to the
increase of Revolving Commitments) of any outstanding Revolving Loans, by making
available to the Agent for the account of such other Banks at the Applicable
Lending Office, in same day funds, an amount equal to the sum of (A) the portion
of the outstanding principal amount of such Revolving Loans to be purchased by
such Bank plus (B) the aggregate amount of payments previously made by the other
Banks under Section 2.26(d) which have not been repaid plus (C) interest and
fees accrued and unpaid to and as of such date on such portion of the
outstanding principal amount of such Revolving Loans. The Borrower shall pay to
the Banks any amounts payable to such Banks under Section 2.24 as a result of
the prepayment of any such Revolving Loans. No increase of the Aggregate
Revolving Commitments may be effected under this Section if (x) a Default or
Event of Default shall be in existence on the effective date of such increase or
would occur from such increase or (y) any representation or warranty made or
deemed made by the Borrower or any other Subsidiary in any Loan Document is not
(or would not be) true or correct on the effective date of such increase (except
for representations or warranties which expressly relate

28



--------------------------------------------------------------------------------



 



solely to an earlier date and which were true and correct at such time). In
connection with any proposed increase in the Aggregate Revolving Commitments
pursuant to this Section 2.11, (a) any Bank becoming a party hereto shall
execute such documents and agreements as the Agent and the Borrower may
reasonably request and (b) the Borrower shall (1) provide the Agent certified
copies of all corporate action taken by the Borrower to authorize the increase
of the Aggregate Revolving Commitments and/or the addition of a term loan
facility pursuant to this Section 2.11 and the execution, delivery and
performance of any amendment to this Agreement for such purpose, (2) cause
counsel to the Borrower to deliver a favorable written opinion to the Agent, in
form and substance satisfactory to the Agent, covering such matters relating to
the Borrower, the Loan Documents and the increases contemplated by this
Section 2.11 as the Agent may reasonably request, (3) execute such documents and
agreements as the Agent may reasonably request and (4) make appropriate
arrangements so that each new Bank, and any existing Bank increasing its
Revolving Commitment or extending at term loan, receives a new or replacement
Note, as appropriate, in the amount of such Bank’s Revolving Commitment or term
loan, as the case may be.
     SECTION 2.12 INTEREST.
     The Borrower shall pay to the Agent for the account of each Bank interest
on the unpaid principal amount of each Loan (other than Swing Line Loans, for
which interest shall accrue and be paid in accordance with Section 2.1(b)(iii))
made by such Bank for the period commencing on the date of such Loan until such
Loan shall be paid in full, at the following rates per annum:
          (a) During such periods such Loan is a Base Rate Loan, the Base Rate
in effect from time to time; and
          (b) During such periods such Loan is a LIBOR Loan, for each Interest
Period relating thereto, the LIBOR for such Loan for such Interest Period plus
the Applicable Margin.
          (c) Notwithstanding the foregoing, the Borrower shall pay interest on
any Loan or any installment thereof, and on any other amount payable by the
Borrower hereunder (other than interest) which shall not be paid in full when
due (whether at stated maturity, by acceleration or otherwise) for the period
commencing on the due date thereof until the same is paid in full at the
applicable Post-Default Rate. Except as hereinafter provided, accrued interest
on each Loan shall be payable (i) in the case of a Base Rate Loan, quarterly on
the Quarterly Dates, (ii) in the case of a LIBOR Loan, on the last day of each
Interest Period for such Loan (and, if such Interest Period exceeds three
months’ duration, quarterly, commencing on the first quarterly anniversary of
the first day of such Interest Period), and (iii) in the case of any Loan, upon
the payment or prepayment thereof (other than a partial prepayment of a Base
Rate Loan) or the conversion thereof into a Loan of another type (but only on
the principal so paid, prepaid or converted). Interest which is payable at the
Post-Default Rate shall be payable from time to time on demand of the Agent or
any Bank. Promptly after the establishment of any interest rate provided for
herein or any change therein, the Agent will notify the Banks and the Borrower
thereof.

29



--------------------------------------------------------------------------------



 



     SECTION 2.13 NOTES.
          (a) The Revolving Loans made by each Bank shall be evidenced by a
single promissory note of the Borrower (a “Revolving Note” and, collectively,
the “Revolving Notes”) in substantially the form of Exhibit A-1 hereto, dated
the Effective Date, payable to the order of such Bank in a principal amount
equal to such Bank’s Revolving Commitment as originally in effect and otherwise
duly completed. All Revolving Loans made by each Bank hereunder and all payments
and prepayments made on account of the principal thereof, and all conversions of
such Revolving Loans shall be recorded by such Bank on the schedule attached to
the relevant Revolving Note (provided, that any failure by such Bank to make any
such endorsement or any error therein shall not affect the obligations of the
Borrower hereunder or under such Revolving Note in respect of such Revolving
Loans, nor shall it otherwise affect such Bank’s rights hereunder or under such
Revolving Note, including the right to receive repayment).
          (b) The Swing Line Loans made by the Swing Line Lender shall be
evidenced by a single promissory note of the Borrower (the “Swing Line Note”)
substantially in the form of Exhibit A-2 hereto, dated the Effective Date,
payable to the order of the Swing Line Lender in a principal amount equal to the
Swing Line Loan Limit and otherwise duly completed. All Swing Line Loans made by
the Swing Line Lender hereunder and all payments and prepayments on account of
the principal thereof shall be recorded by the Swing Line Lender on the schedule
attached to the Swing Line Note (provided, that any failure by the Swing Line
Lender to make such endorsement or any error therein shall not affect the
obligations of the Borrower hereunder or under the Swing Line Note, nor shall it
otherwise affect the Swing Line Lender’s rights hereunder or under the Swing
Line Note, including the right to receive repayment).
     SECTION 2.14 PAYMENTS.
     All payments of principal and interest with respect to LIBOR Loans, and all
fees and other charges (including indemnities) payable by the Borrower
hereunder, shall be made in Dollars, in immediately available funds, to the
Agent not later than 12:00 Noon, Atlanta, Georgia time, on the date on which
such payment shall become due (and the Agent or any Bank for whose account any
such payment is to be made may, but shall not be obligated to, debit the amount
of any such payment which is not made by such time to any ordinary deposit
account of the Borrower with the Agent or such Bank, as the case may be).
Principal and interest payable by the Borrower with respect to Base Rate Loans
shall be made in Dollars, in immediately available funds, to the Agent not later
than 1:30 p.m., Atlanta, Georgia time, on the date on which such payment shall
become due (and the Agent or any Bank for whose account any such payment is to
be made may, but shall not be obligated to, debit the amount of any such payment
which is not made by such time to any ordinary deposit account of the Borrower
with the Agent or such Bank, as the case may be). Principal and interest payable
by the Borrower with respect to Swing Line Loans shall be made in Dollars, in
immediately available funds, to the Swing Line Lender not later than 3:30 p.m.,
Atlanta, Georgia time, on the date on which such payment shall become due (and
the Swing Line Lender may, but shall not be obligated to, debit the amount of
any such payment which is not made by such time to any ordinary deposit account
of the Borrower with the Swing Line Lender). Additional provisions relating to
payments are set forth in Section 10.3 hereof. Each payment received by the
Agent hereunder for the account of a Bank or the Swing Line Lender shall be paid
promptly to such Bank or Swing Line Lender, in like

30



--------------------------------------------------------------------------------



 



funds, for the account of such Bank’s or Swing Line Lender’s Applicable Lending
Office for the Loan or Swing Line Loan in respect of which such payment is made.
Upon its acceptance of an Assignment and Acceptance and recording of the
information contained therein in the Register pursuant to Section 10.14(d), from
and after the effective date of such Assignment and Acceptance, the Agent shall
make all payments hereunder and under the Notes in respect of the interest
assigned thereby to the Bank assignee thereunder, and the parties to such
Assignment and Acceptance shall make all appropriate adjustments in such
payments.
     SECTION 2.15 PRO RATA TREATMENT.
     Except as otherwise provided herein: (i) each borrowing from the Banks
under Section 2.1 hereof (other than the Swing Line Loan) will be made from the
Banks and each payment of each fee (other than the fronting fee in respect of
Letters of Credit) shall be made for the account of the Banks, according to its
Pro Rata Share, as the case may be; (ii) each partial reduction of the Aggregate
Revolving Commitments shall be applied to the Revolving Commitment of each Bank,
according to each Bank’s Pro Rata Share, (iii) each conversion of Loans of a
particular type under Section 2.8 hereof (other than conversions provided for by
Section 2.21 or 2.22 hereof) will be made pro rata among the Banks holding Loans
of such type according to the respective principal amounts of such Loans held by
such Banks; (iv) each payment and prepayment of principal of or interest on
Loans of a particular type will be made to the Agent for the account of the
Banks holding Loans of such type pro rata in accordance with the respective
unpaid principal amounts of such Loans held by such Banks; and (v) Interest
Periods for Loans of a particular type shall be allocated among the Banks
holding Loans of such type pro rata according to the respective principal
amounts of such Loans held by such Banks.
     SECTION 2.16 COMPUTATIONS.
     Interest on all Loans, the Commitment Fee, and the Letter of Credit fees
shall be computed on the basis of a year of 360 days and actual days elapsed
(including the first day but excluding the last) occurring in the period for
which payable.

         
 
    SECTION 2.17   MINIMUM AMOUNTS OF BORROWINGS, CONVERSIONS, PREPAYMENTS AND
INTEREST PERIODS.

          (a) Except for borrowings and conversions which exhaust the full
remaining amount of the Aggregate Revolving Commitments (in the case of
borrowings) or result in the conversion of all Loans of a particular type (in
the case of conversions) or conversions made pursuant to Section 2.23 hereof,
each borrowing and each conversion of Loans of one type into Loans of another
type hereunder shall be in an amount at least equal to $2,000,000 or a multiple
of $1,000,000 (borrowings and conversions of different types of Loans at the
same time hereunder to be deemed separate borrowings and conversions for
purposes of the foregoing, one for each type); provided, that, with respect to
Base Rate Loans, borrowings shall be in an amount at least equal to $1,000,000
or a multiple of $500,000. The principal amount of each optional prepayment of
Loans shall be not less than $1,000,000 and integral multiples of $500,000 in
excess thereof.

31



--------------------------------------------------------------------------------



 



          (b) Except for borrowings which exhaust the Swing Line Loan Limit,
each borrowing of principal of the Swing Line Loans hereunder shall be in an
amount at least equal to $1,000,000 or a multiple thereof.
     SECTION 2.18 NON-RECEIPT OF FUNDS BY THE AGENT.
     Unless the Agent shall have been notified by a Bank or the Borrower (the
“Payor”) prior to the time upon which such Bank is to make payment to the Agent
of the proceeds of a Loan (including a Revolving Loan used for the purpose of
refunding a Swing Line Loan) to be made by it hereunder or the Borrower is to
make a payment to the Agent for the account of one or more of the Banks, as the
case may be (such payment being herein called the “Required Payment”), which
notice shall be effective upon receipt, that the Payor does not intend to make
the Required Payment to the Agent, the Agent may assume that the Required
Payment has been made and may, in reliance upon such assumption (but shall not
be required to), make the amount thereof available to the intended recipient on
such date and, if the Payor has not in fact made the Required Payment to the
Agent, the recipient of such payment shall, on demand, repay to the Agent the
amount made available to it together with interest thereon in respect of each
day during the period commencing on the date such amount was so made available
by the Agent until the date the Agent recovers such amount at a rate per annum
equal to the Federal Funds Rate for such day (when the recipient is a Bank) or
equal to the rate of interest applicable to such Loan (when the recipient is the
Borrower).
     SECTION 2.19 SHARING OF PAYMENTS, ETC.
     The Borrower hereby agrees that, in addition to (and without limitation of)
any right of set-off, banker’s lien or counterclaim a Bank may otherwise have,
each Bank shall be entitled, at its option, to offset balances held by it or its
Affiliates at any of its offices against any principal of or interest on any of
its Loans hereunder, or any fee payable to it or its Affiliates, which is not
paid when due (regardless of whether such balances are then due to the
Borrower), in which case it shall promptly notify the Borrower and the Agent
thereof, provided that its failure to give such notice shall not affect the
validity thereof. If a Bank shall effect payment of any principal of or interest
on Loans held by it under this Agreement through the exercise of any right of
set-off, banker’s lien, counterclaim or similar right, it shall promptly
purchase from the other Banks participations in the Loans held by the other
Banks in such amounts, and make such other adjustments from time to time as
shall be equitable, to the end that all the Banks shall share the benefit of
such payment pro rata in accordance with the unpaid principal and interest on
the Loans held by each of them. To such end all the Banks shall make appropriate
adjustments among themselves (by the resale of participations sold or otherwise)
if such payment is rescinded or must otherwise be restored. The Borrower agrees
that any Bank so purchasing a participation in the Loans held by the other Banks
may exercise all rights of set-off, banker’s lien, counterclaim or similar
rights with respect to such participation as fully as if such Bank were a direct
holder of Loans in the amount of such participation. Nothing contained herein
shall require any Bank to exercise any such right or shall affect the right of
any Bank to exercise and retain the benefits of exercising, any such right with
respect to any other indebtedness or obligation of the Borrower.

32



--------------------------------------------------------------------------------



 



     SECTION 2.20 ADDITIONAL COSTS.
          (a) (i) The Borrower shall pay directly to each Bank from time to time
such amounts as such Bank may determine to be necessary to compensate it for any
costs incurred by such Bank which such Bank determines are attributable to its
making or maintaining any LIBOR Loans or its Revolving Commitment hereunder or
any reduction in any amount receivable by such Bank hereunder in respect of any
of such Loans or Revolving Commitments (such increases in costs and reductions
in amounts receivable being herein called “Additional Costs”), resulting from
any Regulatory Change which: (i) changes the basis of taxation of any amounts
payable to such Bank under this Agreement or its Note in respect of any of such
Loans (other than taxes imposed on the overall net income of such Bank or its
Applicable Lending Office for any of such Loans by the jurisdiction in which
such Bank has its principal office or such Applicable Lending Office); or
(ii) imposes or modifies any reserve, special deposit or similar requirements
relating to or any deposits with or other liabilities of, such Bank (including
any deposits referred to in the definition of “LIBOR” in Article 1 hereof); or
(iii) imposes any other conditions affecting this Agreement in respect of the
LIBOR Loans. Each Bank will notify the Borrower and the Agent of any event
occurring after the date of this Agreement which will entitle such Bank to
compensation pursuant to this Section 2.20(a) as promptly as practicable after
it obtains knowledge thereof and determines to request such compensation. Each
Bank will furnish the Borrower and the Agent with a certificate setting forth
the basis and amount of each request for such Bank for compensation from the
Borrower under this Section 2.20(a). The Borrower may, by notice to such Bank
(with a copy to the Agent), require that such Bank’s LIBOR Loans with respect to
which such compensation is so requested be converted into Base Rate Loans in
accordance with Section 2.23 hereof.
               (ii) Without limiting the effect of the foregoing provisions of
this Section 2.20, in the event that, by reason of any Regulatory Change, any
Bank either (i) incurs Additional Costs based on or measured by the excess above
a specified level of the amount of a category of deposits or other liabilities
of such Bank which includes deposits by reference to which the interest rate on
LIBOR Loans is determined as provided in this Agreement or a category of
extensions of credit or other assets of such Bank which includes LIBOR Loans or
(ii) becomes subject to restrictions on the amount of such a category of
liabilities or assets which it may hold, then, if such Bank so elects by notice
to the Borrower (with a copy to the Agent), the obligation of such Bank to make
LIBOR Loans, and to convert Base Rate Loans into LIBOR Loans hereunder shall be
suspended until the date such Regulatory Change ceases to be in effect (and all
LIBOR Loans of such Bank then outstanding shall be converted into Base Rate
Loans in accordance with Section 2.23 hereof).
          (b) If any existing or future law or regulation or the interpretation
thereof by any court or Governmental Authority charged with the administration
thereof, or compliance by any Bank with any request or directive (whether or not
having the force of law) of any such authority, either imposes, modifies, deems
applicable or results in the application of, any capital maintenance, capital
ratio or similar requirement against loan commitments made by any Bank and the
result thereof is to impose upon such Bank or increase any capital requirement
applicable as a result of the making or maintenance of such Bank’s Revolving
Commitment (which imposition of or increase in capital requirements may be
determined by the Bank’s reasonable allocation of the aggregate of such capital
impositions or increases) then, upon demand by such

33



--------------------------------------------------------------------------------



 




Bank (a copy of which demand shall be delivered to the Agent), the Borrower
shall immediately pay to the Bank from time to time specified by the Bank, such
additional fees as shall be sufficient to compensate the Bank for such
imposition of or increase in capital requirements. Such Bank will furnish the
Borrower and the Agent with a certificate setting forth the basis and amount of
each request by such Bank for compensation from the Borrower under this
Section 2.20(b).
          (c) Determinations by any Bank for purposes of this Section 2.20 of
the effect of any Regulatory Change on its costs of making or maintaining Loans
or on amounts receivable by it in respect of Loans, and of the additional
amounts required to compensate such Bank in respect of any Additional Costs,
shall be conclusive, absent manifest error.
     SECTION 2.21 LIMITATION ON TYPES OF LOANS.
     Anything herein to the contrary notwithstanding, if, on or prior to the
determination of an interest rate for any LIBOR Loans for any Interest Period
therefor:
          (a) the Majority Banks determine (which determination shall be
conclusive absent manifest error) that, by reason of any event affecting the
money markets in the United States or the London interbank market, quotations of
interest rates for the relevant deposits are not being provided in the relevant
amounts or for the relevant maturities for purposes of determining the rate of
interest for such Loans under this Agreement, or
          (b) the Majority Banks determine (which determination shall be
conclusive absent manifest error) that the rates of interest referred to in the
definition of “LIBOR” in Article 1 hereof upon the basis of which the rate of
interest on any LIBOR Loans for such period is determined do not accurately
reflect the cost to the Banks of making or maintaining such Loans for such
period;
then the Agent shall give the Borrower and each Bank prompt notice thereof (and
shall thereafter give the Borrower and each Bank prompt notice of the cessation,
if any, of such condition), and so long as such condition remains in effect, the
Banks shall be under no obligation to make LIBOR Loans or to convert Base Rate
Loans into LIBOR Loans and the Borrower shall, on the last day(s) of the then
current Interest Period(s) for the outstanding LIBOR Loans either prepay such
LIBOR Loans in accordance with Section 2.9 hereof or convert such LIBOR Loans
into Base Rate Loans in accordance with Section 2.8 hereof.
     SECTION 2.22 ILLEGALITY.
     Notwithstanding any other provision in this Agreement, in the event that it
becomes unlawful for any Bank or its Applicable Lending Office to (i) honor its
obligation to make LIBOR Loans hereunder, or (ii) maintain LIBOR Loans
hereunder, then such Bank shall promptly notify the Borrower thereof in writing
(with a copy to the Agent), describing such illegality in reasonable detail (and
shall thereafter promptly notify the Borrower and the Agent of the cessation, if
any, of such illegality), and such Bank’s obligation to make LIBOR Loans and to
convert Base Rate Loans into LIBOR Loans hereunder shall, upon written notice
given by such Bank to the Borrower, be suspended until such time as such Bank
may again make and

34



--------------------------------------------------------------------------------



 



maintain LIBOR Loans and such Bank’s outstanding LIBOR Loans shall be converted
into Base Rate Loans in accordance with Sections 2.8 and 2.23 hereof.
     SECTION 2.23 REQUIRED CONVERSIONS.
     If the LIBOR Loans of any Bank (such Loans being herein called “Affected
Loans”) are to be converted pursuant to Section 2.20(a) or Section 2.22 hereof,
such Bank’s Affected Loans shall be converted into Base Rate Loans (the “New
Type Loans”) on the last day(s) of the then current Interest Period(s) for the
Affected Loans (or, in the case of a conversion required by Section 2.20(a) or
Section 2.22, on such earlier date as such Bank may specify to the Borrower with
a copy to the Agent) and, until such Bank gives notice as provided below that
the circumstances specified in Section 2.20(a) and Section 2.22 hereof which
gave rise to such conversion no longer exist:
          (a) to the extent that such Bank’s Affected Loans have been so
converted, all payments and prepayments of principal which would otherwise be
applied to such Affected Loans shall be applied instead to its New Type Loans;
and
          (b) all Loans which would otherwise be made by such Bank as LIBOR
Loans shall be made instead as Base Rate Loans and all Base Rate Loans of such
Bank which would otherwise be converted into LIBOR Loans shall remain as Base
Rate Loans.
     SECTION 2.24 INDEMNIFICATION.
     The Borrower shall pay to the Agent for the account of each Bank, upon the
request of such Bank through the Agent, such amount or amounts as shall
compensate such Bank for any loss (including loss of profit), cost or expense
incurred by such Bank (as reasonably determined by such Bank) as a result of:
          (a) any payment or prepayment or conversion of a LIBOR Loan held by
such Bank (regardless of the reason for such payment, prepayment or conversion,
including, without limitation, by reason of Sections 2.20. 2.21, 2.22, 2.23 and
2.25 hereof) on a date other than the last day of an Interest Period for such
LIBOR Loan;
          (b) any failure by the Borrower to borrow a LIBOR Loan held by such
Bank on the date for such borrowing specified in the relevant Borrowing Notice
under Section 2.3 hereof or continue any LIBOR Loan held by such Bank on the
date for such continuation; or
          (c) the assignment of any LIBOR Loan other than on the last day of an
Interest Period therefor as a result of a request by the Borrower pursuant to
Section 2.25 hereof;
such compensation to include, without limitation, an amount equal to the excess,
if any, of (a) the amount of interest which would have accrued on the amount so
paid, prepaid or converted or not borrowed for the period from the date of such
payment, prepayment or conversion or failure to borrow, convert or prepay to the
last day of the then current Interest Period for such LIBOR Loan (or, in the
case of a failure to borrow or continue, the Interest Period for such LIBOR Loan
which would have commenced on the date of such failure to borrow or continue) at
the applicable rate of interest for such LIBOR Loan provided for herein over
(b) the amount of

35



--------------------------------------------------------------------------------



 




interest (as reasonably determined by such Bank) such Bank would have bid in the
London interbank market for Dollar deposits of amounts comparable to such
principal amount and maturities comparable to such period.
     SECTION 2.25 REPLACEMENT OF BANK.
     In the event that any Bank (an “Affected Lender”) (a) demands payment of
costs or additional amounts pursuant to Section 2.20, or (b) asserts, pursuant
to Section 2.22 that it is unlawful for such Affected Lender to make LIBOR
Loans, then (subject to such Affected Lender’s right to rescind such demand or
assertion within ten (10) days after the notice from the Borrower referred to
below and so long as no Event of Default exists) the Borrower may, upon twenty
(20) days’ prior written notice (the “Replacement Notice”) to such Affected
Lender and the Agent, with the reasonable assistance of the Agent, elect to
cause such Affected Lender to assign all of its rights and obligations under
this Agreement (including, without limitation, all of its Revolving Commitment,
its LC Exposure, the Loans owing to it and the Note or Notes held by it) to an
assignee selected by the Borrower and otherwise permitted pursuant to
Section 10.14 hereof, so long as such Affected Lender receives payment in full
in cash of the outstanding principal amount of all Loans made by it and all
accrued and unpaid interest thereon and all other amounts due and payable to
such Affected Lender as of the effective date of such assignment and in such
case such Affected Lender shall agree to make such assignment, and such assignee
shall agree to accept such assignment and assume all the obligations of such
Affected Lender hereunder, in accordance with Section 10.14. Until the
consummation of an assignment in accordance with the foregoing provisions of
this Section 2.25, the Borrower shall continue to pay to the Affected Lender any
obligations owing to it under the Loan Documents as they become due and payable.
     SECTION 2.26 LETTERS OF CREDIT.
          (a) During the Availability Period, the Issuing Bank, in reliance upon
the agreements of the other Banks pursuant to Section 2.26(d), agrees to issue,
at the request of the Borrower, Letters of Credit for the account of the
Borrower on the terms and conditions hereinafter set forth; provided, that
(i) each Letter of Credit shall expire on the earlier of (A) the date one year
after the date of issuance of such Letter of Credit (or in the case of any
renewal or extension thereof, one year after such renewal or extension) and
(B) the date that is five (5) Business Days prior to the Commitment Termination
Date; (ii) each Letter of Credit shall be in a stated amount of at least
$500,000; and (iii) the Borrower may not request any Letter of Credit, if, after
giving effect to such issuance (A) the aggregate LC Exposure would exceed the LC
Commitment or (B) the aggregate LC Exposure plus the aggregate outstanding
Revolving Loans of all Banks would exceed the Aggregate Revolving Commitments.
Upon the issuance of each Letter of Credit (or an amendment to such Letter of
Credit increasing the amount thereof), the Revolving Commitment of each Bank
shall be deemed to be utilized for all purposes of this Agreement in an amount
equal to such Bank’s Pro Rata Share of the then undrawn face amount of such
Letter of Credit, and the Issuing Bank, without any further action by any party
hereto, shall be deemed to have sold to each Bank, and each Bank shall be
deemed, without any further action by any party hereto, to have purchased from
the Issuing Bank without recourse, a participation in such Letter of Credit
equal to such Bank’s Pro Rata Share of the aggregate amount available to be
drawn under such Letter of Credit.

36



--------------------------------------------------------------------------------



 



          (b) To request the issuance of a Letter of Credit (or any amendment,
renewal or extension of an outstanding Letter of Credit), the Borrower shall
give the Issuing Bank written notice at least three (3) Business Days prior to
the requested date of such issuance specifying the date (which shall be a
Business Day) such Letter of Credit is to be issued (or amended, extended or
renewed, as the case may be), the expiration date of such Letter of Credit,
whether or not such Letter of Credit will be subject to automatic renewal, the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be necessary to prepare, amend, renew or
extend such Letter of Credit. In addition to the satisfaction of the conditions
in Article 4, the issuance of such Letter of Credit (or any amendment which
increases the amount of such Letter of Credit) will be subject to the further
conditions that such Letter of Credit shall be in such form and contain such
terms as the Issuing Bank shall approve and that the Borrower shall have
executed and delivered any additional applications, agreements and instruments
relating to such Letter of Credit as the Issuing Bank shall reasonably require;
provided, that in the event of any conflict between such applications,
agreements or instruments and this Agreement, the terms of this Agreement shall
control.
          (c) The Issuing Bank shall examine all documents purporting to
represent a demand for payment under a Letter of Credit promptly following its
receipt thereof. The Issuing Bank shall notify the Borrower and the Agent of
such demand for payment and whether the Issuing Bank has made or will make a LC
Disbursement thereunder; provided, that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse the
Issuing Bank and the Banks with respect to such LC Disbursement. The Borrower
shall be irrevocably and unconditionally obligated to reimburse the Issuing Bank
for any LC Disbursements paid by the Issuing Bank in respect of such drawing,
without presentment, demand or other formalities of any kind. Unless the
Borrower shall have notified the Issuing Bank and the Agent prior to 11:00 a.m.
on the Business Day immediately prior to the date on which such drawing is
honored that the Borrower intends to reimburse the Issuing Bank for the amount
of such drawing in funds other than from the proceeds of Revolving Loans, the
Borrower shall be deemed to have timely given a Borrowing Notice to the Agent
requesting the Banks to make a borrowing of Revolving Loans on the date on which
such drawing is honored in an exact amount due to the Issuing Bank; provided,
that for purposes solely of such borrowing, the conditions precedent set forth
in Section 4.2 hereof shall not be applicable. The Agent shall notify the Banks
of such borrowing in accordance with Section 2.3, and each Bank shall make the
proceeds of its Base Rate Loan included in such borrowing available to the Agent
for the account of the Issuing Bank in accordance with Section 2.15. The
proceeds of such borrowing shall be applied directly by the Agent to reimburse
the Issuing Bank for such LC Disbursement.
          (d) If for any reason a Base Rate Loan may not be (as determined in
the sole discretion of the Agent), or is not, made in accordance with the
foregoing provisions, then each Bank (other than the Issuing Bank) shall be
obligated to fund the participation that such Bank purchased pursuant to
subsection (a) in an amount equal to its Pro Rata Share of such LC Disbursement
on and as of the date which such Base Rate Loan should have occurred. Each
Bank’s obligation to fund its participation shall be absolute and unconditional
and shall not be affected by any circumstance, including without limitation
(i) any setoff, counterclaim, recoupment, defense or other right that such Bank
or any other Person may have against the Issuing Bank or any other Person for
any reason whatsoever, (ii) the existence of a Default or an Event of Default or
the termination of the Aggregate Revolving Commitments, (iii) any adverse

37



--------------------------------------------------------------------------------



 




change in the condition (financial or otherwise) of the Borrower or any of its
Subsidiaries, (iv) any breach of this Agreement by the Borrower or any other
Bank, (v) any amendment, renewal or extension of any Letter of Credit, or
(vi) any other circumstance, happening or event whatsoever, whether or not
similar to any of the foregoing. On the date that such participation is required
to be funded (which shall be one (1) Business Day after receipt of notice
therefor), each Bank shall promptly transfer, in immediately available funds,
the amount of its participation to the Agent for the account of the Issuing
Bank. Whenever, at any time after the Issuing Bank has received from any such
Bank the funds for its participation in an LC Disbursement, the Issuing Bank (or
the Agent on its behalf) receives any payment on account thereof, the Agent or
the Issuing Bank, as the case may be, will distribute to such Bank its Pro Rata
Share of such payment; provided, that if such payment is required to be
returned, such Bank will return to the Agent or the Issuing Bank any portion
thereof previously distributed by the Agent or the Issuing Bank to it.
          (e) To the extent that any Bank shall fail to pay any amount required
to be paid pursuant to clause (d) of this Section 2.26 on the due date therefor,
such Bank shall pay interest to the Issuing Bank (through the Agent) on such
amount from such due date to the date such payment is made at a rate per annum
equal to the Federal Funds Rate; provided, that if such Bank shall fail to make
such payment to the Issuing Bank within three (3) Business Days of such due
date, then, retroactively to the due date, such Bank shall be obligated to pay
interest on such amount at the Post-Default Rate for Base Rate Loans.
          (f) If any Event of Default shall occur and be continuing, on the
Business Day that the Borrower receives from the Agent or the Majority Banks
demanding the deposit of cash collateral pursuant to this paragraph, the
Borrower shall deposit in an account with the Agent, in the name of the Agent
and for the benefit of the Banks, an amount in cash equal to the LC Exposure as
of such date plus any accrued and unpaid interest thereon; provided, that the
obligation to deposit such cash collateral shall become effective immediately,
and such deposit shall become immediately due and payable, without demand or
notice of any kind, upon the occurrence of any Event of Default with respect to
the Borrower described in Section 8.7. Such deposit shall be held by the Agent
as collateral for the payment and performance of the obligations of the Borrower
under this Agreement. The Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Agent and at the Borrower’s risk
and expense, such deposits shall not bear interest. Interest and profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Agent to reimburse the Issuing Bank for LC
Disbursements for which it had not been reimbursed and to the extent so applied,
shall be held for the satisfaction of the reimbursement obligations of the
Borrower for the LC Exposure at such time or, if the maturity of the Loans has
been accelerated, with the consent of the Majority Banks, be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to provide an amount of cash collateral hereunder as a result of the
occurrence of an Event of Default, such amount (to the extent not so applied as
aforesaid) shall be returned to the Borrower with three (3) Business Days after
all Events of Default have been cured or waived.

38



--------------------------------------------------------------------------------



 



          (g) The Borrower’s obligation to reimburse LC Disbursements hereunder
shall be absolute, unconditional and irrevocable and shall be performed strictly
in accordance with the terms of this Agreement under all circumstances
whatsoever and irrespective of any of the following circumstances:
               (i) Any lack of validity or enforceability of any Letter of
Credit or this Agreement;
               (ii) The existence of any claim, set-off, defense or other right
which the Borrower or any Subsidiary or Affiliate of the Borrower may have at
any time against a beneficiary or any transferee of any Letter of Credit (or any
Persons or entities for whom any such beneficiary or transferee may be acting),
any Bank (including the Issuing Bank) or any other Person, whether in connection
with this Agreement or the Letter of Credit or any document related hereto or
thereto or any unrelated transaction;
               (iii) Any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect;
               (iv) Payment by the Issuing Bank under a Letter of Credit against
presentation to the Issuing Bank of a draft or other document that does not
comply with the terms of such Letter of Credit;
               (v) Any other event or circumstance whatsoever, whether or not
similar to any of the foregoing, that might, but for the provisions of this
Section, constitute a legal or equitable discharge of, or provide a right of
setoff against, the Borrower’s obligations hereunder; or
               (vi) The existence of a Default or an Event of Default.
Neither the Agent, the Issuing Bank, the Banks nor any Affiliate of any of the
foregoing shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to above), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to excuse the Issuing Bank
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the Issuing Bank’s failure to exercise care when determining
whether drafts or other documents presented under a Letter of Credit comply with
the terms thereof. The parties hereto expressly agree, that in the absence of
gross negligence or willful misconduct on the part of the Issuing Bank (as
finally determined by a court of competent jurisdiction), the Issuing Bank shall
be deemed to have exercised care in each such determination. In furtherance of
the foregoing and without limiting the generality thereof, the parties agree
that, with respect to documents presented that appear on their face to be

39



--------------------------------------------------------------------------------



 




in substantial compliance with the terms of a Letter of Credit, the Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
          (h) Each Letter of Credit shall be subject to, as designated in the
application for each such Letter of Credit delivered to the Issuing Bank, either
(i) the International Standby Practices, International Chamber of Commerce
No. 590 (ISP98) or (ii) the Uniform Customs and Practice for Documentary
Credits, 1993 Revision, International Chamber of Commerce Publication No. 500,
or at the Issuing Bank’s option, such later revision of either (i) or (ii) in
effect at the time of issuance or amendment of any such Letter of Credit.
     SECTION 2.27 TAXES.
          (a) Any and all payments by or on account of any obligation of the
Borrower hereunder shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided, that if the Borrower shall be
required to deduct any Indemnified Taxes or Other Taxes from such payments, then
(i) the sum payable shall be increased as necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section) the Agent or any Bank (as the case may be) shall receive an
amount equal to the sum it would have received had no such deductions been made,
(ii) the Borrower shall make such deductions and (iii) the Borrower shall pay
the full amount deducted to the relevant Governmental Authority in accordance
with applicable law.
          (b) In addition, the Borrower shall pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable law.
          (c) The Borrower shall indemnify the Agent and each Bank, within five
(5) Business Days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Agent or such Bank, as the case may
be, on or with respect to any payment by or on account of any obligation of the
Borrower hereunder (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Bank, or by the Agent on its own behalf or on behalf of a Bank,
shall be conclusive absent manifest error.
          (d) As soon as practicable after any payment of Indemnified Taxes or
Other Taxes by the Borrower to a Governmental Authority pursuant to
Section 2.27(a)(iii) and (b) above, the Borrower shall deliver to the Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Agent.
          (e) Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is located, or any treaty

40



--------------------------------------------------------------------------------



 




to which such jurisdiction is a party, with respect to payments under this
Agreement shall deliver to the Borrower (with a copy to the Agent), at the time
or times prescribed by applicable law, such properly completed and executed
documentation prescribed by applicable law or reasonably requested by the
Borrower as will permit such payments to be made without withholding or at a
reduced rate. Without limiting the generality of the foregoing, each Foreign
Lender agrees that it will deliver to the Agent and the Borrower (or in the case
of a participant, to the Borrower from which the related participation shall
have been purchased) two (2) duly completed copies of (i) Internal Revenue
Service Form W-8 ECI, or any successor form thereto, certifying that the
payments received from the Borrower hereunder are effectively connected with
such Foreign Lender’s conduct of a trade or business in the United States or
(ii) Internal Revenue Service Form W-8 BEN, or any successor form thereto,
certifying that such Foreign Lender is entitled to benefits under an income tax
treaty to which the Untied States is a party which reduces the rate of
withholding tax on payments of interest or (iii) Internal Revenue Service Form
W-8 BEN, or any successor form prescribed by the Internal Revenue Service; or
(iv) such other Internal Revenue Service forms as may be applicable to the
Foreign Lender, including Forms W-8 IMY or W-8 EXP. Each such Foreign Lender
shall deliver to the Borrower and the Agent such forms on or before the date
that it becomes a party to this Agreement (or in the case of a participant, on
or before the date such participant purchases the related participation). In
addition, each such Bank shall deliver such forms promptly upon the obsolescence
or invalidity of any form previously delivered by such Bank. Each such Bank
shall promptly notify the Borrower and the Agent at any time that it determines
that it is no longer in a position to provide any previously delivered
certificate to the Borrower (or any other form of certification adopted by the
U.S. taxing authorities for such purpose).
     ARTICLE 3 REPRESENTATIONS AND WARRANTIES.
     The Borrower hereby represents and warrants to the Banks and the Agent
that:
     SECTION 3.1 ORGANIZATION.
          (a) Each of the Borrower and its Subsidiaries is (i) duly organized
and validly existing under the laws of its jurisdiction of organization,
(ii) has the power to own its assets and to transact the business in which it is
presently engaged and in which it proposes to be engaged, (iii) has all
requisite power and authority to carry on its business as now conducted, and
(iv) is duly qualified to do business, and is in good standing, in each
jurisdiction where such qualification is required, except where a failure to be
so qualified could not reasonably be expected to result in a Material Adverse
Effect. Schedule 3.1 annexed hereto accurately and completely lists the correct
legal name and jurisdiction of incorporation of the Borrower and its
Subsidiaries, and the authorized and outstanding shares of common stock of the
Borrower and its Subsidiaries. All of the shares which are issued and
outstanding have been duly and validly issued and are fully paid and
non-assessable. Except as set forth on Schedule 3.1, there are not outstanding
any warrants, options, contracts or commitments of any kind entitling any Person
to purchase or otherwise acquire any Capital Stock of the Borrower or its
Subsidiaries nor are there outstanding any securities which are convertible into
or exchangeable for any Capital Stock of the Borrower or any of its
Subsidiaries. Except as set forth on Schedule 3.1, neither the Borrower nor any
of its Subsidiaries has any Subsidiary.

41



--------------------------------------------------------------------------------



 



          (b) There are no jurisdictions other than as set forth on Schedule 3.1
hereto in which the character of the properties owned or proposed to be owned by
the Borrower or any of its Subsidiaries or in which the transaction of the
business of the Borrower or any of its Subsidiaries as now conducted or as
proposed to be conducted requires or will require the Borrower or any of its
Subsidiaries to qualify to do business and as to which failure so to qualify
could have a Material Adverse Effect.
     SECTION 3.2 POWER, AUTHORITY, CONSENTS.
               (i) The Borrower has the power to execute, deliver and perform
the Loan Documents to be executed by it, (ii) the Borrower has the power to
borrow hereunder and has taken all necessary action to authorize the borrowing
hereunder on the terms and conditions of this Agreement, and (iii) the Borrower
has taken all necessary action, corporate or otherwise, to authorize the
execution, delivery and performance of the Loan Documents to be executed by it.
No consent or approval of any Person (including, without limitation, any
stockholder of the Borrower), no consent or approval of any landlord or
mortgagee, no waiver of any Lien or right of distraint or other similar right
and no consent, license, approval, authorization or declaration of any
Governmental Authority, bureau or agency, is or will be required in connection
with the execution, delivery or performance by the Borrower, or the validity or
enforcement of the Loan Documents, except as set forth on Schedule 3.2 annexed
hereto, each of which either has been duly and validly obtained on or prior to
the date hereof and is now in full force and effect, or is designated on
Schedule 3.2 as waived by the Majority Banks.
     SECTION 3.3 NO VIOLATION OF LAW OR AGREEMENTS.
     The execution and delivery by the Borrower of each Loan Document and
performance by it hereunder and thereunder, will not violate any provision of
law and will not, except as set forth on Schedule 3.2 annexed hereto, conflict
with or result in a breach of any order, writ, injunction, ordinance,
resolution, decree, or other similar document or instrument of any court or
Governmental Authority, bureau or agency, domestic or foreign, or any charter or
by-laws of the Borrower or create (with or without the giving of notice or lapse
of time, or both) a default under or breach of any agreement, bond, note or
indenture to which the Borrower is a party, or by which the Borrower is bound or
any of its properties or assets is affected, or result in the imposition of any
Lien of any nature whatsoever upon any of the properties or assets owned by or
used in connection with the business of the Borrower.
     SECTION 3.4 DUE EXECUTION, VALIDITY, ENFORCEABILITY.
     This Agreement and each other Loan Document has been duly executed and
delivered by the Borrower and each constitutes the valid and legally binding
obligation of the Borrower, enforceable in accordance with its terms, except as
such enforcement may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, or other similar laws, now or hereafter in effect,
relating to or affecting the enforcement of creditors’ rights generally and
except that the remedy of specific performance and other equitable remedies are
subject to judicial discretion.

42



--------------------------------------------------------------------------------



 



     SECTION 3.5 PROPERTIES.
     All of the Property owned by the Borrower or any of its Subsidiaries is
owned free and clear of any Lien of any nature whatsoever, except Permitted
Liens and as permitted by Schedule 3.5 annexed hereto.
     SECTION 3.6 LITIGATION AND ENVIRONMENTAL MATTERS.
          (a) Except as set forth on Schedule 3.6 annexed hereto, there are no
outstanding judgments, actions or proceedings pending before any court or
Governmental Authority, bureau or agency, with respect to the Borrower or any of
its Subsidiaries or, to the best of the Borrower’s knowledge, threatened against
or affecting the Borrower or any of its Subsidiaries (i) as to which there is a
reasonable possibility of any adverse determination that could be expected to
have, either individually or in the aggregate, a Material Adverse Effect, nor,
to the best of the Borrower’s knowledge is there any reasonable basis for the
institution of any such action or proceeding which is probable of assertion, nor
are there any such actions or proceedings in which the Borrower or any of its
Subsidiaries is a plaintiff or complainant or (ii) which in any manner draws
into question the validity or enforceability of this Agreement or any other Loan
Document.
          (b) Except for matters that could not be expected to have, either
individually or in the aggregate, a Material Adverse Effect, none of the
Borrower or any of its Subsidiaries (i) has failed to comply with any
Environmental Law or to obtain, maintain or comply with any permit, license or
other approval required under any Environmental Law, (ii) has become subject to
any Environmental Liability, (iii) has received notice of any claim with respect
to any Environmental Liability or (iv) knows of any basis for any Environmental
Liability. The term “Environmental Law” shall mean all laws, rules, regulations,
codes, ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, release or threatened release of any
hazardous material or to health and safety matters. The term “Environmental
Liability” shall mean any liability, contingent or otherwise (including any
liability for damages, costs of environmental investigation and remediation,
costs of administrative oversight, fines, natural resource damages, penalties or
indemnities), of the Borrower or any Subsidiary directly or indirectly resulting
from or based upon (a) any actual or alleged violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any hazardous materials, (c) any actual or alleged exposure to any
hazardous materials, (d) the release or threatened release of any hazardous
materials or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
     SECTION 3.7 NO DEFAULTS, COMPLIANCE WITH LAWS.
     Except as set forth on Schedule 3.7 annexed hereto, neither the Borrower
nor any of its Subsidiaries is in material default under any agreement,
ordinance, resolution, decree, bond, note, indenture, order or judgment to which
it is a party or by which it is bound, or any other agreement or other
instrument by which any of the properties or assets owned by it or used in the
conduct of its business is affected, and each of the Borrower and its
Subsidiaries has complied

43



--------------------------------------------------------------------------------



 



and is in compliance in all material respects with all applicable laws,
ordinances and regulations non-compliance with which could have a Material
Adverse Effect.
     SECTION 3.8 BURDENSOME DOCUMENTS.
     Except as set forth on Schedule 3.8 annexed hereto, neither the Borrower
nor its Subsidiaries is a party to or bound by, nor are any of its properties or
assets affected by, any agreement, ordinance, resolution, decree, bond, note,
indenture, order or judgment which materially and adversely affects its
business, assets or condition, financial or otherwise.
     SECTION 3.9 FINANCIAL STATEMENTS.
     Except as set forth in Schedule 3.9 annexed hereto, each of the Financial
Statements is correct and complete and presents fairly the consolidated
financial position of the Borrower and its Subsidiaries, and the financial
position of the Thrift, as the case may be, as at its date, and has been
prepared in accordance with GAAP. As of the Effective Date, neither the Borrower
nor any of its Subsidiaries has any material obligation, liability or
commitment, direct or contingent, which is not reflected in the Financial
Statements. Since the Effective Date, there has been no material adverse change
in the financial position or operations of (i) the Borrower or any of its
Subsidiaries or (ii) the Thrift. The fiscal year of the Borrower is the
twelve-month period ending on December 31 in each year.
     SECTION 3.10 TAX RETURNS.
     Except as set forth on Schedule 3.10 annexed hereto, the Borrower and each
of its Subsidiaries have filed all federal, state and local tax returns required
to be filed by it and has not failed to pay any taxes, or interest and penalties
relating thereto, on or before the due dates thereof. Except to the extent that
reserves therefor are reflected in the Financial Statements, (a) there are no
material federal, state or local tax liabilities of the Borrower and its
Subsidiaries due or to become due for any tax year ended on or prior to
December 31, 2005, whether incurred in respect of or measured by the income of
such entity, which are not properly reflected in the balance sheet of such
entity as at December 31, 2005, and (b) there are no material claims pending or,
to the knowledge of the Borrower, proposed or threatened against the Borrower or
any of its Subsidiaries for past federal, state or local taxes, except those, if
any, as to which proper reserves are reflected in the Financial Statements.
     SECTION 3.11 INTANGIBLE ASSETS.
     The Borrower and each of its Subsidiaries possess all necessary patents,
trademarks, trademark rights, trade names, trade name rights and copyrights to
conduct its business as now conducted and as proposed to be conducted, without
any conflict with the patents, trademarks rights, trade names, trade name rights
and copyrights of others.
     SECTION 3.12 REGULATION U.
     No part of the proceeds received by the Borrower from the Loans or the
Swing Line Loans will be used directly or indirectly for the purpose of
purchasing or carrying, or for payment in full or in part of Indebtedness which
was incurred for the purposes of purchasing or

44



--------------------------------------------------------------------------------



 



carrying, any margin stock as such term is defined in Section 221.3 of
Regulation U of the Board of Governors of the Federal Reserve System, 12 C.F.R.,
Chapter II, Part 221.
     SECTION 3.13 NAME CHANGES.
     Except as set forth on Schedule 3.13 annexed hereto, neither the Borrower
nor any of its Subsidiaries has within the six-year period immediately preceding
the date of this Agreement changed its name, been the surviving entity of a
merger or consolidation, or acquired all or substantially all of the assets of
any Person.
     SECTION 3.14 FULL DISCLOSURE.
     None of the Financial Statements, nor any certificate, opinion, or any
other statement made or furnished in writing to the Agent or any Bank by or on
behalf of the Borrower or any of its Subsidiaries in connection with this
Agreement or the transactions contemplated herein, contains any untrue statement
of a material fact, or omits to state a material fact necessary in order to make
the statements contained therein or herein not misleading, as of the date such
statement was made. There is no fact known to the Borrower which has, or would
in the now foreseeable future have, a Material Adverse Effect, which fact has
not been set forth herein, in the Financial Statements, or any certificate,
opinion, or other written statement so made or furnished to the Agent or the
Banks.
     SECTION 3.15 EMPLOYEE GRIEVANCES.
     Except as set forth on Schedule 3.15 annexed hereto, there are no actions
or proceedings pending or, to the best of the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries by or on behalf of,
or with, its employees, other than employee grievances arising in the ordinary
course of business which are not, in the aggregate, material.
     SECTION 3.16 CONDITION OF ASSETS.
     All of the assets and properties of the Borrower and its Subsidiaries,
which are reasonably necessary for the operation of its business, are in good
working condition, ordinary wear and tear excepted, and are able to serve the
function for which they are currently being used.
     SECTION 3.17 ERISA.
          (a) Except as set forth on Schedule 3.17 annexed hereto, neither the
Borrower nor any of its Subsidiaries have and has ever had, any Plan in
connection with which there could arise a direct or contingent liability of the
Borrower or any of its Subsidiaries to the Pension Benefit Guaranty Corporation
(“PBGC”), the Department of Labor or the Internal Revenue Service (“IRS”).
Neither the Borrower nor any of its Subsidiaries is a participating employer
(i) in any Plan under which more than one employer makes contributions as
described in Sections 4063 and 4064 of ERISA, or (ii) in a multiemployer plan as
defined in Section 4001(a)(3) of ERISA.

45



--------------------------------------------------------------------------------



 



          (b) All references to the Borrower or its Subsidiaries in this
Section 3.17 or in any other Section of this Agreement relating to ERISA, shall
be deemed to refer to the Borrower and its Subsidiaries and all other entities
which are, together with the Borrower, part of a Controlled Group.
     SECTION 3.18 INVESTMENT COMPANY ACT.
     Neither the Borrower nor any of its Subsidiaries is (a) an “investment
company”, as defined in, or subject to regulation under, the Investment Company
Act of 1940, as amended, (b) a “holding company” as defined in, or subject to
regulation under, the Public Utility Holding Company Act of 2005, as amended or
(c) otherwise subject to any other regulatory scheme limiting its ability to
incur debt.
     SECTION 3.19 PATRIOT ACT.
     Each of the Borrower and its Subsidiaries is in compliance, in all material
respects, with the (i) the Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department
(31 Code of Federal Regulations, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (ii) the
Uniting And Strengthening America By Providing Appropriate Tools Required To
Intercept And Obstruct Terrorism (USA Patriot Act of 2001). No Letters of Credit
and no part of the proceeds of the Loans will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended.
     SECTION 3.20 OFAC.
     Neither the Borrower nor any of its Subsidiaries (i) is a person whose
property or interest in property is blocked or subject to blocking pursuant to
Section 1 of Executive Order 13224 of September 23, 2001 Blocking Property and
Prohibiting Transactions With Persons Who Commit, Threaten to Commit, or Support
Terrorism (66 Fed. Reg. 49079 (2001)), (ii) engages in any dealings or
transactions prohibited by Section 2 of such executive order, or is otherwise
associated with any such person in any manner violative of Section 2, or
(iii) is a person on the list of Specially Designated Nationals and Blocked
Persons or subject to the limitations or prohibitions under any other U.S.
Department of Treasury’s Office of Foreign Assets Control regulation or
executive order.
     SECTION 3.21 CAPITAL MEASURES.
     The Thrift is “well capitalized” as determined in accordance with 12 CFR
565.4(b)(1).
     SECTION 3.22 FDIC INSURANCE.
     The deposits of each Financial Institution Subsidiary that is an “insured
depository institution” (within the meaning of § 12 U. S. C. 1831(c)) are
insured by the Federal Deposit

46



--------------------------------------------------------------------------------



 



Insurance Corporation (“FDIC”) and no act has occurred that would adversely
affect the status of such Financial Institution Subsidiary as an FDIC insured
bank.
     SECTION 3.23 DIVIDEND AND OTHER RESTRICTIONS.
          (a) No Financial Institution Subsidiary has violated any applicable
regulatory restrictions on dividends, and no Governmental Authority has taken
any action against any Financial Institution Subsidiary to restrict the payment
of dividends by such Financial Institution Subsidiary.
          (b) Neither the Borrower nor any Subsidiary is under investigation by,
or is operating under any restrictions (excluding any restrictions on the
payment of dividends referenced in subsection (a) above) imposed by or agreed to
with, any Governmental Authority, other than routine examinations by such
Governmental Authorities.

ARTICLE 4   CONDITIONS TO THE CLOSING AND TO THE MAKING OF THE LOANS AND ISSUING
LETTERS OF CREDIT.

     SECTION 4.1 CONDITIONS TO THE CLOSING.
     This Agreement, and the obligations of the parties hereunder, shall become
effective on the Effective Date, provided that each of the following conditions
precedent shall have been fulfilled to the satisfaction of each of the Banks on
or prior to the Effective Date:
          (a) Each of the parties hereto shall have executed and delivered to
the Agent a counterpart of this Agreement.
          (b) (i) The Borrower shall have executed and delivered to each Bank
its Revolving Note.
               (ii) The Borrower shall have executed and delivered to the Swing
Line Lender the Swing Line Note.
          (c) Goodwin Procter LLP, as counsel to the Borrower, shall have
delivered a favorable written opinion to the Agent, in form and substance
satisfactory to the Agent and each Bank, and covering such matters relating to
the Borrower, the Loan Documents and the transactions contemplated therein as
the Agent and each Bank shall reasonably request.
          (d) [intentionally omitted].
          (e) The Agent shall have received and found satisfactory copies of the
following:
               (i) The Financial Statements;
               (ii) All of the consents, approvals and waivers referred to on
Schedule 3.2 annexed hereto;

47



--------------------------------------------------------------------------------



 



               (iii) The certified charter and by-laws of the Borrower,
certified by its Secretary or an Assistant Secretary;
               (iv) Certified copies of (x) all corporate action taken by the
Borrower to authorize the execution, delivery and performance of each of the
Loan Documents and (y) all consents, approvals, authorizations, registrations,
or filings required to be made or obtained by the Borrower in connection with
this Agreement (and such consents, approvals, authorizations, registrations,
filings and orders shall be in full force and effect and all applicable waiting
periods shall have expired) and no investigation or inquiry by any Governmental
Authority regarding this Agreement shall be ongoing; and
               (v) An incumbency certificate with respect to the Borrower.
          (f) (i) The Borrower and each of its Subsidiaries shall have complied
and shall then be in compliance with all of the terms, covenants and conditions
of this Agreement applicable to them;
               (ii) There shall exist no Event of Default or Default hereunder;
and
               (iii) The representations and warranties contained in Article 3
hereof shall be true and correct on the Effective Date.
and the Agent shall have received a Closing Certificate dated the Effective Date
certifying, inter alia, that the conditions set forth in this Section 4.1(f) are
satisfied on such date.
          (g) The Agent shall have received an executed payoff letter, in form
and substance satisfactory to Agent, executed by Bank of America, N.A. (as
successor to Fleet National Bank), as Administrative Agent, in connection with
the Existing Loan Agreement, together with all other documents reasonably
required by Agent to evidence the payoff of such Indebtedness.
          (h) The Agent shall have received all fees and other amounts due and
payable on or prior to the Effective Date, including reimbursement or payment of
all out-of-pocket expenses (including reasonable fees, charges and disbursements
of counsel to the Agent) required to be reimbursed or paid by the Borrower
hereunder, under any other Loan Document and under any agreement with the Agent
or SunTrust Robinson Humphrey, a division of SunTrust Capital Markets, Inc., as
Arranger.
          (i) All legal matters incident to the closing of the transactions
contemplated by this Agreement shall be satisfactory to counsel to the Agent.
     SECTION 4.2 CONDITIONS TO SUBSEQUENT LOANS, SWING LINE LOANS AND LETTERS OF
CREDIT.
     The obligation of each Bank to make each Loan, the willingness of the Swing
Line Lender to make any Swing Line Loan, and the obligation of the Issuing Bank
to issue, amend,

48



--------------------------------------------------------------------------------



 



renew or extend any Letter of Credit, shall be subject to the fulfillment (to
the satisfaction of the Agent, the Swing Line Lender, or the Issuing Bank, as
the case may be) of the following conditions precedent:
          (a) The Effective Date shall have occurred and all of the conditions
set forth in Section 4.1 shall have been satisfied on or before such date.
          (b) The Agent shall have received a Borrowing Notice, if applicable,
in accordance with Section 2.3 hereof.
          (c) At the time of and immediately after giving effect to such Loan,
or to the issuance, amendment, renewal or extension any Letter of Credit, no
Default or Event of Default shall exist.
          (d) All representations and warranties of the Borrower herein shall be
true and correct in all material respects on and as of the date of such Loan, or
the issuance, amendment, renewal or extension any Letter of Credit, both before
and after giving effect thereto.
          (e) All legal matters incident to such Loan, Swing Line Loan, or
issuance, amendment, renewal or extension of such Letter of Credit shall be
satisfactory to the Agent.
     Each borrowing of Loans and each issuance, amendment, renewal or extension
any Letter of Credit, shall be deemed to constitute a representation and
warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (c) and (d) of this Section 4.2.
     ARTICLE 5 DELIVERY OF FINANCIAL REPORTS, DOCUMENTS AND OTHER INFORMATION.
     While any Revolving Commitments are outstanding, and, in the event any Loan
or LC Exposure remains outstanding, and until payment in full of the Notes and
full and complete performance of all of its other obligations arising hereunder,
the Borrower shall deliver to the Agent and the Banks:
     SECTION 5.1 ANNUAL FINANCIAL STATEMENTS.
     Annually, as soon as available, but in any event within ninety (90) days
after the last day of each of its fiscal years, consolidated and consolidating
statements of financial condition, income and cash flows, a reconciliation of
net income and net cash provided by operating activities and consolidated
statements of changes in members’ equity of the Borrower and its Subsidiaries,
and a consolidated balance sheet of the Borrower as at such last day of the
fiscal year, and the related consolidated statements of income and retained
earnings and cash flows of the Borrower, for such fiscal year, each prepared in
accordance with GAAP consistently applied, in reasonable detail, and, as to the
consolidated statements of the Borrower and its Subsidiaries and the statements
of the Borrower, certified without qualification by independent certified public
accountants satisfactory to the Agent, or certified, as to the consolidating
statements, by the president, chief financial officer or treasurer of the
Borrower, as fairly presenting the financial positions and the results of
operations of the Borrower and its Subsidiaries, as at and for the year ending
on its date and as having been prepared in accordance with GAAP.

49



--------------------------------------------------------------------------------



 



     SECTION 5.2 QUARTERLY FINANCIAL STATEMENTS AND OTHER REPORTS.
     (a) As soon as available, but in any event within forty five (45) days
after the end of the Borrower’s first three fiscal quarterly periods,
consolidated and consolidating statements of financial condition, income and
cash flows, a reconciliation of net income and net cash provided by operating
activities and consolidated statements of changes in members’ equity of the
Borrower and its Subsidiaries and a consolidated balance sheet of the Borrower
as of the last day of such quarter, and statements of income and retained
earnings and cash flows for the Borrower, for such quarter, and comparative
figures for the corresponding period of the immediately preceding fiscal year,
all in reasonable detail, each such statement to be certified in a certificate
of the president, chief financial officer or treasurer of the Borrower as fairly
presenting the financial position and the results of operations of the Borrower
and its Subsidiaries as at its date and for such quarter and as having been
prepared in accordance with GAAP (subject to year-end audit adjustments).
     (b) At the same time as it delivers the financial statements required under
the provisions of Section 5.1 and 5.2(a), duly executed copies of all quarterly
financial reports required to be filed with the Office of Thrift Supervision,
including, without limitation, the Thrift’s then-current Thrift Financial
Report, Form 1313.
     Documents required to be delivered pursuant to Sections 5.1 or 5.2 may be
delivered electronically and if so delivered, shall be deemed to have been
delivered on the date on which such documents are posted on the Borrower’s
behalf on an Internet or intranet website, if any, to which each Bank and the
Agent have access (whether a commercial, third-party website or whether
sponsored by the Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Agent until a written request to cease
delivering paper copies is given by the Agent and (ii) the Borrower shall notify
the Agent of the posting of any such documents and provide to the Agent copies
of such documents. Notwithstanding anything contained herein, in every instance
the Borrower shall be required to provide paper copies of the compliance
certificate required by Section 5.5 to the Agent. Except for such compliance
certificate, the Agent shall have no obligation to request the delivery or to
maintain copies of the documents referred to above, and in any event shall have
no responsibility to monitor compliance by the Borrower with any such request
for delivery, and each Bank shall be solely responsible for requesting delivery
to it or maintaining its copies of such documents.
     SECTION 5.3 LOAN PORTFOLIO REPORTS.
     At the same time as it delivers the financial statements required under the
provisions of Section 5.2, a copy of:
          (a) A monthly Loan Portfolio Report of the Borrower setting forth,
with respect to loans held in its portfolio, classifications relating to
delinquency, non-performance, risk rating, loss allowances and other related
matters as of the end of the last month of the fiscal quarters covered by such
financial statements, to be prepared on substantially the same basis and to
contain substantially the same information as the Loan Portfolio Report, dated
December 31,

50



--------------------------------------------------------------------------------



 




2005, in respect of the month of December, 2005, a copy of which was delivered
to the Agent prior to the date hereof, and
          (b) A quarterly Report on Allowances for Loan Losses and Reserves of
the Borrower, to be prepared on substantially the same basis and to contain
substantially the same information as the Report on Allowances for Loan Losses
and Reserves, dated December 31, 2005, a copy of which was delivered to the
Agent prior to the date hereof,
provided that such monthly and quarterly reports need not, unless the Agent or
any Bank shall reasonably so request and permitted by any applicable law, rule,
regulation or judicial or regulatory process, disclose the names of the obligors
on such loans.
     SECTION 5.4 OTHER INFORMATION.
     Promptly after a written request therefor, such other financial data or
information evidencing compliance with the requirements of this Agreement, as
any Bank may reasonably request from time to time.
     SECTION 5.5 NO DEFAULT AND COMPLIANCE CERTIFICATE.
     At the same time as it delivers the financial statements required under the
provisions of Section 5.1 and 5.2, a certificate of the president, chief
executive officer, chief financial officer or treasurer of the Borrower to the
effect that no Event of Default hereunder and that no default under any other
agreement to which the Borrower or any of its Subsidiaries is a party or by
which it is bound, or by which, to the best of the knowledge of the Borrower and
any of its Subsidiaries, any of its properties or assets, taken as a whole, may
be materially affected, and no event which, with the giving of notice or the
lapse of time, or both, would constitute such an Event of Default or default,
exists, or, if such cannot be so certified, specifying in reasonable detail the
exceptions, if any, to such statement. Such certificate shall be accompanied by
a detailed calculation indicating compliance with the covenants contained in
Section 6.9 hereof.
     SECTION 5.6 COPIES OF DOCUMENTS.
     Promptly upon their becoming available, copies of any (a) financial
statements, projections, non-routine reports, notices (other than routine
correspondence), requests for waivers and proxy statements, in each case,
delivered by the Borrower to any lending institution other than the Banks;
(b) correspondence or notices received by the Borrower from any Governmental
Authority which regulates the operations of the Borrower or the Thrift, relating
to an actual or threatened change or development which would be materially
adverse to the Borrower or the Thrift; (c) registration statements and any
amendments and supplements thereto, and any regular and periodic reports, if
any, filed by the Borrower with any securities exchange or with the Securities
and Exchange Commission or any Governmental Authority succeeding to any or all
of the functions of the said Commission; and (d) letters of comment or
correspondence sent to the Borrower by any such securities exchange or such
Commission in relation to the Borrower and its affairs.

51



--------------------------------------------------------------------------------



 



     SECTION 5.7 ERISA NOTICES.
          (a) Concurrently with such filing, a copy of each Form 5500 which is
filed with respect to each Plan with the IRS; and
          (b) Promptly, upon their becoming available, copies of: (i) all
correspondence with the PBGC, the Secretary of Labor or any representative of
the IRS with respect to any Plan, relating to an actual or threatened change or
development which would be materially adverse to the Borrower; (ii) copies of
all actuarial valuations received by the Borrower with respect to any Plan; and
(iii) copies of any notices of Plan termination filed by any Plan Administrator
(as those terms are used in ERISA) with the PBGC and of any notices from PBGC to
the Borrower with respect to the intent of the PBGC to institute involuntary
termination proceedings.
     ARTICLE 6 AFFIRMATIVE COVENANTS.
     While any Revolving Commitments are outstanding, and, in the event any Loan
or LC Exposure remains outstanding, and until payment in full of the Notes and
full and complete performance of all of its other obligations arising hereunder,
the Borrower shall, and shall cause each of its Subsidiaries to:
     SECTION 6.1 BOOKS AND RECORDS.
     Keep proper books of record and account in a manner reasonably satisfactory
to the Agent and the Swing Line Lender in which full, true and correct entries
shall be made of all dealings or transactions in relation to its business and
activities.
     SECTION 6.2 INSPECTIONS AND AUDITS.
     Permit the Banks to make or cause to be made (and, after the occurrence of
and during the continuance of an Event of Default, at the Borrower’s expense),
inspections and audits of any books, records and papers of the Borrower and to
make extracts therefrom and copies thereof, to make inspections and examinations
of any properties and facilities of the Borrower, or to discuss its affairs,
finances and accounts with any of its officers and with its independent
certified public accountants, on reasonable notice, at all such reasonable times
and as often as any Bank may reasonably require, in order to assure that the
Borrower is and will be in compliance with its obligations under the Loan
Documents.
     SECTION 6.3 MAINTENANCE AND REPAIRS.
     Maintain in good repair, working order and condition, subject to normal
wear and tear, all material properties and assets from time to time owned by it
and used in or necessary for the operation of its business, and make all
reasonable repairs, replacements, additions and improvements thereto.
     SECTION 6.4 CONTINUANCE OF BUSINESS.
     Do, or cause to be done, all things reasonably necessary to preserve and
keep in full force and effect its corporate existence and all permits, rights,
privileges, licenses, franchises, patents,

52



--------------------------------------------------------------------------------



 



copyrights, trademarks and trade names (except with respect to trademarks and
trade names, as provided in Schedule 6.4 annexed hereto) necessary for the
proper conduct of its business and continue to engage in the same line of
business.
     SECTION 6.5 COPIES OF CORPORATE DOCUMENTS.
     Subject to the prohibitions set forth in Section 7.12 hereof, promptly
deliver to the Agent copies of any amendments or modifications to its charter or
by-laws, certified by the secretary or assistant secretary of the corporation.
     SECTION 6.6 PERFORM OBLIGATIONS.
     Pay and discharge all of its obligations and liabilities, including,
without limitation, all taxes, assessments and governmental charges upon its
income and properties, when due, unless and to the extent only that such
obligations, liabilities, taxes, assessment and governmental charges shall be
contested in good faith and by appropriate proceedings and that, to the extent
required by GAAP then in effect, proper and adequate book reserves relating
thereto are established by the Borrower, and then only to the extent that a bond
is filed in cases where the filing of a bond is necessary to avoid the creation
of a Lien against any of its properties.
     SECTION 6.7 NOTICES OF MATERIAL EVENTS.
     Promptly notify the Agent in writing of:
          (a) The occurrence of any Default or Event of Default or the
occurrence of any event which constitutes or with notice or lapse of time, or
both would constitute, an event of default by the Borrower under any material
agreement of the Borrower or the Thrift;
          (b) Any litigation, legal proceeding or dispute, other than disputes
in the ordinary course of business or, whether or not in the ordinary course of
business, involving amounts in excess of Two Hundred and Fifty Thousand
($250,000) Dollars, affecting the Borrower whether or not fully covered by
insurance, and regardless of the subject matter thereof (excluding, however, any
actions relating to workers’ compensation claims or negligence claims relating
to use of motor vehicles, if fully covered by insurance, subject to
deductibles);
          (c) The filing or commencement of any action, suit or proceeding by or
before any arbitrator or Governmental Authority against or, to the knowledge of
the Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;
          (d) Any investigation of the Borrower or any Subsidiary by any
Governmental Agency having regulatory authority over the Borrower or any such
Subsidiary (other than routine examinations of the Borrower and/or any such
Subsidiary);
          (e) The issuance of any cease and desist order, written agreement,
cancellation of insurance or other public or enforcement action by the FDIC or
other Governmental Authority having regulatory authority over the Borrower or
any Subsidiary;

53



--------------------------------------------------------------------------------



 



          (f) The issuance of any memorandum of understanding or proposed
disciplinary action by or from any Governmental Authority having regulatory
authority over the Borrower or any Subsidiary, to the extent that the Borrower
or any such Subsidiary is permitted to disclose such information (provided that
the Borrower shall take all reasonable efforts to obtain any necessary
regulatory consents);
          (g) Any other event or development relating to Borrower or any
Subsidiary that results in, or could reasonably be expected to result in, a
Material Adverse Effect.
     Each notice delivered under this Section 6.7 shall be accompanied by a
written statement of president, chief executive officer, chief financial officer
or treasurer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto. The foregoing shall be subject to any applicable law,
rule, regulation or judicial or regulatory process.
     SECTION 6.8 INSURANCE.
          (a) Maintain with responsible insurance companies such insurance on
such of its properties, in such amounts and against such risks as is customarily
maintained by similar businesses; file with the Agent upon its request a
detailed list of the insurance then in effect, stating the names of the
insurance companies, the amounts and rates of the insurance, dates of the
expiration thereof and the properties and risks covered thereby; and, within ten
(10) days after notice in writing from the Agent, obtain such additional
insurance as the Agent may reasonably request; and,
          (b) Carry all insurance available through the PBGC or any private
insurance companies covering its obligations to the PBGC.
          (c) Cause the deposits of each Financial Institution Subsidiary to at
all times be insured by the FDIC.
     SECTION 6.9 FINANCIAL COVENANTS.
          (a) MINIMUM CONSOLIDATED ADJUSTED NET WORTH. Maintain, at all times, a
Consolidated Adjusted Net Worth in an amount not less than the sum of: (i)
$197,016,186.00 plus (ii) the sum, for all fiscal quarters of the Borrower ended
subsequent to December 31, 2005, of the greater, for each fiscal quarter, of
(A) Zero Dollars ($0) and (B) fifty percent (50%) of Consolidated Net Earnings
for each such fiscal quarter.
          (b) FIXED CHARGE COVERAGE RATIO. With respect to the Borrower,
maintain for any period of four (4) consecutive fiscal quarters of the Borrower,
Consolidated Earnings Available for Fixed Charges not less than one hundred ten
percent (110%) of Consolidated Fixed Charges for such period.
          (c) CONSOLIDATED DEBT TO CONSOLIDATED ADJUSTED NET WORTH. Have, at all
times, a ratio of Consolidated Debt to Consolidated Adjusted Net Worth in an
amount not greater than 9.5 to 1.0. For purposes of calculating this ratio only,
“Consolidated Adjusted Net Worth” shall be reduced by the amount by which the
sum of seventy five percent

54



--------------------------------------------------------------------------------



 




(75%) of (i) ninety (90) day overdue accounts, (ii) non-performing loans,
(iii) real estate owned in substance foreclosure and other miscellaneous
repossessions, and (iv) modified loans, exceed the reserves for credit losses
established by the Borrower and its Subsidiaries.
          (d) MINIMUM QUALIFIED ASSETS OF BORROWER. With respect to the
Borrower, at all times, have Qualified Assets of not less than one hundred
percent (100%) of the sum (at any date of determination) of (i) NCCB Senior
Obligations plus the aggregate unpaid principal amount of Subordinated Debt (as
defined in the Senior Note Agreements as in effect on the date hereof) minus the
unpaid principal amount of Class A Notes at the time of determination.
          (e) ASSET QUALITY. Have, at all times, a ratio of Nonperforming Assets
of the Borrower and its Subsidiaries to Total Loans (excluding letters of
credit) of not greater than 0.0225:1.00.
          (f) CAPITALIZATION. Cause (i) the Thrift to be “well capitalized” (as
such term is defined in 12 C.F.R. 565.4(b)(1) or any successor regulation
thereto) at all times and (ii) each other Financial Institution Subsidiary to be
“well capitalized” for all applicable state and federal regulatory purposes at
all times. If at any time any Governmental Authority changes the definition of
“well capitalized” either by amending such ratios or otherwise, such amended
definition, and any such amended or new ratios, shall automatically be
incorporated by reference into this Agreement as the standard for any Financial
Institution Subsidiary on and as of the date that any such amendment becomes
effective by applicable statute, regulation, order or otherwise.
          (g) RETURN ON AVERAGE ASSETS. Cause the Thrift to have at each
Quarterly Fiscal Date a Return on Average Assets for such Quarterly Fiscal Date
of not less than 0.75%.
          (h) TANGIBLE EQUITY TO TANGIBLE ASSETS. Cause the Thrift to maintain
at all times a ratio of Tangible Equity of the Thrift to Tangible Assets of the
Thrift of not less than 0.06:1.00.
          (i) MINIMUM QUALIFIED ASSETS OF THRIFT. Cause the Thrift to have at
all times Qualified Assets of not less than one hundred percent (100%) of the
sum (at any date of determination thereof) of:
               (i) Indebtedness of the Thrift for money borrowed (if any), plus
               (ii) the aggregate amount of all demand and term deposits made by
any Person with the Thrift (including, without limitation, certificates of
deposit issued by the Thrift), plus
               (iii) the aggregate principal amount of Indebtedness owing by the
Thrift to Federal Home Loan Bank at the time of determination.

55



--------------------------------------------------------------------------------



 



     SECTION 6.10 REPORTABLE EVENTS.
     Promptly notify the Agent in writing of the occurrence of any Reportable
Event, as defined in Section 4043 of ERISA, if a notice of such Reportable Event
is required under ERISA to be delivered to the PBGC within thirty (30) days
after the occurrence thereof, together with a description of such Reportable
Event and a statement of the action the Borrower intends to take with respect
thereto, together with a copy of the notice thereof given to the PBGC.
     SECTION 6.11 COMPLIANCE WITH LAWS.
     Comply in all material respects with all laws, rules, regulations and
orders applicable to it, including, without limitation, applicable provisions of
ERISA now or hereafter in effect.
     SECTION 6.12 SENIOR NOTE AGREEMENTS.
     (a) During all such times as the Senior Note Agreements shall remain in
force, (i) the Borrower and its Subsidiaries shall comply and shall remain at
all times in compliance with all affirmative and negative covenants (including
all financial covenants) set forth in the Senior Note Agreements and (ii) all
such affirmative and negative covenants (including the financial covenants),
together with all relevant definitions pertaining thereto shall be incorporated
herein by reference, mutatis mutandis, into Articles 6 and 7 of this Agreement,
as applicable. The Borrower shall give the Agent and the Banks written notice of
any amendment, modification or waiver of any such affirmative or negative
covenants (including the financial covenants) under the Senior Note Agreements,
attaching an executed copy of the amendment, modification or waiver to such
written notice, within five (5) Business Days of such amendment, modification or
waiver.
     (b) None of the financial covenants from the Senior Note Agreements
incorporated herein by virtue of clause (a) immediately above shall supersede,
replace, amend, supplement or modify any other provision of this Agreement,
including any covenant contained herein which addresses a subject matter similar
to that of such incorporated financial covenant. It is the intent of the parties
that such incorporated covenants be cumulative of the other covenants contained
herein.
     SECTION 6.13 USE OF PROCEEDS.
     The Borrower will use the proceeds of all Loans to refinance Indebtedness
of the Borrower from time to time (including, without limitation, the
Indebtedness under the Existing Loan Agreement and the Borrower’s medium term
note and commercial paper programs), to finance working capital needs and for
other general corporate purposes of the Borrower and its Subsidiaries. No part
of the proceeds of any Loan will be used, whether directly or indirectly, for
any purpose that would violate any rule or regulation of the Board of Governors
of the Federal Reserve System, including Regulation T, U or X.
     ARTICLE 7 NEGATIVE COVENANTS.
     While any Revolving Commitments are outstanding, and, in the event any Loan
or LC Exposure remains outstanding, and until payment in full of the Notes and
full and complete

56



--------------------------------------------------------------------------------



 



performance of all of its other obligations arising hereunder, neither the
Borrower nor any of its Subsidiaries shall do, agree to do, or permit to be
done, any of the following:
     SECTION 7.1 INDEBTEDNESS.
     Subject to subsection 6.9(c), create, incur, permit to exist or have
outstanding any Indebtedness, except:
          (a) Indebtedness to the Banks, the Swing Line Lender, the Issuing Bank
and the Agent under this Agreement and the Notes;
          (b) Taxes, assessments and governmental charges, non-interest bearing
accounts payable and accrued liabilities, in any case not more than ninety
(90) days past due from the original due date thereof (e.g., deferred
compensation and deferred taxes) and in each case incurred and continuing in the
ordinary course of business;
          (c) Indebtedness under, and as permitted by, the Senior Note
Agreements;
          (d) Indebtedness under the Class A Notes; and
          (e) Indebtedness as set forth on Schedule 7.1 annexed hereto.
     The foregoing shall not prohibit refinancings of subordinated Indebtedness
under clauses (d) and (e) so long as such refinancing (x) does not result in an
increase in the outstanding principal amount thereof (immediately prior to
giving effect to such refinancing), (y) does not shorten the maturity or the
weighted average life thereof (immediately prior to giving effect to such
refinancing) and (z) is otherwise upon terms acceptable to the Agent and the
Majority Banks.
     SECTION 7.2 LIENS.
     Create, or assume or permit to exist, any Lien on any of the properties or
assets of the Borrower whether now owned or hereafter acquired, except:
          (a) Permitted Liens;
          (b) As set forth on Schedule 3.5 annexed hereto;
          (c) To secure obligations in connection with Eligible Derivatives;
provided, however, in the event the Agent notifies the Borrower in writing that
either (i) the Revolving Commitments are being terminated pursuant to the terms
and conditions of this Agreement, or (ii) the Banks have elected not to extend
or renew their respective Revolving Commitments upon maturity thereof, then the
aggregate amount of obligations in respect of Eligible Derivatives secured by
such Liens shall not exceed the greater of: (A) $10,000,000, or (B) the
aggregate amount of such obligations outstanding on the date such notification
is delivered to the Borrower by the Agent pursuant to this subsection 7.2(c);
and

57



--------------------------------------------------------------------------------



 



          (d) Liens in the securities described in, and to secure the
obligations permitted to be incurred pursuant to, Section 7.9(x) hereof.
     SECTION 7.3 GUARANTIES.
     Assume, endorse, be or become liable for, or guarantee, the obligations of
any Person, except by the endorsement of negotiable instruments for deposit or
collection in the ordinary course of business. For the purposes hereof, the term
“guarantee” shall include any agreement, whether such agreement is on a
contingency or otherwise, to purchase, repurchase or otherwise acquire
Indebtedness of any other Person, or to purchase, sell or lease, as lessee or
lessor, Property or services, in any such case primarily for the purpose of
enabling another person to make payment of Indebtedness, or to make any payment
(whether as an advance, capital contribution, purchase of an equity interest or
otherwise) to assure a minimum equity, asset base, working capital or other
balance sheet or financial condition, in connection with the Indebtedness of
another Person, or to supply funds to or in any manner invest in another Person
in connection with such Person’s Indebtedness. Asset Securitization Recourse
Liabilities shall not constitute “guarantees” hereunder.
     SECTION 7.4 MERGERS, ACQUISITIONS.
     Merge or consolidate with any Person (whether or not the Borrower is the
surviving entity), except a Subsidiary may consolidate with, or merge into, the
Borrower or another Subsidiary, or, except as permitted by Sections 7.9(xiv) or
7.9(xvi), acquire all or substantially all of the assets or any of the Capital
Stock of any Person.
     SECTION 7.5 REDEMPTIONS; DISTRIBUTIONS.
          Except as permitted under the Senior Note Agreements as in effect on
the date hereof (and whether or not the Senior Note Agreements are terminated or
otherwise cease to exist), (i) declare or pay any dividends or make any
distribution of any kind on any Capital Stock of the Borrower or its
Subsidiaries, or set aside any sum for any such purpose, except that any
Subsidiary may declare and pay dividends and make distributions to the Borrower
or (ii) directly, or indirectly or through any Subsidiary, purchase, redeem,
retire or otherwise acquire, or make any sinking fund payments with respect to,
any Capital Stock of the Borrower, or set apart any sum for any such purpose.
     SECTION 7.6 INTENTIONALLY OMITTED.
     SECTION 7.7 CHANGES IN BUSINESS.
     Make any material change in its business other than the businesses of the
type conducted on the Effective Date and businesses reasonably related thereto,
or in the nature of its operation, or liquidate or dissolve itself (or suffer
any liquidation or dissolution), or convey, sell, lease, assign, transfer or
otherwise dispose of all or substantially all of its assets or any material
portion of its Property or business except in the ordinary course of business
and for a fair consideration or dispose of any shares of Capital Stock or any
Indebtedness, whether now owned or hereafter acquired.

58



--------------------------------------------------------------------------------



 



     SECTION 7.8 PREPAYMENTS.
     (a) Make any voluntary or optional prepayment of any Indebtedness of the
Borrower or any of its Subsidiaries for borrowed money incurred or permitted to
exist under the terms of this Agreement, other than (i) Indebtedness evidenced
by the Notes; (ii) Indebtedness described on Schedule 7.1 annexed hereto, and
(iii) any such Indebtedness which has a maturity of not more than one year from
the date of its incurrence; provided, however, that the Borrower shall not, and
shall not permit any of its Subsidiaries to make any prepayment of Indebtedness
described in clauses (ii) and (iii) of this Section 7.8 if immediately prior to
making such prepayment, a Default or Event of Default exists, or immediately
after giving effect to such prepayment, a Default or Event of Default would
result.
     (b) Notwithstanding the foregoing clause (a), (i) prepay, redeem,
repurchase or otherwise acquire for value any Subordinated Debt, or (ii) make
any principal, interest or other payments on any Subordinated Debt that is not
expressly permitted by the subordination provisions governing such Subordinated
Debt; provided, that, the foregoing shall not prohibit the refinancing of any
Subordinated Debt that is otherwise permitted pursuant to the last paragraph of
Section 7.1.
     (c) Amend, modify or waive any provision of the documents governing any
Subordinated Debt if the effect of such amendment, modification or waiver is to
(i) increase the interest rate on such Subordinated Debt or change (to earlier
dates) the dates upon which principal and interest are due thereon; (ii) alter
the redemption, prepayment or subordination provisions thereof; (iii) alter the
covenants and events of default in a manner that would make such provisions more
onerous or restrictive to the Borrower or any such Subsidiary; or (iv) otherwise
increase the obligations of the Borrower or any Subsidiary in respect of such
Subordinated Debt or confer additional rights upon the holders thereof which
individually or in the aggregate would be adverse to the Borrower or any of its
Subsidiaries or to the Agent or the Banks.
     SECTION 7.9 INVESTMENTS.
     Make, permit or suffer to exist, any Investment in any Person, including,
without limitation, any shareholder, director, officer or employee of the
Borrower or any of its Subsidiaries, except Investments in:
               (i) Demand deposits in Selected Banks or any Financial
Institution Subsidiary and one-to-four day loans which bear interest at the
Federal Funds Rate or other similar short-term unsecured loans to Selected
Banks; provided, that demand deposits in Financial Institution Subsidiaries
shall not exceed $10,000,000 in the aggregate at any time;
               (ii) Marketable obligations of the United States;
               (iii) Marketable obligations guaranteed by or insured by the
United States, or those for which the full faith and credit of the United States
is pledged for the repayment of principal and interest thereon;

59



--------------------------------------------------------------------------------



 



               (iv) Marketable obligations issued, guaranteed, or fully insured
by any agency, instrumentality, or corporation of the United States established
or to be established by the Congress, for which the credit of such agency,
instrumentality, or corporation is pledged for the repayment of the principal
and interest thereof;
               (v) Marketable general obligations of a state, a territory or a
possession of the United States, or any political subdivision of any of the
foregoing, or the District of Columbia, unconditionally secured by the full
faith and credit of such state, territory, possession, political subdivision or
district provided that such state, territory, possession, political subdivision
or district has general taxing authority and the power to levy such taxes as may
be required for the payment of principal and interest thereof;
               (vi) Domestic and LIBOR, negotiable time and variable rate
certificates of deposit issued by Selected Banks;
               (vii) Marketable bankers’ acceptances and finance bills accepted
by Selected Banks;
               (viii) Prime commercial paper having a credit rating equal to at
least A-2 issued by S&P or P-2 issued by Moody’s or F-2 issued by Fitch Ratings
Ltd.;
               (ix) Marketable corporate debt securities having at least an A
credit rating issued by S&P or an A-2 issued by Moody’s;
               (x) Repurchase, reverse repurchase agreements and security
lending agreements collateralized by securities of the type described in
subsections (ii) and (iv);
               (xi) Asset-backed securities issued against a pool of receivables
which have a long-term rating of AAA or better by Standard & Poor’s, Moody’s or
Fitch Ratings Ltd. and which have an average life or final maturity of no more
than five years;
               (xii) Mortgage-backed securities issued against an underlying
pool of mortgages which have a long-term rating of AAA or better by Standard &
Poor’s, Moody’s or Fitch Ratings Ltd.; provided such mortgage-backed securities
shall have an average life, as determined by the dealer’s prepayment assumptions
at the time of purchase, of no more than five years;
               (xiii) NCB Financial Corp in the form of paid-in-capital in an
aggregate amount not to exceed thirty five percent (35%) of Consolidated
Adjusted Net Worth at the time of such investment;
               (xiv) Subsidiaries in an aggregate amount not to exceed twenty
percent (20%) of Consolidated Adjusted Net Worth at the time of such investment;
provided that the Investment permitted in clauses (i) or (xiii) immediately
above, Investments in SPV’s and secured loans to NCB Capital shall not count
against the Investments permitted under this clause (xiv);

60



--------------------------------------------------------------------------------



 



               (xv) Promissory notes and other interest bearing obligations
acquired in the ordinary course of business and the issuance of letters of
credit in the ordinary course of business; and
               (xvi) Equity Investments; provided that the aggregate amount of
such equity Investments made during the term of this Agreement does not exceed
$35,000,000. For purposes hereof, equity Investment(s) shall mean the amount
paid or committed to be paid in connection with the acquisition of any stock
(common or preferred) or other equity securities of any Person or any obligation
convertible into or exchangeable for a right, option or warrant to acquire such
equity securities; and
               (xvii) Interest only receivables, other retained interests, and
other securities specifically related to the Borrower’s or any Subsidiary’s loan
sales or Asset Securitizations;
provided, however, that the Borrower may not make any Investments described in
clauses (xiii), (xiv) and (xvi) above if immediately prior to making such
Investment, a Default or Event of Default exists, or immediately after giving
effect to such Investment, a Default or Event of Default would result.
     SECTION 7.10 FISCAL YEAR.
     Change its fiscal year.
     SECTION 7.11 ERISA OBLIGATIONS.
          (a) Be or become obligated to the PBGC other than in respect of annual
premium payments in excess of $50,000.
          (b) Be or become obligated to the IRS with respect to excise or other
penalty taxes provided for in those provisions of Section 4975 of the Code, as
in effect or hereafter amended or supplemented, in excess of $50,000.
     SECTION 7.12 AMENDMENT OF DOCUMENTS.
          (a) Modify, amend, supplement or terminate, or agree to modify, amend,
supplement or terminate its charter, by-laws or other organizational documents
in any respect that could have a Material Adverse Effect.
          (b) Modify, amend or supplement or agree to modify, amend or
supplement the Senior Note Agreements or the Class A Notes (including, without
limitation, the subordination provisions set forth therein), in any respect that
could have a Material Adverse Effect, except as permitted by Schedule 7.1
annexed hereto.
          (c) Modify, amend, supplement or terminate, or agree to modify, amend,
supplement or terminate the charter or other organizational documents of the
Thrift in any respect that would change the legal authority for or the
limitations on activities or investments by

61



--------------------------------------------------------------------------------



 




the Thrift except to the extent required by any applicable law, rule, regulation
or judicial or regulatory process.
     SECTION 7.13 TRANSACTIONS WITH AFFILIATES.
     Except as expressly permitted by this Agreement, and as set forth on
Schedule 7.13 annexed hereto, directly or indirectly: (i) make any Investment in
an Affiliate; or (ii) consolidate with or purchase or acquire assets from an
Affiliate; or enter into any other transaction directly or indirectly with or
for the benefit of any Affiliate (including, without limitation, guarantees and
assumptions of obligations of an Affiliate); provided, however, that (a) any
Affiliate who is an individual may serve as an employee or director of the
Borrower and receive reasonable compensation for his services in such capacity,
(b) the Borrower may enter into any transaction with an Affiliate providing for
the leasing of Property, the rendering or receipt of services or the purchase or
sale of assets in the ordinary course of business if the monetary or business
consideration arising therefrom would be substantially as advantageous to the
Borrower as the monetary or business consideration which would obtain in a
comparable arm’s length transaction with a Person not an Affiliate.
     SECTION 7.14 RESTRICTIVE AGREEMENTS.
     The Borrower will not, and will not permit any Subsidiary to, directly or
indirectly, enter into, incur or permit to exist any agreement that prohibits,
restricts or imposes any condition upon (a) the ability of the Borrower or any
Subsidiary to create, incur or permit any Lien upon any of its assets or
properties, whether now owned or hereafter acquired, or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to its common
stock, to make or repay loans or advances to the Borrower or any other
Subsidiary, to guarantee Indebtedness of the Borrower or any other Subsidiary or
to transfer any of its Property to the Borrower or any Subsidiary of the
Borrower; provided, that (i) the foregoing shall not apply to restrictions or
conditions imposed by law or by this Agreement, any other Loan Document or the
Senior Note Agreements, (ii) the foregoing shall not apply to customary
restrictions and conditions contained in agreements relating to the sale of a
Subsidiary pending such sale, provided such restrictions and conditions apply
only to the Subsidiary that is sold and such sale is permitted hereunder, and
(iii) clause (a) shall not apply to customary provisions in leases restricting
the assignment thereof.
     SECTION 7.15 SALES AND LEASEBACK TRANSACTIONS.
     The Borrower will not, and will not permit any of the Subsidiaries to,
enter into any arrangement, directly or indirectly, whereby it shall sell or
transfer any Property, used or useful in its business, whether now owned or
hereinafter acquired, and thereafter rent or lease such Property or other
Property that it intends to use for substantially the same purpose or purposes
as the Property sold or transferred (a “Sale-Leaseback Transaction”); provided,
that the Borrower and its Subsidiaries may enter into one or more Sale-Leaseback
Transactions so long as the Net Cash Sale Proceeds from such Sale-Leaseback
Transactions do not exceed $10,000,000 in the aggregate.
     ARTICLE 8 EVENTS OF DEFAULT.

62



--------------------------------------------------------------------------------



 



     If any one or more of the following events (“Events of Default”) shall
occur and be continuing, the Agent may, and upon the written request of the
Majority Banks to the Agent shall, by notice to the Borrower, terminate the
Revolving Commitments of each Bank and declare the entire unpaid balance of the
principal of and interest on the Notes outstanding and all other obligations and
Indebtedness of the Borrower to the Banks, the Swing Line Lender, Issuing Bank
and the Agent arising hereunder and under the other Loan Documents to be
immediately due and payable, without presentment or demand for payment, notice
of non-payment, protest or further notice or demand of any kind, all of which
are expressly waived by the Borrower, and the Agent, the Banks, the Swing Line
Lender and the Issuing Bank shall have all other remedies available at law or in
equity; provided, however, that: (i) in case of the occurrence of the Event of
Default described in Section 8.1, no such notice to the Borrower shall be
required after the passage of ten (10) days after the Grace Period provided for
therein; and (ii) in case of the occurrence of the Event of Default described in
Section 8.7, no such notice to the Borrower shall be required.
     SECTION 8.1 PAYMENTS.
     Failure to make any payment or mandatory prepayment of principal of any
Loan when due and as the same shall become due and payable or failure to make
any payment of interest upon any Loan, Note, any fee or other amounts pursuant
to this Agreement within five (5) Business Days after the due date thereof (the
“Grace Period”); or,
     SECTION 8.2 INCURRING OF INDEBTEDNESS DURING THE GRACE PERIOD.
     Incurring of any Indebtedness during the Grace Period including, without
limitation, the issuance of Senior Notes; or,
     SECTION 8.3 COVENANTS.
     Failure to perform or observe any of the agreements of the Borrower
contained in (i) Sections 6.4, 6.7(a) or 6.9 or Article 7 hereof (except for the
agreements of the Borrower contained in Sections 7.9 or 7.13) and
(ii) Sections 5.1, 5.2 and 5.5 hereof, and in the case of Sections 5.1, 5.2 and
5.5, such failure remains uncured for a period of fifteen (15) days; or,
     SECTION 8.4 OTHER COVENANTS.
     Failure by the Borrower to perform or observe the agreements of the
Borrower contained in Sections 7.9 or 7.13 hereof or any other term, condition
or covenant of this Agreement (other than those described in Sections 8.1, 8.2
or 8.3 hereof) or of any of the other Loan Documents to which it is a party,
including, without limitation, any of the Notes, which shall remain unremedied
for a period of thirty (30) days after notice thereof shall have been given to
the Borrower by the Agent; or,
     SECTION 8.5 OTHER DEFAULTS.
          (a) Failure by the Borrower or any of its Subsidiaries to perform or
observe any term, condition or covenant of any bond, note, debenture, loan
agreement, indenture,

63



--------------------------------------------------------------------------------



 




guaranty, trust agreement, mortgage or similar instrument to which the Borrower
or such Subsidiary is a party or by which it is bound, or by which any of its
properties or assets may be affected including, without limitation, the Senior
Note Agreements or any other evidences of Indebtedness (a “Debt Instrument”), so
that, as a result of any such failure to perform, the Indebtedness included
therein or secured or covered thereby may be declared due and payable prior to
the date on which such Indebtedness would otherwise become due and payable; or,
          (b) Any event or condition referred to in any Debt Instrument shall
occur or fail to occur, so that, as a result thereof, the Indebtedness included
therein or secured or covered thereby may be declared due and payable prior to
the date on which such Indebtedness would otherwise become due and payable; or,
          (c) Failure to pay any Indebtedness for borrowed money when due under
any Debt Instrument, whether at final maturity or, in the case of Debt
Instruments payable on demand, upon demand; or,
     SECTION 8.6 REPRESENTATIONS AND WARRANTIES.
     Any representation or warranty made in writing to the Banks, the Swing Line
Lender, Issuing Bank or the Agent in any of the Loan Documents or in connection
with the making of the Loans, the Swing Line Loans or the LC Disbursements, or
any certificate, statement or report made or delivered in compliance with this
Agreement, shall have been false or misleading in any material respect when made
or delivered; or,
     SECTION 8.7 BANKRUPTCY.
          (a) (i) The Borrower or any of its Subsidiaries shall make an
assignment for the benefit of creditors, file a petition in bankruptcy, be
adjudicated insolvent, petition or apply to any tribunal for the appointment of
a receiver, custodian, or any trustee for it or a substantial part of its
assets, or shall commence any proceeding under any bankruptcy, reorganization,
arrangement, readjustment of debt, dissolution or liquidation law or statute of
any jurisdiction, whether now or hereafter in effect, or the Borrower or any of
its Subsidiaries shall take any action to authorize any of the foregoing
actions; or (ii) there shall have been filed any such petition or application,
or any such proceeding shall have been commenced against it, which remains
undismissed for a period of sixty (60) days or more; or (iii) any order for
relief shall be entered in any such proceeding; or (iv) the Borrower or any of
its Subsidiaries by any act or omission shall indicate its consent to, approval
of or acquiescence in any such petition, application or proceeding or the
appointment of a custodian, receiver or any trustee for it or any substantial
part of any of its properties, or shall suffer any custodianship, receivership
or trusteeship to continue undischarged for a period of thirty (30) days or
more; or,
          (b) The Borrower or any of its Subsidiaries shall generally not pay
its debts as such debts become due; or,
          (c) The Borrower or any of its Subsidiaries shall have concealed,
removed, or permitted to be concealed or removed, any part of its Property, with
intent to hinder, delay or defraud its creditors or any of them or made or
suffered a transfer of any of its Property which may be fraudulent under any
bankruptcy, fraudulent conveyance or similar law; or shall have

64



--------------------------------------------------------------------------------



 




made any transfer of its Property to or for the benefit of a creditor at a time
when other creditors similarly situated have not been paid; or shall have
suffered or permitted, while insolvent, any creditor to obtain a Lien upon any
of its Property through legal proceedings or distraint which is not vacated
within thirty (30) days from the date thereof;
     SECTION 8.8 JUDGMENTS.
     Any judgment against the Borrower or any of its Subsidiaries or any
attachment, levy of execution against any of its properties for any amount in
excess of $1,000,000 or any non-monetary judgment or order shall have been
entered that could reasonably be expected to have a Material Adverse Effect, and
in each case, the same shall remain unpaid, unstayed on appeal, undischarged,
unbonded or undismissed for a period of thirty (30) days or more; or,
     SECTION 8.9 ERISA.
          (a) The termination of any Plan or the institution by the PBGC of
proceedings for the involuntary termination of any Plan, in either case, by
reason of, or which results or could result in, a “material accumulated funding
deficiency” under Section 412 of the Code; or,
          (b) Failure by the Borrower to make required contributions, in
accordance with the applicable provisions of ERISA, to each of the Plans
hereafter established or assumed by it; or,
     SECTION 8.10 CHANGE IN CONTROL.
     A Change in Control shall occur or exist; or
     SECTION 8.11 FDIC OR GOVERNMENTAL AUTHORITY RESTRICTIONS.
          (a) Any Governmental Authority having regulatory authority over the
Borrower or any Subsidiary shall impose any Borrower- or Subsidiary-specific
restriction upon the payment of dividends from any such Subsidiary to the
Borrower; or
          (b) Any Financial Institution Subsidiary shall cease for any reason to
be an insured bank under the Federal Deposit Insurance Act, as amended; or
          (c) The FDIC or any other federal or state regulatory authority shall
issue a cease and desist order or take other action of a disciplinary or
remedial nature against the Borrower or any Financial Institution Subsidiary and
such order or other action could reasonably be expected to have a Material
Adverse Effect or there shall occur with respect to any Financial Institution
Subsidiary any event that is grounds for the required submission of a capital
restoration plan under 12 U. S. C. §1831o (e)(2) and the regulations thereunder;
or
          (d) The Borrower or any Financial Institution Subsidiary shall enter
into a written supervisory or similar agreement with any Governmental Authority
having regulatory authority over such Person for any reason; or,

65



--------------------------------------------------------------------------------



 




     SECTION 8.12 SUBORDINATION PROVISIONS.
     This Agreement or the Indebtedness evidenced hereby and by the Notes shall
cease for any reason to be senior in ranking to any Subordinated Debt or the
subordination provisions governing such Subordinated Debt shall cease for any
reason to be effective.
     ARTICLE 9 THE AGENT.
     SECTION 9.1 APPOINTMENT, POWERS AND IMMUNITIES.
     Each Bank hereby irrevocably appoints and authorizes the Agent to act as
its agent hereunder, and under the other Loan Documents with such powers as are
specifically delegated to the Agent by the terms of this Agreement, and the
other Loan Documents together with such other powers as are reasonably
incidental thereto. The Agent shall have no duties or responsibilities except
those expressly set forth in this Agreement and the other Loan Documents and
shall not be a trustee for any Bank. The Agent shall not be responsible to the
Banks for any recitals, statements, representations or warranties contained in
this Agreement, or the other Loan Documents in any certificate or other document
referred to or provided for in, or received by any of them under, this
Agreement, or the other Loan Documents, or for the value, validity,
effectiveness, genuineness, enforceability or sufficiency of this Agreement or
the other Loan Documents or any other document referred to or provided for
herein or therein. The Agent may employ agents and attorneys-in-fact and shall
not be answerable, except as to money or securities received by it or its
authorized agents, for the negligence or misconduct of any such agents or
attorneys-in-fact selected by it with reasonable care. Neither the Agent nor any
of its directors, officers, employees or agents shall be liable or responsible
for any action taken or omitted to be taken by it or them hereunder, the other
Loan Documents or in connection herewith or therewith, except for its or their
own gross negligence or willful misconduct.
     SECTION 9.2 RELIANCE BY AGENT.
     The Agent shall be entitled to rely upon any certification, notice or other
communication (including any thereof by telephone, email or facsimile) believed
by it to be genuine and correct and to have been signed or sent by or on behalf
of the proper person or persons, and upon advice and statements of legal
counsel, independent accountants and other experts selected by the Agent. As to
any matters not expressly provided for by this Agreement or the other Loan
Documents the Agent shall in all cases be fully protected in acting, or in
refraining from acting, hereunder, or under the other Loan Documents in
accordance with instructions signed by the Majority Banks, and such instructions
of the Majority Banks and any action taken or failure to act pursuant thereto
shall be binding on all of the Banks.
     SECTION 9.3 EVENTS OF DEFAULT.
     The Agent shall not be deemed to have knowledge of the occurrence of a
Default or Event of Default (other than the non-payment of principal of or
interest on Loans) unless the Agent has received notice from a Bank or the
Borrower specifying such Default or Event of Default and stating that such
notice is a “Notice of Default”. In the event that the Agent receives such a
notice of the occurrence of a Default, the Agent shall promptly give notice
thereof to the Banks (and shall give each Bank notice of each such non-payment).
The Agent shall (subject to

66



--------------------------------------------------------------------------------



 



Section 9.7 hereof) take such action with respect to such Default as shall be
directed by the Majority Banks.
     SECTION 9.4 RIGHTS AS A BANK.
     With respect to its Revolving Commitment, and the Loans made by it, the
Agent in its capacity as a Bank hereunder shall have the same rights and powers
hereunder as any other Bank and may exercise the same as though it were not
acting as the Agent, and the term “Bank” or “Banks” shall, unless the context
otherwise indicates, include the Agent in its individual capacity. The Agent and
its Affiliates may (without having to account therefor to any Bank) accept
deposits from, lend money to and generally engage in any kind of banking, trust
or other business with the Borrower or its Affiliates, as if it were not acting
as the Agent, and the Agent may accept fees and other consideration from the
Borrower or its Affiliates, for services in connection with this Agreement, or
any of the other Loan Documents or otherwise without having to account for the
same to the Banks.
     SECTION 9.5 INDEMNIFICATION.
          (a) Each Bank shall indemnify the Agent (to the extent not reimbursed
by the Borrower under Sections 10.1 and 10.2 hereof) for its Pro Rata Share
(determined at the time such indemnity is sought) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind and nature whatsoever which may be imposed
on, incurred by or asserted against the Agent in any way relating to or arising
out of this Agreement, or any of the other Loan Documents (other than the Swing
Line Note) or any other documents contemplated by or referred to herein or
therein or the transactions contemplated by or referred to herein or therein or
the transactions contemplated hereby and thereby (including, without limitation,
the costs and expenses which the Borrower is obligated to pay under
Sections 10.1 and 10.2 hereof, but excluding, unless a Default has occurred and
is continuing, normal administrative costs and expenses incident to the
performance of its agency duties hereunder or under the other Loan Documents
(other than the Swing Line Note)) or the enforcement of any of the terms hereof
or of the other Loan Documents, or of any such other documents, provided that no
Bank shall be liable for any of the foregoing to the extent they arise from the
gross negligence or willful misconduct of the party to be indemnified.
          (b) Each Bank shall indemnify the Swing Line Lender (to the extent not
reimbursed by the Borrower under Sections 10.1 and 10.2 hereof), for its Pro
Rata Share (determined at the time such indemnity is sought) of any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind and nature whatsoever which may be
imposed on, incurred by or asserted against the Swing Line Lender in any way
relating to or arising out of this Agreement, or the Swing Line Note (including,
without limitation, the costs and expenses which the Borrower is obligated to
pay under Sections 10.1 and 10.2 hereof) or the enforcement of any of the terms
hereof in respect of the Swing Line Loan provisions and the Swing Line Note,
provided that no Bank shall be liable for any of the foregoing to the extent
they arise from the gross negligence or willful misconduct of the party to be
indemnified.

67



--------------------------------------------------------------------------------



 



     SECTION 9.6 NON-RELIANCE ON AGENT AND OTHER BANKS.
     Each Bank agrees that it has, independently and without reliance on the
Agent or any other Bank, and based on such documents and information as it has
deemed appropriate, made its own credit analysis of the Borrower and decision to
enter into this Agreement and that it will, independently and without reliance
upon the Agent or any other Bank, and based on such documents and information as
it shall deem appropriate at the time, continue to make its own analysis and
decisions in taking or not taking action under this Agreement, or the other Loan
Documents. The Agent shall not be required to keep itself informed as to the
performance or observance by the Borrower of this Agreement, or the other Loan
Documents or any other document referred to or provided for herein or therein or
to inspect the properties or books of the Borrower. Except for notices, reports
and other documents and information expressly required to be furnished to the
Banks by the Agent hereunder or the other Loan Documents, the Agent shall not
have any duty or responsibility to provide any Bank with any credit or other
information concerning the affairs, financial condition or business of the
Borrower, which may come into the possession of the Agent or any of its
Affiliates.
     SECTION 9.7 FAILURE TO ACT.
     Except for action expressly required of the Agent hereunder, or under the
other Loan Documents, the Agent shall in all cases be fully justified in failing
or refusing to act hereunder or thereunder unless it shall be indemnified to its
satisfaction by the Banks against any and all liability and expense which may be
incurred by it by reason of taking or continuing to take any such action.
     SECTION 9.8 RESIGNATION OR REMOVAL OF AGENT.
     Subject to the appointment and acceptance of a successor Agent as provided
below, the Agent may resign at any time by giving not less than ten (10) days
prior written notice thereof to the Banks and the Borrower and the Agent may be
removed at any time with or without cause by the Majority Banks. Upon any such
resignation or removal, the Majority Banks shall have the right to appoint a
successor Agent. If no successor Agent shall have been so appointed by the
Majority Banks and shall have accepted such appointment within thirty (30) days
after the retiring Agent’s giving of notice of resignation or the Majority
Banks’ removal of the retiring Agent, then the retiring Agent may, on behalf of
the Banks, after consultation with the Borrower, appoint a successor Agent which
shall be one of the Banks. Upon the acceptance of any appointment as
Administrative Agent hereunder by a successor Agent, such successor Agent shall
thereupon succeed to and become vested with all the rights, powers, privileges
and duties of the retiring Agent, and the retiring Agent shall be discharged
from its duties and obligations hereunder and under the other Loan Document.
After any retiring Agent’s resignation or removal hereunder as Administrative
Agent, the provisions of this Article 9 shall continue in effect for its benefit
in respect of any actions taken or omitted to be taken by it while it was acting
as the Agent.

68



--------------------------------------------------------------------------------



 



     SECTION 9.9 OTHER AGENTS; LEAD ARRANGER; BOOK MANAGER.
     None of the Banks identified on the facing page of this Agreement as a
“syndication agent,” “documentation agent”, “lead arranger” or “book manager”
shall have any right, power, obligation, liability, responsibility or duty under
this Agreement other than those applicable to all Banks as such. Without
limiting the foregoing, none of the Banks so identified shall or be deemed to
have any fiduciary relationship with any other Bank. Each Bank acknowledges that
it has not relied, and will not rely, on any of the Banks so identified in
deciding to enter into this Agreement or in taking or not taking action
hereunder.
     ARTICLE 10 MISCELLANEOUS PROVISIONS.
     SECTION 10.1 FEES AND EXPENSES; INDEMNITY.
          (a) The Borrower shall pay (i) all reasonable, out-of-pocket costs and
expenses of the Agent and its Affiliates (including, without limitation, the
reasonable fees, charges and disbursements of outside counsel and the allocated
cost of inside counsel for the Agent and its Affiliates) in connection with the
syndication of the credit facilities provided for herein, the preparation and
administration of the Loan Documents and any amendments, modifications or
waivers thereof (whether or not the transactions contemplated in this Agreement
or any other Loan Document shall be consummated), and (ii) all out-of-pocket
costs and expenses (including, without limitation, the fees, charges and
disbursements of outside counsel) incurred by the Agent or any Bank in
connection with the enforcement or protection of its rights in connection with
this Agreement, including its rights under this Section, or in connection with
the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
          (b) The Borrower shall indemnify the Agent and each Bank and each
officer, director, employee, agents, advisors and Affiliates of the Agent and
each Bank (each, an “Indemnitee”) against, and hold each of them harmless from,
any and all costs, losses, liabilities, claims, damages and related expenses,
including the reasonable fees, charges and disbursements of any counsel for any
Indemnitee, which may be incurred by any Indemnitee, or asserted against any
Indemnitee by the Borrower or any third Person, arising out of, in connection
with or as a result of (i) the execution or delivery of any this Agreement or
any other agreement or instrument contemplated hereby, the performance by the
parties hereto of their respective obligations hereunder or the consummation of
any of the transactions contemplated hereby, (ii) any Loan, Letter of Credit or
any actual or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of hazardous materials on or from any property owned
by the Borrower or any Subsidiary or any Environmental Liability related in any
way to the Borrower or any Subsidiary, (iv) any violation by the Borrower or any
Subsidiary of any applicable Environmental Law, (v) the breach of any
environmental representation or warranty contained herein or (vi) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether brought by the Borrower or any third Person and whether
based on contract, tort, or any other theory and regardless of whether any
Indemnitee is a party thereto; provided, that such indemnity shall not, as to
any Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of

69



--------------------------------------------------------------------------------



 




competent jurisdiction in a final and nonappealable judgment to have resulted
from the gross negligence or willful misconduct of such Indemnitee or (y) result
from a claim brought by the Borrower against an Indemnitee for breach in bad
faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if the Borrower has obtained a final and nonappealable judgment in its
favor on such claim as determined by a court of competent jurisdiction.
          (c) The Borrower shall pay, and hold the Agent and each of the Banks
harmless from and against, any and all present and future stamp, documentary,
and other similar taxes with respect to this Agreement and any other Loan
Documents, or any payments due thereunder, and save the Agent and each of the
Banks harmless from and against any and all liabilities with respect to or
resulting from any delay or omission to pay such taxes.
          (d) To the extent permitted by applicable law, the Borrower shall not
assert, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to actual or direct damages) arising out of, in connection with or as a result
of, this Agreement or any agreement or instrument contemplated hereby, the
transactions contemplated therein, any Loan or Letter of Credit or the use of
proceeds thereof.
          (e) All amounts due under this Section shall be payable promptly after
written demand therefor.
     SECTION 10.2 TAXES.
     If, under any law in effect on the date of the closing of any Loan, Swing
Line Loan or issuance, amendment, renewal or extension of a Letter of Credit
hereunder, or under any retroactive provision of any law subsequently enacted,
it shall be determined that any Federal, state or local tax is payable in
respect of the issuance of any Note, as contemplated by this Agreement, then the
Borrower will pay any such tax and all interest and penalties, if any, and will
indemnify the Banks, the Swing Line Lender, the Issuing Bank and the Agent
against and save each of them harmless from any loss or damage resulting from or
arising out of the nonpayment or delay in payment of any such tax. If any such
tax or taxes shall be assessed or levied against any Bank, the Swing Line
Lender, the Issuing Bank or any other holder of a Note, such Bank, or such other
holder, as the case may be, may notify the Borrower and make immediate payment
thereof, together with interest or penalties in connection therewith, and shall
thereupon be entitled to and shall receive immediate reimbursement therefor from
the Borrower.
     SECTION 10.3 PAYMENTS.
     As set forth in Section 2.14 hereof, all payments by the Borrower on
account of principal, interest, fees and other charges (including any
indemnities) shall be made to the Agent at the Principal Office of the Agent
(except with respect to Swing Line Loans which shall be payable in accordance
with subsection 2.11 hereof), in lawful money of the United States of America in
immediately available funds, by wire transfer or otherwise, not later than 12:00
Noon, Atlanta, Georgia time on the date such payment is due. Any such payment
made on such date but after such time shall, if the amount paid bears interest,
be deemed to have been made on and interest

70



--------------------------------------------------------------------------------



 



shall continue to accrue and be payable thereon until the next succeeding
Business Day. If any payment of principal or interest becomes due on a day other
than a Business Day, then payment shall be due on the next Business Day and such
extension shall be included in computing interest in connection with such
payment. All payments hereunder and under the Notes shall be made without
set-off or counterclaim and in such amounts as may be necessary in order that
all such payments shall not be less than the amounts otherwise specified to be
paid under this Agreement and the Notes. Upon payment in full of any Note, the
Bank holding such Note shall mark the Note “Paid” and return it to the Borrower.
     SECTION 10.4 SURVIVAL OF AGREEMENTS AND REPRESENTATIONS; WAIVER OF TRIAL BY
JURY.
     All agreements, representations and warranties made herein shall survive
the delivery of this Agreement and the Notes. EACH PARTY HERETO IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).
     SECTION 10.5 LIEN ON AND SET-OFF OF DEPOSITS.
     As security for the due payment and performance of all amounts payable
hereunder and under the Notes, the Borrower hereby grants to the Swing Line
Lender, the Issuing Bank and the Agent for the ratable benefit of the Banks a
Lien on any and all deposits or other sums at any time credited by or due from
the Agent or any Bank to the Borrower, whether in regular or special depository
accounts or otherwise, and any and all monies, securities and other Property of
the Borrower, and the proceeds thereof, now or hereinafter held or received by
or in transit to any Bank, the Swing Line Lender, the Issuing Bank or the Agent
from or for the Borrower, whether for safekeeping, custody, pledge,
transmission, collection or otherwise, and any such deposits, sums, monies,
securities and other Property, may at any time after the occurrence and during
the continuance of any Event of Default be set-off, appropriated and applied by
any Bank, the Swing Line Lender, the Issuing Bank or the Agent against any of
the Indebtedness of the Borrower to the Banks and the Agent, whether or not any
of such Indebtedness is then due.
     SECTION 10.6 MODIFICATIONS, CONSENTS AND WAIVERS; ENTIRE AGREEMENT.
     No amendment or waiver of any provision of this Agreement or the Notes or
any other Loan Document, nor consent to any departure by the Borrower therefrom,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Banks, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given; provided,
however, that (a) no amendment, waiver or consent shall, unless in writing and
signed by all of the Banks, do any of the following at any time: (i) change the
percentage of (A) the Revolving Commitments, or (B) the aggregate unpaid
principal amount of the Loans that, in each case, shall be required for the
Banks or any of them to take any action hereunder; or (ii) amend this
Section 10.6 or the definition of Majority Banks; and (b) no

71



--------------------------------------------------------------------------------



 



amendment, waiver or consent shall, unless in writing and signed by the Majority
Banks (except in the case of an increase of Revolving Commitments effected
pursuant to Section 2.11 hereof) and each Bank that has a Revolving Commitment
affected by such amendment, waiver or consent, (i) increase or decrease the
Revolving Commitment of such Bank (it being agreed that waiver of a condition(s)
to lend shall not be construed as increasing such Commitments) or subject any
Bank to any additional obligations, (ii) reduce the principal of, or interest on
(except for waivers of default interest rates), the Notes held by such Bank or
any fees or other amounts payable hereunder to such Bank, (iii) change any date
fixed for any payment of principal of, or interest on, the Notes held by such
Bank or any fees or other amounts payable hereunder to such Bank, or (iv) change
the order of application of any prepayment or the pro rata treatment of the
Banks set forth in Article 2 hereof in any manner that materially affects such
Bank; provided, further, that no amendment, waiver or consent shall, unless in
writing and signed by the Swing Line Lender or the Issuing Bank, as applicable,
in addition to the Banks required above to take such action, affect the rights
or obligations of the Swing Line Lender or the Issuing Bank, as applicable,
under this Agreement or any other Loan Document; and provided, further, that no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Banks required above to take such action, affect the rights or
duties of the Agent under this Agreement or any other Loan Document. This
Agreement embodies the entire agreement and understanding among the Banks, the
Swing Line Lender, the Issuing Bank, the Agent and the Borrower and supersedes
all prior agreements and understandings relating to the subject matter hereof.
     SECTION 10.7 REMEDIES CUMULATIVE.
     Each and every right granted to the Agent, the Swing Line Lender, the
Issuing Bank and the Banks hereunder or under any other document delivered
hereunder or in connection herewith, or allowed it by law or equity, shall be
cumulative and may be exercised from time to time. No failure on the part of the
Agent, the Swing Line Lender, the Issuing Bank or any Bank or the holder of any
Note to exercise, and no delay in exercising, any right shall operate as a
waiver thereof, nor shall any single or partial exercise of any right preclude
any other or future exercise thereof or the exercise of any other right. The due
payment and performance of the Borrower’s indebtedness, liabilities and
obligations under the Notes and this Agreement shall be without regard to any
counterclaim, right of offset or any other claim whatsoever which the Borrower
may have against any Bank, the Swing Line Lender or the Agent and without regard
to any other obligation of any nature whatsoever which any Bank, the Swing Line
Lender, the Issuing Bank or the Agent may have to the Borrower, and no such
counterclaim or offset shall be asserted by the Borrower in any action, suit or
proceeding instituted by any Bank, the Swing Line Lender, the Issuing Bank or
the Agent for payment or performance of the Borrower’s indebtedness, liabilities
or obligations under the Notes, this Agreement or otherwise.
     SECTION 10.8 FURTHER ASSURANCES.
     At any time and from time to time, upon the request of the Agent, the
Borrower, shall execute, deliver and acknowledge or cause to be executed,
delivered and acknowledged, such further documents and instruments and do such
other acts and things as the Agent may reasonably request in order to fully
effect the purposes of this Agreement, the Notes, the other

72



--------------------------------------------------------------------------------



 



Loan Documents and any other agreements, instruments and documents delivered
pursuant hereto or in connection with the Loans, the Swing Line Loans, and the
Letters of Credit.
     SECTION 10.9 NOTICES.
     All notices, requests, reports and other communications pursuant to this
Agreement except for notices pursuant to Section 2.3 hereof shall be in writing,
either by letter (delivered by hand or commercial messenger service or sent by
certified mail, return receipt requested, except for routine reports delivered
in compliance with Article 5 hereof which may be sent by ordinary first-class
mail), or telecopier, addressed as follows:

  (a)   If to the Borrower:         National Consumer Cooperative Bank
1725 Eye Street, N.W. / Suite 600
Washington, D.C. 20006
Attention: Chief Financial Officer
Telecopier No.:         with a copy to:     (b)   Goodwin Procter LLP
901 New York Avenue, N.W.
Washington, D.C. 20001
Attention: James Chad Oppenheimer
Telecopier No.:     (c)   If to any Bank:         To its address set forth below
its name on the signature
pages hereof, with a copy to the Agent; and,     (d)   If to the Agent, the
Swing Line Lender, and the Issuing Bank:         SunTrust Bank
303 Peachtree Street
Atlanta, Georgia 30308
Attention: Beverly Bowman
Telecopier No.:
Email:         with a copy (other than in the case of Borrowing Notices and
reports and other documents delivered in compliance with
Article 5 hereof) to:     (e)   Alston & Bird LLP
1201 W. Peachtree Street

73



--------------------------------------------------------------------------------



 



      Atlanta, Georgia 30309
Attention: Rick Blumen, Esq.
Telecopier No.:

Any notice, request or communication hereunder shall be deemed to have been
given on the day on which it is delivered by hand or such commercial messenger
service to such party at its address specified above, or, if sent by mail, on
the third Business Day after the day deposited in the mail, postage prepaid, in
the case of telecopy notice when sent by telecopy. Any party may change the
person or address to whom or which notices are to be given hereunder, by notice
duly given hereunder; provided, however, that any such notice shall be deemed to
have been given hereunder only when actually received by the party to which it
is addressed.
     SECTION 10.10 COUNTERPARTS.
     This Agreement may be signed in any number of counterparts (including by
telecopy) with the same effect as if the signatures thereto and hereto were upon
the same instrument.
     SECTION 10.11 CONSTRUCTION; GOVERNING LAW.
     The headings used in this Agreement and the table of contents are for
convenience only and shall not be deemed to constitute a part hereof. All uses
herein of the masculine gender or of singular or plural terms shall be deemed to
include uses of the feminine or neuter gender or plural or singular terms, as
the context may require. THIS AGREEMENT, THE NOTES, THE OTHER LOAN DOCUMENTS AND
ALL OTHER DOCUMENTS AND INSTRUMENTS EXECUTED AND DELIVERED IN CONNECTION
HEREWITH AND THEREWITH, SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
     SECTION 10.12 SEVERABILITY.
     The provisions of this Agreement are severable, and if any clause or
provision hereof shall be held invalid or unenforceable in whole or in part in
any jurisdiction, then such invalidity or unenforceability shall affect only
such clause or provision, or part thereof, in such jurisdiction and shall not in
any manner affect such clause or provision in any other jurisdiction, or any
other clause or provision in this Agreement in any jurisdiction. Each of the
covenants, agreements and conditions contained in this Agreement is independent
and compliance by the Borrower with any of them shall not excuse non-compliance
by the Borrower with any other. The Borrower shall not take any action the
effect of which shall constitute a breach or violation of any provision of this
Agreement.
     SECTION 10.13 BINDING EFFECT; NO ASSIGNMENT OR DELEGATION.
     This Agreement shall be binding upon and inure to the benefit of the
Borrower and its successors and to the benefit of the Banks and the Agent and
their respective successors and assigns. The rights and obligations of the
Borrower under this Agreement shall not be assigned or delegated without the
prior written consent of the Agent and each of the Banks, and any purported
assignment or delegation without such consent shall be void.

74



--------------------------------------------------------------------------------



 



     SECTION 10.14 ASSIGNMENTS; PARTICIPATIONS.
          (a) Any Bank may at any time assign to one or more assignees all or a
portion of its rights and obligations under this Agreement and the other Loan
Documents (including all or a portion of its Revolving Commitment and the
Revolving Loans at the time owing to it); provided, that (i) except in the case
of an assignment to a Bank or an Affiliate of a Bank, each of the Borrower and
the Agent must give their prior written consent (which consent shall not be
unreasonably withheld or delayed), (ii) except in the case of an assignment to a
Bank or an Affiliate of a Bank or an assignment of the entire amount of the
assigning Bank’s Revolving Commitment hereunder or an assignment while an Event
of Default has occurred and is continuing, the amount of the Revolving
Commitment of the assigning Bank subject to each such assignment (determined as
of the date the Assignment and Acceptance with respect to such assignment is
delivered to the Agent) shall not be less than $1,000,000 (unless the Borrower
and the Agent shall otherwise consent), (iii) each partial assignment shall be
made as an assignment of a proportionate part of all the assigning Bank’s rights
and obligations under this Agreement and the other Loan Documents, (iv) the
assigning Bank and the assignee shall execute and deliver to the Agent an
Assignment and Acceptance, together with a processing and recordation fee
payable by the assigning Bank or the assignee (as determined between such
Persons) in an amount equal to $3,500 and (v) such assignee, if it is not a
Bank, shall deliver a duly completed administrative questionnaire to the
Administrative Agent; provided, that any consent of the Borrower otherwise
required hereunder shall not be required if an Event of Default has occurred and
is continuing. Upon the execution and delivery of such Assignment and Acceptance
and payment by such assignee to the assigning Bank of an amount equal to the
purchase price agreed between such Persons, such assignee shall become a party
to this Agreement and any other Loan Documents to which such assigning Bank is a
party and, to the extent of such interest assigned by such Assignment and
Acceptance, shall have the rights and obligations of a Bank under this
Agreement, and the assigning Bank shall be released from its obligations
hereunder to a corresponding extent (and, in the case of an Assignment and
Acceptance covering all of the assigning Bank’s rights and obligations under
this Agreement, such Bank shall cease to be a party hereto but shall be entitled
to the benefits of Sections 2.20, 2.24, 2.27, 10.1 and 10.2). Upon the
consummation of any such assignment hereunder, the assigning Bank, the Agent and
the Borrower shall make appropriate arrangements to have new Revolving Notes
issued if so requested by either or both the assigning Bank or the assignee. Any
assignment or other transfer by a Bank that does not fully comply with the terms
of this clause (a) shall be treated for purposes of this Agreement as a sale of
a participation pursuant to clause (b) below.
          (b) Each Bank may at any time, without the consent of the Borrower or
the Agent, sell participations to one or more banks or other entities (a
“Participant”) in all or a portion of such Bank’s rights and obligations under
this Agreement; provided, that (i) such Bank’s obligations under this Agreement
shall remain unchanged, (ii) such Bank shall remain solely responsible to the
other parties hereto for the performance of its obligations hereunder, and (iii)
the Borrower shall continue to deal solely and directly with such Bank in
connection with such Bank’s rights and obligations under this Agreement and the
other Loan Documents. Any agreement between such Bank and the Participant with
respect to such participation shall provide that such Bank shall retain the sole
right and responsibility to enforce this Agreement and the other Loan Documents
and the right to approve any amendment, modification or waiver of this Agreement
and the other Loan Documents; provided, further, that such participation

75



--------------------------------------------------------------------------------



 



agreement may provide that such Bank will not, without the consent of the
Participant, agree to any amendment, modification or waiver of this Agreement
described in Section 10.6 that directly affects the Participant. The Borrower
agrees that each Participant shall be entitled to the benefits of all
indemnities and other protections afforded to a Bank to the same extent as if it
were a Bank hereunder and had acquired its interest by assignment pursuant to
paragraph (a) above.
          (c) Each Bank may at any time pledge or assign a security interest in
all or any portion of its rights under this Agreement and the Revolving Note to
secure its obligations to a Federal Reserve Bank without complying with this
Section; provided, that no such pledge or assignment shall release the Bank from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Bank as a party hereto.
     SECTION 10.15 CONFIDENTIALITY.
     Neither the Agent nor any Bank shall disclose any Confidential Information
to any Person without the consent of the Borrower, other than (a) to the Agent
or to the Agent’s or such Bank’s Affiliates and their respective officers,
directors, employees, attorneys and agents and to actual or prospective Eligible
Assignees and participants, and then only on a confidential basis, (b) to any
direct or indirect contractual counterparty in a swap agreement or such
contractual counterparty’s professional advisor (so long as such contractual
counterparty or such professional advisor agrees to be bound by the provisions
of this Section 10.15), (c) as required by any law, rule or regulation or
judicial process, (d) as requested or required by any state, federal or foreign
authority or examiner regulating banks or banking or (e) as reasonably necessary
in connection with the exercise of any remedy hereunder.
     SECTION 10.16 PATRIOT ACT.
     The Agent and each Bank hereby notifies the Borrower that pursuant to the
requirements of the USA Patriot Act (the “Patriot Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Bank or the Agent, as applicable, to identify the Borrower
in accordance with the Patriot Act. Without in any way limiting the obligation
of the Borrower and its Subsidiaries to comply with applicable law, including
the Patriot Act, the Borrower shall, and shall cause each of its Subsidiaries
to, provide to the extent commercially reasonable, such information and take
such other actions as are reasonably requested by the Agent or any Bank in order
to assist the Agent and the Banks in maintaining compliance with the Patriot
Act.
     SECTION 10.17 SURVIVAL OF CERTAIN PROVISIONS.
     Notwithstanding any termination of this Agreement, or of the other Loan
Documents, the indemnities and other reimbursement obligations to which the
Agent, the Issuing Bank and/or the Banks are entitled under the provisions of
Sections 2.4, 2.20, 2.24, 2.27, 10.1 and 10.2 hereof shall continue in full
force and effect and shall protect the Agent, the Issuing Bank and the Banks
against events arising after such termination as well as before.
[Signature Pages to Follow]

76



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed on the date first above written.

                      NATIONAL CONSUMER COOPERATIVE BANK,
     D/B/A NATIONAL COOPERATIVE BANK    
 
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
   

 



--------------------------------------------------------------------------------



 



                  REVOLVING   SUNTRUST BANK,     COMMITMENT        AS
ADMINISTRATIVE AGENT, AS A BANK, AS     $40,000,000.00        ISSUING BANK, AND
AS SWING LINE LENDER    
 
               
 
  BY:                          
 
      NAME:        
 
      TITLE:        
 
                    LENDING OFFICE FOR BASE RATE         LOANS AND LIBOR LOANS
AND         ADDRESS FOR NOTICES:    
 
                    303 PEACHTREE STREET, N.E.         10th FLOOR        
ATLANTA, GEORGIA 30308         ATTN:    
 
                    TELEPHONE NO.:         TELECOPIER NO.:    

 



--------------------------------------------------------------------------------



 



                  REVOLVING   PNC BANK, NATIONAL ASSOCIATION    
COMMITMENT
               
$35,000,000.00
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
        LENDING OFFICE FOR BASE RATE         LOANS AND LIBOR LOANS AND        
ADDRESS FOR NOTICES:    
 
                    500 FIRST AVENUE         PITTSBURGH, PENNSYLVANIA 15219    
    ATTN:    
 
                    TELEPHONE NO.:         TELECOPIER NO.:    

 



--------------------------------------------------------------------------------



 



                  REVOLVING   WACHOVIA BANK, N.A.    
COMMITMENT
               
$35,000,000.00
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
   
 
                    LENDING OFFICE FOR BASE RATE         LOANS AND LIBOR LOANS
AND         ADDRESS FOR NOTICES:    
 
                    2015 COLLEGE STREET, NC1183         CHARLOTTE, NORTH
CAROLINA 28244-0002         ATTN:    
 
                    TELEPHONE NO.:         TELECOPIER NO.:    

 



--------------------------------------------------------------------------------



 



                  REVOLVING   CALYON NEW YORK BRANCH    
COMMITMENT
               
$35,000,000.00
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
        LENDING OFFICE FOR BASE RATE         LOANS AND LIBOR LOANS AND        
ADDRESS FOR NOTICES:    
 
                    1301 6th AVENUE         NEW YORK, NEW YORK 10019        
ATTN:    
 
                    TELEPHONE NO.:         TELECOPIER NO.:    

 



--------------------------------------------------------------------------------



 



                  REVOLVING   UNION BANK OF CALIFORNIA, N.A.    
COMMITMENT
               
$35,000,000.00
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
   
 
                    LENDING OFFICE FOR BASE RATE         LOANS AND LIBOR LOANS
AND         ADDRESS FOR NOTICES:    
 
                    1980 SATURN STREET         MONTEREY PARK, CALIFORNIA 91755  
      ATTN:    
 
                    TELEPHONE NO.:         TELECOPIER NO.:    

 



--------------------------------------------------------------------------------



 



                  REVOLVING   JP MORGAN CHASE BANK NY    
COMMITMENT
               
$25,000,000.00
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
   
 
                    LENDING OFFICE FOR BASE RATE
LOANS AND LIBOR LOANS AND
ADDRESS FOR NOTICES:    
 
                    120 S. LASALLE STREET         9th FLOOR         CHICAGO,
ILLINOIS 60603-3403         ATTN:    
 
                    TELEPHONE NO.:         TELECOPIER NO.:    

 



--------------------------------------------------------------------------------



 



                  REVOLVING   BANK OF AMERICA, N.A.    
COMMITMENT
               
$20,000,000.00
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
   
 
                    LENDING OFFICE FOR BASE RATE         LOANS AND LIBOR LOANS
AND         ADDRESS FOR NOTICES:    
 
                    101 NORTH TRYON STREET         39th FLOOR         CHARLOTTE,
NORTH CAROLINA 28255         ATTN:    
 
                    TELEPHONE NO.:         TELECOPIER NO.:    

 



--------------------------------------------------------------------------------



 



                  REVOLVING   CREDIT SUISSE, CAYMAN ISLANDS BRANCH    
COMMITMENT
               
$20,000,000.00
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
   
 
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
   
 
                    LENDING OFFICE FOR BASE RATE         LOANS AND LIBOR LOANS
AND         ADDRESS FOR NOTICES:    
 
                    ONE MADISON AVENUE         NEW YORK, NEW YORK 10010        
ATTN:    
 
                    TELEPHONE NO.:         TELECOPIER NO.:    

 



--------------------------------------------------------------------------------



 



                  REVOLVING   MANUFACTURERS AND TRADERS TRUST COMPANY    
COMMITMENT
               
$20,000,000.00
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
   
 
                    LENDING OFFICE FOR BASE RATE         LOANS AND LIBOR LOANS
AND         ADDRESS FOR NOTICES:    
 
                    ONE FOUNTAIN PLAZA         BUFFALO, NEW YORK 14203        
ATTN:    
 
                    TELEPHONE NO.:         TELECOPIER NO.:    

 



--------------------------------------------------------------------------------



 



                  REVOLVING   LASALLE BANK N.A.    
COMMITMENT
               
$17,500,000.00
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
   
 
                    LENDING OFFICE FOR BASE RATE         LOANS AND LIBOR LOANS
AND         ADDRESS FOR NOTICES:    
 
                    135 SOUTH LASALLE STREET         SUITE 530         CHICAGO,
ILLINOIS 60603         ATTN:    
 
                    TELEPHONE NO.:         TELECOPIER NO.:    

 



--------------------------------------------------------------------------------



 



                  REVOLVING   COÖPERATIEVE CENTRALE RAIFFEISEN     COMMITMENT  
BOERENLEENBANK B.A., “RABOBANK     $17,500,000.00   INTERNATIONAL”, NEW YORK
BRANCH    
 
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
   
 
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
   
 
                    LENDING OFFICE FOR BASE RATE         LOANS AND LIBOR LOANS
AND         ADDRESS FOR NOTICES:    
 
                    10 EXCHANGE PLACE         16TH FLOOR         JERSEY CITY,
NEW JERSEY 07302         ATTN:    
 
                    TELEPHONE NO.:         TELECOPIER NO.:    

 



--------------------------------------------------------------------------------



 



                  REVOLVING   MIZUHO CORPORATE BANK (USA)    
COMMITMENT
               
$15,000,000.00
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
   
 
                    LENDING OFFICE FOR BASE RATE         LOANS AND LIBOR LOANS
AND         ADDRESS FOR NOTICES:    
 
                    1800 PLAZA TEN         JERSEY CITY, NEW JERSEY 07311        
ATTN:    
 
                    TELEPHONE NO.:         TELECOPIER NO.:    

 



--------------------------------------------------------------------------------



 



                  REVOLVING   U.S. BANK N.A.    
COMMITMENT
               
$15,000,000.00
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
   
 
                    LENDING OFFICE FOR BASE RATE         LOANS AND LIBOR LOANS
AND         ADDRESS FOR NOTICES:    
 
                    777 EAST WISCONSIN AVENUE         MILWAUKEE, WISCONSIN 53202
        ATTN:    
 
                    TELEPHONE NO.:         TELECOPIER NO.:    

 



--------------------------------------------------------------------------------



 



                  REVOLVING   THE BANK OF NOVA SCOTIA    
COMMITMENT
               
$10,000,000.00
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
   
 
                    LENDING OFFICE FOR BASE RATE         LOANS AND LIBOR LOANS
AND         ADDRESS FOR NOTICES:    
 
                    720 KING STREET WEST         2nd FLOOR         TORONTO,
ONTARIO M5V 2T3         ATTN:    
 
                    TELEPHONE NO.:         TELECOPIER NO.:    

 



--------------------------------------------------------------------------------



 



                  REVOLVING   TAIPEI FUBON COMMERCIAL BANK,     COMMITMENT   NEW
YORK AGENCY    
$5,000,000.00
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
   
 
                    LENDING OFFICE FOR BASE RATE         LOANS AND LIBOR LOANS
AND         ADDRESS FOR NOTICES:    
 
                    100 WALL STREET         14TH FLOOR         NEW YORK, NEW
YORK 10005         ATTN:    
 
                    TELEPHONE NO.:         TELECOPIER NO.:    

 



--------------------------------------------------------------------------------



 



                  REVOLVING   FIRST COMMERCIAL BANK, LOS ANGELES BRANCH    
COMMITMENT        
$5,000,000.00
               
 
  BY:                          
 
      NAME:        
 
      TITLE:  
 
   
 
         
 
   
 
                    LENDING OFFICE FOR BASE RATE         LOANS AND LIBOR LOANS
AND         ADDRESS FOR NOTICES:    
 
                    515 SOUTH FLOWER STREET         SUITE 1050         LOS
ANGELES, CALIFORNIA 90071         ATTN:    
 
                    TELEPHONE NO.:         TELECOPIER NO.:    

 



--------------------------------------------------------------------------------



 



EXHIBITS AND SCHEDULES
EXHIBITS

     
A-1
  Form of Revolving Note
 
   
A-2
  Form of Swing Line Note
 
   
B
  Form of Assignment and Acceptance
 
   
C-1
  Form of Notice of Revolving Loan Borrowing
 
   
C-2
  Form of Request for Swing Line Loan Borrowing

SCHEDULES

     
1
  Applicable Margin / Applicable Percentage
 
   
3.1
  States of Incorporation and Qualification, and Capitalization and Ownership of
Stock of, Borrower
 
   
3.2
  Consents, Waivers, Approvals; Violation of Agreements
 
   
3.5
  Permitted Security Interests, Liens and Encumbrances
 
   
3.6
  Judgments, Actions, Proceedings
 
   
3.7
  Compliance with Laws, Regulations, Agreements
 
   
3.8
  Burdensome Documents
 
   
3.9
  Financial Statements
 
   
3.10
  Taxes
 
   
3.13
  Name Changes, Mergers, Acquisitions
 
   
3.15
  Employee Grievances
 
   
3.17
  Employee Benefit Plans
 
   
6.4
  Trademarks and Tradenames
 
   
7.1
  Permitted Indebtedness and Guaranties
 
   
7.13
  Transactions with Affiliates

 



--------------------------------------------------------------------------------



 



EXHIBIT A-1
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
FORM OF REVOLVING NOTE

[Revolving Commitment Amount]   Due April 29, 2011

     FOR VALUE RECEIVED, NATIONAL CONSUMER COOPERATIVE BANK D/B/A NATIONAL
COOPERATIVE BANK, (the “Borrower”), hereby promises to pay to the order of [ ]
(the “Bank”) by payment to the Agent for the account of the Bank the principal
sum of [amount of Revolving Commitment] ($                    ) Dollars (or such
lesser amount as shall equal the aggregate unpaid principal amount of the
Revolving Loans made by the Bank under the Credit Agreement hereinafter defined,
shown on the schedule annexed hereto and any continuation thereof), in lawful
money of the United States of America and in immediately available funds on the
date or dates determined as provided in the Credit Agreement but in no event
later than April 29, 2011.
     The Borrower further promises to pay to the order of the Bank by payment to
the Agent for the account of the Bank interest on the unpaid principal amount of
each Revolving Loan from the date such Revolving Loan is made until paid in
full, payable at such rates and at such times as provided for in the Credit
Agreement.
     The Bank has been authorized by the Borrower to record on the schedule
annexed to this Revolving Note (or on any continuation thereof) the amount,
type, due date and interest rate of each Revolving Loan made by the Bank under
the Credit Agreement and the amount of each payment or prepayment of principal
and the amount of each payment of interest of each such Revolving Loan received
by the Bank, it being understood, however, that failure to make any such
notation shall not affect the rights of the Bank or the obligations of the
Borrower hereunder or under the Credit Agreement in respect of such Loans. Such
notations shall be deemed correct, absent manifest error.
     This Revolving Note is one of the Notes referred to in the Credit Agreement
(the “Credit Agreement”) dated as of May 1, 2006, among the Borrower, the Banks
and SunTrust Bank, as Administrative Agent for the Banks and evidences the
Revolving Loans made by the Bank thereunder. Capitalized terms used in this Note
have the respective meanings assigned to them in the Credit Agreement.

 



--------------------------------------------------------------------------------



 



     Upon the occurrence of an Event of Default, under the Credit Agreement, the
principal hereof and accrued interest hereon shall become, or may be declared to
be, forthwith due and payable in the manner, upon the conditions and with the
effect provided in the Credit Agreement.
     The Borrower may at its option prepay all or any part of the principal of
this Revolving Note before maturity upon and subject to the terms provided in
the Credit Agreement.
     The Borrower agrees to pay costs of collection and reasonable attorneys’
fees in case default occurs in the payment of this Revolving Note.
     Presentment for payment, notice of dishonor, protest and notice of protest
are hereby waived.
     This Revolving Note has been executed and delivered this [___] day of
                    , 2006 in New York, New York, and shall be construed in
accordance with and governed by the internal laws of the State of New York.

                  NATIONAL CONSUMER COOPERATIVE BANK D/B/A NATIONAL COOPERATIVE
BANK
 
           
 
  BY:                  
 
      NAME:    
 
           
 
      TITLE:    
 
           

2



--------------------------------------------------------------------------------



 



SCHEDULE TO REVOLVING NOTE
MADE BY NATIONAL CONSUMER COOPERATIVE BANK
IN FAVOR OF                                         
     This Note evidences the Revolving Loans made under the within described
Agreement, in the principal amounts, of the types (Base Rate Loans or LIBOR
Loans) and on the dates set forth below, subject to the payments or prepayments
set forth below:

                                          DUE                 DATE MADE  
PRINCIPAL   TYPE   DATE   INTEREST   AMOUNT OF         OR   AMOUNT   OF   OF  
RATE ON   PAYMENT OR   BALANCE   NOTATION CONVERTED   OF LOAN   LOAN   LOAN  
LOAN   PREPAYMENT   OUTSTANDING   MADE BY
 
                           

 



--------------------------------------------------------------------------------



 



EXHIBIT A-2
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
FORM OF SWING LINE NOTE

$30,000,000   Due April 29, 2011

     FOR VALUE RECEIVED, NATIONAL CONSUMER COOPERATIVE BANK D/B/A NATIONAL
COOPERATIVE BANK (the “Borrower”), hereby promises to pay to the order of
SUNTRUST BANK (the “Bank”) by payment to the Bank the principal sum of THIRTY
MILLION DOLLARS ($30,000,000) (or such lesser amount as shall equal the
aggregate unpaid principal amount of the Swing Line Loans made by the Bank under
the Credit Agreement hereinafter defined, shown on the schedule annexed hereto
and any continuation thereof), in lawful money of the United States of America
and in immediately available funds on the date or dates determined as provided
in the Credit Agreement but in no event later than April 29, 2011.
     The Borrower further promises to pay to the Bank interest on the unpaid
principal amount of each Swing Line Loan from the date such Swing Line Loan is
made until paid in full, payable at such rates and at such times as provided for
in the Credit Agreement.
     The Bank has been authorized by the Borrower to record on the schedule
annexed to this Swing Line Note (or on any continuation thereof) the amount, due
date and interest rate of each Swing Line Loan made by the Bank under the Credit
Agreement and the amount of each payment of principal and the amount of each
payment of interest of each such Swing Line Loan received by the Bank, it being
understood, however, that failure to make any such notation shall not affect the
rights of the Bank or the obligations of the Borrower hereunder or under the
Credit Agreement in respect of such Swing Line Loans. Such notations shall be
deemed correct, absent manifest error.
     This Swing Line Note is the Swing Line Note referred to in the Credit
Agreement (the “Credit Agreement”) dated as of May 1, 2006 among the Borrower,
the Banks and SunTrust Bank, as Administrative Agent for the Banks and evidences
the Swing Line Loans made by the Bank thereunder. Capitalized terms used in this
Swing Line Note have the respective meanings assigned to them in the Credit
Agreement.
     Upon the occurrence of an Event of Default, under the Credit Agreement, the
principal hereof and accrued interest hereon shall become, or may be declared to
be, forthwith due and payable in the manner, upon the conditions and with the
effect provided in the Credit Agreement.
     The Borrower agrees to pay costs of collection and reasonable attorneys’
fees in case default occurs in the payment of this Swing Line Note.

 



--------------------------------------------------------------------------------



 



     Presentment for payment, notice of dishonor, protest and notice of protest
are hereby waived.
     This Swing Line Note has been executed and delivered this [___] day of
                    , 2006 in New York, New York, and shall be construed in
accordance with and governed by the laws of the State of New York.

                  NATIONAL CONSUMER COOPERATIVE BANK D/B/A NATIONAL COOPERATIVE
BANK
 
           
 
  BY:                  
 
      NAME:    
 
           
 
      TITLE:    
 
           

2



--------------------------------------------------------------------------------



 



SCHEDULE TO SWING LINE NOTE
MADE BY
NATIONAL CONSUMER COOPERATIVE BANK
IN FAVOR OF SUNTRUST BANK
     This Swing Line Note evidences the Swing Line Loans made under the within
described Agreement, in the principal amounts, and on the dates set forth below,
subject to the payments set forth below:

                              PRINCIPAL       INTEREST                 AMOUNT OF
  DUE DATE   RATE ON   AMOUNT OF   BALANCE   NOTATION DATE MADE   LOAN   OF LOAN
  LOAN   PAYMENT   OUTSTANDING   MADE BY
 
                       

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
FORM OF ASSIGNMENT AND ACCEPTANCE AGREEMENT
     Reference is made to the Credit Agreement dated as of                     
___, 2006 (as amended, supplemented, restated or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined) among NATIONAL CONSUMER COOPERATIVE BANK D/B/A NATIONAL
COOPERATIVE BANK, a corporation chartered by Act of Congress of the United
States (the “Borrower”), the Banks party thereto and SunTrust Bank, as Swing
Line Lender, Issuing Bank and as Agent for the Banks (the “Agent”).
     The “ASSIGNOR” and the “ASSIGNEE” referred to on Schedule I hereto agree as
follows:
     1. The Assignor hereby sells and assigns to the Assignee, without recourse,
and the Assignee hereby purchases and assumes from the Assignor, an interest in
and to the Assignor’s rights and obligations under the Credit Agreement
(including, without limitation, its Revolving Commitment, together with
participation interests in the LC Exposure and the Swing Line Exposure) as of
the date hereof equal to the percentage interest specified on Schedule I hereto
of all outstanding rights and obligations under the Credit Agreement as
specified on Schedule I hereto. After giving effect to such sale and assignment,
the Assignee’s Revolving Commitment and the amount of the Revolving Loans owing
to the Assignee will be as set forth on Schedule I hereto.
     2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Loan Documents
or the execution, legality, validity, enforceability, genuineness or sufficiency
of the Loan Documents or any other instrument, agreement or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Borrower or the
performance or observance by the Borrower of any of its obligations under any
Loan Document or any other instrument, agreement or document furnished pursuant
thereto; and (iv) attaches the Revolving Note held by the Assignor and requests
that the Agent exchange such Note for a new Revolving Note payable to the order
of the Assignee in an amount equal to the Revolving Commitment assumed by the
Assignee pursuant hereto and a new Revolving Note payable to the order of the
Assignor in an amount equal to the Revolving Commitment retained by the Assignor
under the Credit Agreement as specified on Schedule I hereto.

 



--------------------------------------------------------------------------------



 



     3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the Financial Statements referred to therein
and such other documents and information as it has deemed appropriate to make
its own credit analysis and decision to enter into this Assignment and
Acceptance; (ii) agrees that it will, independently and without reliance upon
the Agent, the Assignor or any other Bank and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes the Agent to take such action as agent on its
behalf and to exercise such powers and discretion under the Loan Documents as
are delegated to the Agent by the terms thereof, together with such powers and
discretion as are reasonably incidental thereto; (iv) agrees that it will
perform in accordance with their terms all of the obligations that by the terms
of the Credit Agreement and the other Loan Documents are required to be
performed by it as a Bank; and (v) attaches any U.S. Internal Revenue Service
forms or other forms required under the Credit Agreement.
     4. Following the execution of this Assignment and Acceptance, it will be
delivered to the Agent, together with the processing and recordation fee
specified in the Credit Agreement, for acceptance and recording by the Agent.
The effective date for this Assignment and Acceptance (the “Effective Date”)
shall be the date of acceptance hereof by the Agent, unless otherwise specified
on Schedule I hereto.
     5. Upon such acceptance and recording by the Agent, as of the Effective
Date, (i) the Assignee shall be a party to the Credit Agreement and, to the
extent provided in this Assignment and Acceptance, have the rights and
obligations of a Bank thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
     6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Revolving Note in respect of the interest assigned hereby (including,
without limitation, all payments of principal, interest and fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Revolving Note for
periods prior to the Effective Date directly between themselves.
     7. This Assignment and Acceptance shall be governed by, and construed in
accordance with, the laws of the State of New York (without giving effect to its
conflicts of law principles).
     8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule I to this Assignment and Acceptance by telecopier shall
be as effective as delivery of a manually executed counterpart of this
Assignment and Acceptance.

2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Assignor and the Assignee have caused Schedule I to
this Assignment and Acceptance to be executed by their officers thereunto duly
authorized as of the date specified thereon.
[See Schedule I attached hereto]

3



--------------------------------------------------------------------------------



 



SCHEDULE I
TO
ASSIGNMENT AND ACCEPTANCE
As to the Revolving Commitment in respect of which an interest is being
assigned:

                 
Percentage interest assigned:
                                 %
Assignee’s Revolving Commitment:
          $                       
Aggregate outstanding principal amount
               
of Revolving Loans assigned:
          $                       
Principal amount of Revolving
               
Note payable to Assignee:
          $                       
Principal amount of Revolving
               
Note payable to Assignor:
          $                       
Effective Date (if other than date of acceptance by Agent):
                        , 20___          

                  [NAME OF ASSIGNOR], AS ASSIGNOR
 
           
 
  By :                  
 
                Title:    
 
           
 
                Dated:    
 
           

 



--------------------------------------------------------------------------------



 



                  [NAME OF ASSIGNEE], AS ASSIGNEE
 
           
 
  By :                       Name:
 
                Title:
 
           
 
                Dated:
 
           
 
                DOMESTIC LENDING OFFICE:
 
                 
 
                 
 
                 
 
                EURODOLLAR LENDING OFFICE:
 
                 
 
                 
 
                 

              ACCEPTED THIS __ DAY OF                     , 20__
 
            SUNTRUST BANK, AS AGENT  
 
           
By:
                      Name:        
 
            Title:        
 
           
 
            [CONSENTED TO THIS __ DAY OF                     , 20__
 
            NATIONAL CONSUMER COOPERATIVE BANK
D/B/A NATIONAL COOPERATIVE BANK
 
           
By:
                      Name:        
 
            Title:   ]1    
 
           

 

1   The Borrower has the right to consent to an assignment only if no Event of
Default is then existing and continuing.

 



--------------------------------------------------------------------------------



 



EXHIBIT C-1
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
FORM OF NOTICE OF REVOLVING LOAN BORROWING
                    , 20___
SunTrust Bank, as Administrative Agent
303 Peachtree Street
Atlanta, Georgia 30308
Attention: Beverly Bowman
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of
                     ___, 2006 (as it may be amended, modified, restated or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein, and not otherwise defined herein, shall have their respective defined
meanings as set forth in the Credit Agreement) among National Consumer
Cooperative Bank, a corporation chartered by Act of Congress of the United
States which conducts business under the trade name National Cooperative Bank
(the “Borrower”), the Banks named therein (the “Banks”), and SunTrust Bank, as
Issuing Bank, Swing Line Lender, and Administrative Agent (the “Agent”).
     Pursuant to Section 2.3(a) of the Credit Agreement, the Borrower hereby
requests a Revolving Loan borrowing in an amount equal to $                    
to the Borrower.
     The Borrower hereby requests that the Revolving Loan to be made available
by the Banks pursuant hereto shall be a                                         
[Select either a LIBOR Loan or Base Rate Loan]. [In the event the Borrower
selects a LIBOR Loan:] [The Borrower hereby requests that the initial Interest
Period for such Revolving Loan be for a duration of
                                        .]
     The Borrower requests that the Revolving Loan be made available to the
Borrower on                     , 20___.
     The Agent is instructed to make the proceeds of such Revolving Loan
available to the Borrower at                                                  .
     The Borrower hereby certifies that:

 



--------------------------------------------------------------------------------



 



(a) no Event of Default or Default exists as of the date hereof or will occur or
exist after giving effect to the Revolving Loan requested hereby; and
(b) the representations and warranties of the Borrower set forth in Article 3 of
the Credit Agreement remain true and correct in all material respects on and as
of the date hereof.
     If notice of this Revolving Loan borrowing has been given previously by
telephone, then this notice should be considered a written confirmation of such
telephone notice as required by Section 2.3(a) of the Credit Agreement.

                      NATIONAL CONSUMER COOPERATIVE BANK D/B/A NATIONAL
COOPERATIVE   BANK
 
               
 
  By:                          
 
               
 
      Title:        
 
               

2



--------------------------------------------------------------------------------



 



EXHIBIT C-2
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
FORM OF REQUEST FOR SWING LINE BORROWING
                    , 20__
SunTrust Bank, as Administrative Agent
  and as Swing Line Lender
303 Peachtree Street
Atlanta, Georgia 30308
Attention: Beverly Bowman
Ladies and Gentlemen:
     Reference is made to that certain Credit Agreement dated as of
                     ___, 2006 (as it may be amended, modified, restated or
supplemented from time to time, the “Credit Agreement”; capitalized terms used
herein, and not otherwise defined herein, shall have their respective defined
meanings as set forth in the Credit Agreement) among National Consumer
Cooperative Bank, a corporation chartered by Act of Congress of the United
States which conducts business under the trade name National Cooperative Bank
(the “Borrower”), the Banks named therein (the “Banks”), and SunTrust Bank, as
Issuing Bank, Swing Line Lender, and Administrative Agent (the “Agent”).
     Pursuant to Section 2.3(b) of the Credit Agreement, the Borrower hereby
requests that the Swing Line Lender make an offer to make a Swing Line Loan in
an amount equal to $                     to the Borrower.
     The Borrower requests that the Swing Line Loan be made available to the
Borrower on [the date hereof][                    , 20___].
     If the Swing Line Lender and the Borrower agree upon the terms of a Swing
Line Loan requested hereby, the Agent is instructed to make the proceeds of such
Swing Line Loan available to the Borrower at
                                                                                .
     The Borrower hereby further certifies that:

 



--------------------------------------------------------------------------------



 



(a) no Event of Default or Default exists as of the date hereof or will occur or
exist after giving effect to the Swing Line Loan requested hereby; and
(b) the representations and warranties of the Borrower set forth in Article 3 of
the Credit Agreement remain true and correct in all material respects on and as
of the date hereof.
     If notice of this request for Swing Line Loan borrowing has been given
previously by telephone, then this notice should be considered a written
confirmation of such telephone notice as required by Section 2.3(b) of the
Credit Agreement.

                      NATIONAL CONSUMER COOPERATIVE BANK D/B/A NATIONAL
COOPERATIVE   BANK
 
               
 
  By:                          
 
               
 
      Title:        
 
               

2



--------------------------------------------------------------------------------



 



SCHEDULE 1
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
APPLICABLE MARGIN
Part I

                                              Level I   Level II   Level III  
Level IV   Level V
Rating Category
    ³A-/A3     BBB+/Baa1   BBB/Baa2   BBB-/Baa3   <BBB-/Baa3
 
                                       
Applicable Percentage/Commitment Fee (bps)
    0.15 %     0.175 %     0.20 %     0.25 %     0.30 %
 
                                       
Applicable Margin (bps)
    0.35 %     0.40 %     0.55 %     0.75 %     1.25 %

     If the Borrower is split-rated and (i) the ratings differential is one
category, the higher of the two Ratings will apply or (ii) the ratings
differential is more than one category, the rate shall be determined by
reference to the category next above that of the lower of the two Ratings. If
the Borrower is only rated by one of the Ratings Agencies, the Rating of that
agency shall apply.
Part II

                                              Level I   Level II   Level III  
Level IV   Level V
Consolidated Debt/ Adjusted Net Worth
  < 6.25:x   ³ 6.25x and < 7.25x   ³ 7.25x and <8.25x   ³ 8.25x and <9.25x    
³9.25x  
 
                                       
Applicable Percentage/Commitment Fee (bps)
    0.15 %     0.175 %     0.20 %     0.25 %     0.30 %
 
                                       
Applicable Margin (bps)
    0.35 %     0.40 %     0.55 %     0.75 %     1.25 %

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.1
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
STATES OF INCORPORATION AND QUALIFICATION,
AND CAPITALIZATION AND OWNERSHIP OF STOCK
OF BORROWER AND SUBSIDIARIES.

              Jurisdiction of     Name   Incorporation/Qualifications  
Capitalization
National Consumer Cooperative Bank, d/b/a National Cooperative Bank (“NCB”)
  U.S. Congress 12 U.S.C. §3001-3051   Classes B, C and D shares in accordance
with 12 U.S.C. §3014
 
       
NCB Capital Corporation
(wholly owned subsidiary of NCB)
  Delaware (Qualified in the District of Columbia, New York, Illinois,
California, and New Jersey)   Authorized Class A
  Preferred: 1,000
Outstanding Class A
  Preferred: 955
Authorized Class B
  Preferred: 100

 
      Outstanding Class B
  Preferred: 50

 
      Authorized Class C
  Preferred: 1,000
Outstanding Class C
  Preferred -0-
Authorized
  Common: 10,000
Outstanding
  Common: 10,000
 
       
NCB Financial Corporation
(wholly owned subsidiary of NCB)
  Delaware   Authorized
  Common: 1,000
Outstanding
  Common: 1,000

2



--------------------------------------------------------------------------------



 



              Jurisdiction of     Name   Incorporation/Qualifications  
Capitalization
NCB,FSB
(wholly owned subsidiary of NCB Financial Corporation)
  U.S. (Office of Thrift Supervision)   Authorized
  Common: 1,000
Outstanding
  Common: 1,000
 
       
EOS Financial Group, Inc.
(wholly owned subsidiary of NCB)
  Delaware (Qualified in District of Columbia and California)   Authorized
  Common: 10,000
Outstanding
Common: 1,000
 
       
NCB Development Corporation
(Affiliate)
  District of Columbia non-profit corporation (“NCBDC”)   NCB was directed by 12
U.S.C.§3051(b) to organize NCBDC, a 501(c)(3) corporation which has no capital
stock. The members of NCBDC select its Board of Directors. The members of NCBDC
are the members of NCB’s Board of Directors

3



--------------------------------------------------------------------------------



 



SCHEDULE 3.2
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
CONSENTS, WAIVERS, APPROVALS,
VIOLATIONS OF AGREEMENTS
NONE

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.5
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
PERMITTED SECURITY INTERESTS,
LIENS AND ENCUMBRANCES
The Thrift has, or may from time to time, under pledge to the Federal Home Loan
Bank of Cincinnati (“FHLBC”), certain or all of its loans and securities under a
Blanket Agreement for Advances and Security Agreement which allows a blanket
lien to secure borrowings from FHLBC.
The Borrower extends lines of credit to NCB Capital Corporation, secured by all
assets of NCB Capital pursuant to certain Business Loan/Security Agreements.
The Borrower, the Thrift, NCB Capital and special purpose corporation
subsidiaries of the Borrower sell mortgage loans, ESOP loans and other loans
from its portfolio in the ordinary course of business, structured either as an
Asset Securitization or a sale of whole loans. The SPV or other purchaser
typically provides for an alternative security interest and files a financing
statement covering such loans in order to protect itself against a subsequent
determination that such sale was not a sale but rather a loan.
The Borrower and its Subsidiaries may, from time to time, permit Liens on their
respective assets as permitted by Sections 7.2(c) and (d) of the Agreement.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.6
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
JUDGMENTS, ACTION, PROCEEDINGS
The Borrower and NCB Capital Corporation on March 3, 2006, were served with a
summons and complaint naming them as defendants in Certified Environments, Inc.,
and Gregory Paulay v. NCB Capital Corporation, et al, Case No. SC 088835,
Superior Court of the State of California for the County of Los Angeles (the
“CEI Case”). Exhibit A to the Complaint is a First Amended Complaint filed in
the same Court in Ocean Towers Housing Corporation v. Certified Environments,
Inc., et al., SC 084881 (the “OT Case”), which does not name the Borrower or any
subsidiary as a defendant but which makes various claims against CEI and others
for fraud, breach of fiduciary duty and other claims arising out of services and
products involved in the Project discussed below.
     The complaint filed by Certified Environments, Inc. (“CEI”) asserts claims
against the Borrower for contractual indemnity and breach of contract based upon
a contract in which the Borrower retained CEI in 2001 for construction
management and inspection services in connection with a construction loan by NCB
Capital Corporation to Ocean Towers. It also asserts claims against NCB Capital
Corporation and other defendants for equitable indemnity and implied indemnity
as well as declaratory relief. The indemnification demanded against all
defendants is against any judgment that Ocean Towers may obtain against CEI in
the OT Case. The Borrower and NCB Capital Corporation will respond to the
Complaint on May 3, 2006, pursuant to an extension granted.
     All of the parties to both cases were involved in some way in a Project
involving the major renovation of the Ocean Towers residential cooperative in
2001-2003 after major earthquake damage. In prior litigation brought by Ocean
Towers in 2001 against Freeman/Waters, construction contractors that Ocean
Towers had fired from the Project, Ocean Towers Housing Corporation v. L.E.
Waters Construction Co., No. SC 06786, Freeman/Waters filed cross complaints
against Ocean Towers, the Borrower, NCB Capital Corporation, CEI, and others.
That litigation was settled in a July 2002 agreement that included broad
releases in which, for example, all parties including CEI and Ocean Towers
released the Borrower and NCB Capital Corporation and any related persons from
“any and all manner of action or actions ...for indemnity or otherwise, suits
..., contracts, promises, liabilities ...whether known or unknown ..., which the
parties have or may have by reason of any matter, cause or thing whatsoever ...
based upon or related to the” lawsuit or the renovation Project.

 



--------------------------------------------------------------------------------



 



     No damage amount that might be the amount of possible indemnification is
asserted in the complaints in either the OT Case or the CEI Case, but the amount
that will be asserted may be material.

2



--------------------------------------------------------------------------------



 



SCHEDULE 3.7
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
COMPLIANCE WITH LAWS, REGULATIONS AND AGREEMENTS
NONE. See Schedule 3.6 for litigation alleging breach of contract by Borrower
and NCB Capital Corporation.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.8
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
BURDENSOME DOCUMENTS
NONE

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.9
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
FINANCIAL STATEMENTS
NONE

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.10
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
TAXES
NONE

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.13
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
NAME CHANGES, MERGERS, ACQUISITIONS

1.   Effective October 1, 2001, NCB Savings Bank, FSB, changed its name to NCB,
FSB.   2.   On or about June 14, 2001, NCB Franchise Services, Inc., which was a
wholly owned subsidiary of NCB NetPlatform, Inc. (which was a wholly owned
subsidiary of the Borrower), purchased substantially all of the assets of
Frandata Corporation. Those assets were sold in February 2004, and both of the
subsidiaries were subsequently dissolved.   3.   NCB caused the incorporation of
NCB Financial Advisors, Inc., a wholly-owned subsidiary, in September 2000. On
June 25, 2001, an amendment to the certificate of incorporation was filed with
the Secretary of State of Delaware changing the name to EOS Financial Group,
Inc.

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.15
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
EMPLOYEE GRIEVANCES
NONE

 



--------------------------------------------------------------------------------



 



SCHEDULE 3.17
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
EMPLOYEE BENEFIT PLANS
The Borrower maintains a defined contribution retirement plan which covers
substantially all its employees, after one year of eligibility. Under the plan,
the Borrower makes an annual contribution of six percent of the compensation (up
to the IRS maximum, currently $220,000, and not including overtime or bonuses)
of plan participants. The contribution is non-integrated. Participants’ rights
in the plan vest over six years.
The Borrower also maintains an employee thrift plan pursuant to Section 401(k)
of the Internal Revenue Code in which all employees are eligible to participate.
Under the plan, the Borrower will match employee contributions to the plan up to
six percent of net compensation. Participants’ rights in the plan vest upon
contribution.

 



--------------------------------------------------------------------------------



 



SCHEDULE 6.4
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
TRADEMARKS AND TRADENAMES

The Borrower and its Subsidiaries are currently considering changes to some of
their respective marks, logos, trade names, and slogans. As part of that
process, certain rights in existing marks, logos, trade names, and slogans may
lapse.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.1
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
PERMITTED INDEBTEDNESS AND GUARANTIES
1. Demand and term deposits at the Thrift or other Financial Institution
Subsidiaries up to the amounts provided for in Section 7.9(i) of the Agreement
2. Indebtedness of the Thrift secured by Liens identified in Schedule 3.5
3. Indebtedness of NCB Capital Corporation secured by Liens identified in
Schedule 3.5

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.13
TO CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK
AND
CERTAIN BANKS NAMED THEREIN
AND
SUNTRUST BANK, AS ADMINISTRATIVE AGENT FOR THE BANKS
TRANSACTIONS WITH AFFILIATES
1. Annual charitable contributions by the Borrower to NCB Development
Corporation
2. Unsecured $15 million line of credit from the Borrower to NCB Development
Corporation

 



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
BY AND AMONG
NATIONAL CONSUMER COOPERATIVE BANK,
D/B/A NATIONAL COOPERATIVE BANK,
AS BORROWER
AND
THE BANKS SIGNATORY HERETO,
PNC BANK, NATIONAL ASSOCIATION
AND
WACHOVIA BANK, N.A.,
AS CO- SYNDICATION AGENTS
CALYON NEW YORK BRANCH
AND
UNION BANK OF CALIFORNIA, N.A.,
AS CO-DOCUMENTATION AGENTS
AND
SUNTRUST BANK,
AS ADMINISTRATIVE AGENT
DATED AS OF MAY 1, 2006
SUNTRUST CAPITAL MARKETS, INC.
LEAD ARRANGER AND BOOK MANAGER

 